Exhibit 10.1

EXECUTION COPY

 

 

 

Published CUSIP Number: 26884DAS6

REVOLVING CREDIT AGREEMENT

dated as of November 1, 2019

among

ERP OPERATING LIMITED PARTNERSHIP,

THE BANKS LISTED HEREIN,

BANK OF AMERICA, N.A.,

as Administrative Agent,

BOFA SECURITIES, INC., JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners,

BOFA SECURITIES, INC., JPMORGAN CHASE BANK, N.A., WELLS FARGO

SECURITIES, LLC, BARCLAYS BANK PLC, CITIBANK, N.A., DEUTSCHE BANK

SECURITIES, INC., MORGAN STANLEY SENIOR FUNDING, INC., ROYAL BANK OF

CANADA, and U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers,

JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION,

BARCLAYS BANK PLC, CITIBANK, N.A., DEUTSCHE BANK SECURITIES, INC.,

MORGAN STANLEY SENIOR FUNDING, INC., ROYAL BANK OF CANADA, and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents,

THE BANK OF NOVA SCOTIA, MIZUHO BANK, LTD.,

PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK, and SUNTRUST BANK,

as Co-Documentation Agents,

and

BANK OF CHINA, THE BANK OF NEW YORK MELLON, BANK OF MONTREAL,

BNP PARIBAS, SUMITOMO MITSUI BANKING CORPORATION, and TD BANK, N.A.,

as Senior Managing Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

Section 1.1

 

Definitions

     1  

Section 1.2

 

Accounting Terms and Determinations

     40  

Section 1.3

 

Types of Borrowings

     40  

Section 1.4

 

Exchange Rates

     40  

Section 1.5

 

Rounding

     41  

Section 1.6

 

References to Chicago, Illinois Time

     41  

Section 1.7

 

Divisions

     41  

Section 1.8

 

Rates

     41  

Section 1.9

 

Other Interpretive Provisions

     41   ARTICLE II THE CREDITS

 

Section 2.1

 

Commitments to Lend

     42  

Section 2.2

 

Notice of Borrowing

     44  

Section 2.3

 

Competitive Bid Borrowings

     46  

Section 2.4

 

Notice to Banks; Funding of Loans

     50  

Section 2.5

 

Notes

     51  

Section 2.6

 

Method of Electing Interest Rates

     52  

Section 2.7

 

Interest Rates

     54  

Section 2.8

 

Fees

     55  

Section 2.9

 

Maturity Date

     56  

Section 2.10

 

Additional Alternate Currencies

     58  

Section 2.11

 

Optional Prepayments and Optional Decreases and Termination

     59  

Section 2.12

 

General Provisions as to Payments

     61  

Section 2.13

 

Funding Losses

     62  

Section 2.14

 

Computation of Interest and Fees

     63  

Section 2.15

 

Use of Proceeds

     63  

Section 2.16

 

Letters of Credit

     63  

Section 2.17

 

Letter of Credit Usage Absolute

     68  

Section 2.18

 

[Reserved]

     69  

Section 2.19

 

Letters of Credit Maturing after the Maturity Date

     69  

Section 2.20

 

Special Provisions Regarding Alternate Currency Loans

     69  

Section 2.21

 

Qualified Borrowers

     72  

Section 2.22

 

Mandatory Prepayments

     73  

Section 2.23

 

Change of Currency

     74  

Section 2.24

 

Cash Collateral

     75   ARTICLE III CONDITIONS

 

Section 3.1

 

Closing

     77  

Section 3.2

 

Borrowings

     79  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

Section 4.1

  Existence and Power      81  

Section 4.2

  Power and Authority      81  

Section 4.3

  No Violation      81  

Section 4.4

  Financial Information      82  

Section 4.5

  Litigation      83  

Section 4.6

  Compliance with ERISA      83  

Section 4.7

  Environmental Matters      83  

Section 4.8

  Taxes      83  

Section 4.9

  Full Disclosure      84  

Section 4.10

  Solvency      84  

Section 4.11

  Use of Proceeds; Margin Regulations      84  

Section 4.12

  Governmental Approvals      84  

Section 4.13

  Investment Company Act      85  

Section 4.14

  [Reserved]      85  

Section 4.15

  REIT Status      85  

Section 4.16

  No Default      85  

Section 4.17

  Compliance With Law      85  

Section 4.18

  [Reserved]      85  

Section 4.19

  [Reserved]      85  

Section 4.20

  OFAC      85  

Section 4.21

  Anti-Corruption Laws; Anti-Money Laundering Laws      85  

Section 4.22

  EEA Financial Institution      86   ARTICLE V AFFIRMATIVE AND NEGATIVE
COVENANTS

 

Section 5.1

  Information      86  

Section 5.2

  Payment of Obligations      88  

Section 5.3

  Maintenance of Property; Insurance; Leases      89  

Section 5.4

  Maintenance of Existence      89  

Section 5.5

  Compliance with Laws      89  

Section 5.6

  Inspection of Property, Books and Records      89  

Section 5.7

  Intentionally Omitted      90  

Section 5.8

  Financial Covenants      90  

Section 5.9

  Restriction on Fundamental Changes      91  

Section 5.10

  Changes in Business      91  

Section 5.11

  Margin Stock      91  

Section 5.12

  Anti-Corruption Laws; Anti-Money Laundering      91  

Section 5.13

  Sanctions      92  

Section 5.14

  EQR Status      92  

Section 5.15

  Parent Guaranty      92   ARTICLE VI DEFAULTS

 

Section 6.1

  Events of Default      92  

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 6.2

  Rights and Remedies      95  

Section 6.3

  Notice of Default      96  

Section 6.4

  Actions in Respect of Letters of Credit      97  

Section 6.5

  Application of Funds      97   ARTICLE VII THE AGENTS

 

Section 7.1

  Appointment and Authority      98  

Section 7.2

  Rights as a Bank      98  

Section 7.3

  Exculpatory Provisions      98  

Section 7.4

  Reliance by Administrative Agent      99  

Section 7.5

  Delegation of Duties      100  

Section 7.6

  Indemnification      100  

Section 7.7

  Non-Reliance on the Administrative Agent, the Joint Lead Arrangers, the
Co-Syndication Agents and the Other Banks      101  

Section 7.8

  Successor Administrative Agent      101  

Section 7.9

  Consents and Approvals      103  

Section 7.10

  No Other Duties, Etc.      103  

Section 7.11

  Certain ERISA Matters      103   ARTICLE VIII CHANGE IN CIRCUMSTANCES

 

Section 8.1

  Basis for Determining Interest Rate Inadequate or Unfair      104  

Section 8.2

  Illegality      107  

Section 8.3

  Increased Cost and Reduced Return; Reserves on Euro-Dollar Loans      109  

Section 8.4

  Taxes      111  

Section 8.5

  Base Rate Loans Substituted for Affected Euro-Dollar Loans and Daily LIBOR
Rate Loans      115   ARTICLE IX MISCELLANEOUS

 

Section 9.1

  Notices      116  

Section 9.2

  No Waivers      117  

Section 9.3

  Expenses; Indemnification      117  

Section 9.4

  Sharing of Set-Offs      119  

Section 9.5

  Amendments and Waivers      120  

Section 9.6

  Successors and Assigns      122  

Section 9.7

  Collateral      126  

Section 9.8

  Governing Law; Submission to Jurisdiction      126  

Section 9.9

  Counterparts; Effectiveness      127  

Section 9.10

  WAIVER OF JURY TRIAL      128  

Section 9.11

  Survival      128  

Section 9.12

  Domicile of Loans      128  

Section 9.13

  Limitation of Liability      128  

Section 9.14

  Recourse Obligation      128  

Section 9.15

  Treatment of Certain Information; Confidentiality      128  

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 9.16

 

Defaulting Lenders

     130  

Section 9.17

 

No Bankruptcy Proceedings

     132  

Section 9.18

 

Down REIT Guaranties

     133  

Section 9.19

 

USA PATRIOT Act Notice

     134  

Section 9.20

 

Public/Private Information

     134  

Section 9.21

 

ENTIRE AGREEMENT

     134  

Section 9.22

 

No Advisory or Fiduciary Responsibility

     135  

Section 9.23

 

Determinations of Pro Rata Share, etc.

     135  

Section 9.24

 

Electronic Execution of Assignments and Certain Other Documents

     135  

Section 9.25

 

Release of Guarantees

     136  

Section 9.26

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     137  

Section 9.27

  Acknowledgment Regarding Any Supported QFCs      137  

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1.1 – Alternate Currency Commitments

Schedule 1.2 – Dollar Commitments

Schedule 2.16 – Existing Letters of Credit

Exhibit A-1 – Form of Designated Lender Note

Exhibit A-2 – Form of Note

Exhibit A-3 – Form of Qualified Borrower Note

Exhibit B – Form of Competitive Bid Quote Request

Exhibit C-1 – Form of Notice of Borrowing

Exhibit C-2 – Form of Notice of Interest Rate Election

Exhibit D – Form of Competitive Bid Quote

Exhibit E – Form of Transfer Supplement

Exhibit F – Form of Compliance Certificate

Exhibit G – Form of Designation Agreement

Exhibit H – Form of Down REIT Guaranty

Exhibit I – Form of Qualified Borrower Guaranty

Exhibit J-1-4 – Form of U.S. Tax Compliance Certificates

Exhibit K – Form of Parent Guaranty

 

5



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, dated as of November 1, 2019, is among ERP
OPERATING LIMITED PARTNERSHIP, the financial institutions from time to time
party hereto as BANKS, and BANK OF AMERICA, N.A., as Administrative Agent.

W I T N E S S E T H:

WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.3.

“Acquisition Property” means a Real Property Asset acquired by the Borrower or
its Consolidated Subsidiaries or Investment Affiliates (whether by purchase,
merger or other corporate transaction and including acquisitions from taxable
REIT subsidiaries owned by the Borrower).

“Acquisition Property Value” means the greater of (a) the EBITDA generated by an
Acquisition Property divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Acquisition Property owned by a Consolidated Subsidiary or
an Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of an Acquisition Property (or Borrower’s Share thereof with
respect to any Acquisition Property owned by a Consolidated Subsidiary or an
Investment Affiliate). An Acquisition Property will be valued as a Stabilized
Property following the sixth full fiscal quarter after the fiscal quarter in
which such Acquisition Property was first acquired.

“Adjustment” has the meaning set forth in Section 8.1(b).

“Administrative Agent” means Bank of America, in its capacity as Administrative
Agent hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“Affected Bank” has the meaning set forth in Section 2.21(c).



--------------------------------------------------------------------------------

“affiliate” and “Affiliate”, as applied to any Person, means any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, that Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting equity securities or by contract or otherwise.

“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents and the Senior Managing Agents.

“Agreement” means this Revolving Credit Agreement as the same may from time to
time hereafter be modified, supplemented or amended.

“Alternate Currency” means the lawful currency of any of (i) the United Kingdom
(British Pounds Sterling), (ii) the European Economic Union (Euros), (iii) Japan
(Yen), (iv) Canada (Canadian Dollars) or (v) any other country (other than the
United States) that is approved in accordance with Section 2.10.

“Alternate Currency Commitment” means with respect to each Bank, the amount in
Dollars set forth opposite such Bank’s name on Schedule 1.1 attached hereto as
its commitment for Loans in Alternate Currencies and Alternate Currency Letters
of Credit and, to the extent provided in Section 2.1(a), Loans and Letters of
Credit in Dollars (and, (i) for each Bank which is an Assignee, the amount set
forth in the Transfer Supplement entered into pursuant to Section 9.6(c) as the
Assignee’s Alternate Currency Commitment and (ii) for each Approved Bank that
becomes a Bank in accordance with Section 2.1(b), the amount set forth in the
instrument pursuant to which such Approved Bank became a Bank as such Bank’s
Alternate Currency Commitment), as such amount may be reduced from time to time
pursuant to Section 2.11(e) or in connection with an assignment to an Assignee,
and as such amount may be increased in connection with an assignment from an
Assignor or pursuant to Section 2.1(b). The initial aggregate Dollar Equivalent
Amount of the Banks’ Alternate Currency Commitments is $500,000,000.

“Alternate Currency Excess” has the meaning set forth in Section 2.22.

“Alternate Currency Letter of Credit” means a Letter of Credit denominated in
Alternate Currency.

“Alternate Currency Sublimit” means a Dollar Equivalent Amount of Loans
denominated in an Alternate Currency and Alternate Currency Letter(s) of Credit
(and, to the extent expressly provided herein, Loans and Letters of Credit
denominated in Dollars), equal to the aggregate Dollar Equivalent Amount of the
Banks’ Alternate Currency Commitments, as such amount may be increased in
accordance with Section 2.1(b) from time to time.

 

2



--------------------------------------------------------------------------------

“Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, the floating rate applicable to such Floating Rate Indebtedness at
the time in question.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans or Daily LIBOR Rate Loans, its Domestic Lending Office,
(ii) in the case of its Euro-Dollar Loans, its Euro-Dollar Lending Office, and
(iii) in the case of its Competitive Bid Loans, its Competitive Bid Lending
Office.

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which the Credit
Rating then falls, in accordance with the table set forth below. Any change in
the Credit Rating causing it to move to a different range on the table shall
effect an immediate change in the Applicable Margin. In the event that the
Borrower receives Credit Ratings that are not equivalent, the Applicable Margin
shall be based upon the higher of the Credit Ratings from S&P or Moody’s. In the
event that only one (1) Rating Agency has set the Credit Rating, then the
Applicable Margin shall be based on such single Credit Rating. Should the
Borrower lose its Investment Grade Rating from both Rating Agencies, the
Applicable Margin will revert to the Non-Investment Grade rate set forth in the
table below. Upon the reinstatement of an Investment Grade Rating from either
S&P or Moody’s, the Applicable Margin will again be determined based on the
applicable Credit Rating in the table set forth below.

 

Range of

Credit Rating

   Applicable Margin for
Base Rate Loans
(% per annum)      Applicable Margin for
Euro-Dollar Loans
(% per annum)  

Non-Investment Grade

     0.450        1.450  

BBB-/Baa3

     0.100        1.100  

BBB/Baa2

     0.000        0.900  

BBB+/Baa1

     0.000        0.825  

A-/A3

     0.000        0.775  

A/A2 or better

     0.000        0.750  

“Approved Bank” means a bank which has (i)(a) a minimum net worth of
$500,000,000 and/or (b) total assets of $10,000,000,000, and (ii) a minimum long
term debt rating of (a) BBB+ or higher by S&P, and (b) Baa1 or higher by
Moody’s.

“Assignee” has the meaning set forth in Section 9.6(c).

“Assignor” means any Bank that has made an assignment to an Assignee pursuant to
Section 9.6(c).

“Auto-Extension Letter of Credit” has the meaning set forth in Section 2.16(f).

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.6(c), and their respective successors and
each Designated Lender; provided, however, that the term “Bank” shall exclude
each Designated Lender when used in reference to a Committed Loan, the
Commitments or terms relating to the Committed Loans and the Commitments and
shall further exclude each Designated Lender for all other purposes hereunder
except that any Designated Lender which funds a Competitive Bid Loan shall,
subject to Section 9.6(d), have the rights (including the rights given to a Bank
contained in Section 9.3 and otherwise in Article IX) and obligations of a Bank
associated with holding such Competitive Bid Loan.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1⁄2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, and (c) the Euro-Dollar Rate plus one percent
(1.0%). The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change. If the
Base Rate is being used as an alternate rate of interest pursuant to Section 8.1
hereof to determine the Euro-Dollar Rate, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

“Base Rate Loan” means a Committed Loan made or to be made by a Bank as a Base
Rate Loan in accordance with the applicable Notice of Borrowing or Notice of
Interest Rate Election or pursuant to Article VIII, bearing interest based on
the Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

4



--------------------------------------------------------------------------------

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” means ERP Operating Limited Partnership, an Illinois limited
partnership.

“Borrower’s Share” means the Borrower’s or EQR’s share of the liabilities or
assets, as the case may be, of an Investment Affiliate or Consolidated
Subsidiary as reasonably determined by the Borrower based upon the Borrower’s or
EQR’s economic interest in such Investment Affiliate or Consolidated Subsidiary,
as the case may be, as of the date of such determination.

“Borrowing” has the meaning set forth in Section 1.3.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close, or are in fact
closed, in Chicago, Illinois and/or New York City, and:

(i) if such day relates to any interest rate settings as to a Euro-Dollar Rate
Loan denominated in Dollars, a Daily LIBOR Rate Loan or a Competitive Bid LIBOR
Loan, any fundings, disbursements, settlements and payments in Dollars in
respect of any such Euro-Dollar Rate Loan, Daily LIBOR Rate Loan or Competitive
Bid LIBOR Loan, or any other dealings in Dollars to be carried out pursuant to
this Agreement in respect of any such Euro-Dollar Rate Loan, Daily LIBOR Rate
Loan or Competitive Bid LIBOR Loan, means any such day that is also a London
Banking Day;

(ii) if such day relates to any interest rate settings as to a Euro-Dollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Euro-Dollar Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Euro-Dollar Rate Loan, means a TARGET Day;

(iii) if such day relates to any interest rate settings as to a Euro-Dollar Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

 

5



--------------------------------------------------------------------------------

(iv) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Euro-Dollar
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Euro-Dollar Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency, as well as the city in the country from which any Bank shall be
funding such Euro-Dollar Rate Loan; and

(v) in the case of Letters of Credit transactions for a particular Fronting
Bank, in the place where its office for issuance or administration of the
pertinent Letter of Credit is located.

“Capital Leases” as applied to any Person, means any lease of any Property by
that Person as lessee which, in conformity with GAAP, is or should be accounted
for as a capital lease on the balance sheet of that Person.

“Capital Reserve” means $150 per year.

“Cash and Cash Equivalents” means unrestricted (notwithstanding the foregoing,
however, cash held in escrow in connection with the completion of Code
Section 1031 “like-kind” exchanges shall be deemed to be “unrestricted” for
purposes hereof) (i) cash, (ii) direct obligations of the United States
Government, including without limitation, treasury bills, notes and bonds,
(iii) interest bearing or discounted obligations of Federal agencies and
government sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities,
(iv) time deposits, foreign deposits, domestic and foreign certificates of
deposit, bankers acceptances (foreign and domestic), commercial paper in Dollars
or an Alternate Currency rated at least A-1 by S&P and P-1 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, floating rate notes, other money market instruments and
letters of credit each issued by Approved Banks (provided that the same shall
cease to be a “Cash or Cash Equivalent” if at any time any such bank shall cease
to be an Approved Bank), (v) obligations of domestic corporations, including,
without limitation, commercial paper, bonds, debentures and loan participations,
each of which is rated at least AA by S&P and/or Aa2 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, (vi) obligations issued by states and local governments or
their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or
guaranteed by an irrevocable letter of credit of an Approved Bank (provided that
the same shall cease to be a “Cash or Cash Equivalent” if at any time any such
bank shall cease to be an Approved Bank), (vii) repurchase agreements with major
banks and primary government security dealers fully secured by the U.S.
Government or agency collateral equal to or exceeding the principal amount on a
daily basis and held in safekeeping, and (viii) real estate loan pool
participations, guaranteed by a Person with an AA rating given by S&P or Aa2
rating given by Moody’s or better rated credit.

 

6



--------------------------------------------------------------------------------

“Cash Collateralize” means to deposit in the Letter of Credit Collateral Account
or to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the Fronting Banks or the Banks, as collateral for
Letter of Credit Usage or obligations of the Banks to fund participations in
respect of the Letter of Credit Usage, cash or deposit account balances or, if
the Administrative Agent and the Fronting Banks shall agree in their sole
discretion, other credit support pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Fronting Banks. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Change in Law” means the occurrence, after the (x) date of this Agreement in
the case of Committed Loans made pursuant to Section 2.1 or LC Credit Extensions
or (y) the date of the related Competitive Bid Quote, in the case of any
Competitive Bid Loan, of any of the following: (a) the adoption or taking effect
of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Closing Date” means the first date on which all the conditions set forth in
Section 3.1 shall have been satisfied to the satisfaction of the Administrative
Agent.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto.

“Co-Documentation Agents” means The Bank of Nova Scotia, Mizuho Bank, Ltd., PNC
Bank, National Association, Regions Bank, and SunTrust Bank, in their capacities
as Co-Documentation Agents hereunder.

“Commitment” means, with respect to each Bank, the sum of its Dollar Commitment
and its Alternate Currency Commitment.

“Commitment Excess” has the meaning set forth in Section 2.22.

“Committed Borrowing” has the meaning set forth in Section 1.3.

“Committed Loan” means a loan made or to be made by a Bank pursuant to
Section 2.1, as well as an LC Advance; provided that, if any such loan or loans
(or portions thereof) are combined or subdivided pursuant to a Notice of
Interest Rate Election, the term “Committed Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.

 

7



--------------------------------------------------------------------------------

“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.3(d)(2).

“Competitive Bid Absolute Rate Loan” means a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.

“Competitive Bid Borrowing” has the meaning set forth in Section 1.3.

“Competitive Bid Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Borrower and the Administrative Agent; provided that any Bank may from time to
time by notice to the Borrower and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Bank
shall be deemed to refer to either or both of such offices, as the context may
require.

“Competitive Bid LIBOR Loan” means a loan made or to be made by a Bank pursuant
to a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Article VIII).

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

“Competitive Bid Margin” has the meaning set forth in Section 2.3(d)(2).

“Competitive Bid Quote” means an offer by a Bank to make a Competitive Bid Loan
in accordance with Section 2.3.

“Competitive Bid Quote Request” has the meaning set forth in Section 2.3(b).

“Compliance Certificate” has the meaning set forth in Section 5.1(c).

“Condo Property” means a Real Property Asset owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates, where such Real Property
Asset is being positioned or held for sale as condominium units.

“Condo Property Value” means the undepreciated book value (cost basis plus
improvements) of the Condo Property.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Bank” has the meaning set forth in Section 2.9(c).

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any twelve (12) month period, net earnings
(loss), inclusive of the net incremental gains (losses) on sales of condominium
units, and exclusive of net derivative gains (losses) and gains (losses) on the
dispositions of depreciable Properties, Raw Land and other non-depreciated
Properties, as well as from debt restructurings or write-ups or forgiveness of
indebtedness, and costs and expenses incurred during such period with respect to
acquisitions or mergers consummated during such period, as reflected in reports
filed by the Borrower pursuant to the Securities Exchange Act of 1934, as
amended, before deduction (including amounts reported in discontinued
operations), for (i) depreciation and amortization expense and other non-cash
items as determined in good faith by the Borrower for such period, (ii) Interest
Expense for such period, (iii) Taxes for such period, (iv) the gains (and plus
the losses) from extraordinary items, and (v) the gains (and plus the losses)
from non-recurring items, as determined in good faith by the Borrower, for such
period, all of the foregoing without duplication. In each case, amounts shall be
reasonably determined by the Borrower in accordance with GAAP, except to the
extent that GAAP by its terms shall not apply with respect to the determination
of non-cash and non-recurring items and except that such net earnings (loss)
shall only include Borrower’s Share of such net earnings (loss) attributable to
Consolidated Subsidiaries and shall include, without duplication, Borrower’s
Share of the net earnings (loss), inclusive of the net incremental gains
(losses) on sales of condominium units, and exclusive of net derivative gains
(losses) and gains (losses) on the dispositions of depreciable Properties, Raw
Land and other non-depreciated Properties, as well as from debt restructurings
or write-ups or forgiveness of indebtedness, and costs and expenses incurred
during such period with respect to acquisitions or mergers consummated during
such period, of any Investment Affiliate before deduction (including amounts
reported in discontinued operations) for (i) depreciation and amortization
expense and other non-cash items of such Investment Affiliate as determined in
good faith by the Borrower for such period, (ii) Interest Expense of such
Investment Affiliate for such period, (iii) Taxes of such Investment Affiliate
for such period, (iv) the gains (and plus the losses) from extraordinary items
of such Investment Affiliate, and (v) the gains (and plus the losses) from
non-recurring items of such Investment Affiliate as determined in good faith by
the Borrower for such period.

“Consolidated Subsidiary” means at any date any Person which is consolidated
with the Borrower or EQR in accordance with GAAP.

“Construction Property” means a Real Property Asset owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates on which construction of
improvements has commenced or been completed (as such completion shall be
evidenced by a temporary or permanent certificate of occupancy permitting use of
such Real Property Asset by the general public).

“Construction Property Value” means the greater of (a) the EBITDA generated by a
Construction Property divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Construction Property owned by a Consolidated Subsidiary or
an Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of a Construction Property (or Borrower’s Share thereof with
respect to any Construction Property owned by a Consolidated Subsidiary or an
Investment Affiliate). A Construction Property will be valued as a Stabilized
Property following the sixth full fiscal quarter after the fiscal quarter in
which such Construction Property was first completed.

 

9



--------------------------------------------------------------------------------

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any Non-Recourse Indebtedness, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person. The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), calculated at the Applicable
Interest Rate, through (I) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (II) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (b) with respect to all guarantees not covered by the preceding
clause (a), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
the Borrower required to be delivered pursuant to Section 4.4. Notwithstanding
anything contained herein to the contrary, guarantees of completion shall not be
deemed to be Contingent Obligations unless and until a claim for payment or
performance has been made thereunder, at which time any such guaranty of
completion shall be deemed to be a Contingent Obligation in an amount equal to
any such claim. Subject to the preceding sentence, (i) in the case of a joint
and several guaranty given by such Person and another Person (but only to the
extent such guaranty is recourse, directly or indirectly to the Borrower), the
amount of the guaranty shall be deemed to be 100% thereof unless and only to the
extent that such other Person has delivered Cash or Cash Equivalents to secure
all or any part of such Person’s guaranteed obligations and (ii) in the case of
a guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. Notwithstanding anything contained
herein to the contrary, (x) “Contingent Obligations” shall be deemed not to
include guarantees of Unused Commitments or of construction loans to the extent
the same have not been drawn, and (y) the aggregate amount of all Contingent
Obligations of any Consolidated Subsidiary or Investment Affiliate (except to
the extent that any such Contingent Obligation is recourse to the Borrower or
EQR) which would otherwise exceed the total capital contributions of the
Borrower and EQR to such entity, together with the amount of any unfunded
obligations of the Borrower or EQR to make such additional equity contributions
to such entity that could be legally enforced by a creditor of such entity shall
be deemed to be equal to the amount of such capital contributions and equity or
loan commitments. All matters constituting “Contingent Obligations” shall be
calculated without duplication.

“Co-Syndication Agents” means Wells Fargo Bank, National Association, JPMorgan
Chase Bank, N.A., Barclays Bank Plc, Citibank, N.A., Deutsche Bank Securities
Inc., Morgan Stanley Senior Funding, Inc., Royal Bank of Canada and U.S. Bank
National Association, in their capacities as Co-Syndication Agents hereunder,
and their permitted successors in such capacities in accordance with the terms
of this Agreement.

 

10



--------------------------------------------------------------------------------

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 9.27.

“Credit Party” means the Administrative Agent, each Fronting Bank, or any other
Bank.

“Credit Rating” means the rating assigned by the Rating Agencies to the
Borrower’s senior unsecured long term indebtedness.

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

“Daily LIBOR Rate Borrowing” has the meaning set forth in Section 1.3.

“Daily LIBOR Rate Loan” means a Committed Loan made or to be made by a Bank as a
Daily LIBOR Rate Loan in accordance with the applicable Notice of Borrowing or
Notice of Interest Rate Election, bearing interest at a rate based on the LIBOR
Daily Floating Rate. All Daily LIBOR Rate Loans shall be denominated in Dollars.

“Debt Service” means, for any period, Interest Expense for such period plus
scheduled principal amortization (excluding any individual scheduled principal
payment which exceeds 25% of the original principal amount of an issuance of
Indebtedness) for such period on all Indebtedness of the Borrower or EQR
(excluding Indebtedness of any Consolidated Subsidiary or Investment Affiliate),
on a consolidated basis, plus Borrower’s Share of scheduled principal
amortization for such period on all Indebtedness of all Consolidated
Subsidiaries and Investment Affiliates for which there is no recourse to EQR or
the Borrower (or any Property thereof), plus, without duplication, EQR’s and the
Borrower’s actual or potential liability for principal amortization (excluding
any individual scheduled principal payment which exceeds 25% of the original
principal amount of an issuance of Indebtedness) for such period on all
Indebtedness of all Consolidated Subsidiaries and Investment Affiliates that is
recourse to EQR or the Borrower (or any Property thereof).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

11



--------------------------------------------------------------------------------

“Declining Bank” has the meaning set forth in Section 2.9(d).

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a Euro-Dollar Loan or Daily LIBOR
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus 2% per
annum, in each case to the fullest extent permitted by applicable laws and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin with respect to Euro-Dollar Rate Loans plus 2% per annum.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 9.16(b), any Bank that (a) has
failed, within three (3) Business Days of the date required to be funded or
paid, to (i) fund any portion of its Loans, or (ii) fund any portion of its
participations in Letters of Credit, unless, in the case of clauses (a)(i) and
(ii) above, such Bank notifies the Administrative Agent in writing that such
failure is the result of such Bank’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has failed, within five
(5) Business Days of the date on which demand for payment is made, to pay over
to any Credit Party any other amount required to be paid by it hereunder,
(c) has notified the Borrower or any Credit Party in writing that it does not
intend to comply with any of its funding obligations under this Agreement
(unless such writing indicates that such position is based on such Bank’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied), (d) has failed, within three (3) Business Days after
request by a Credit Party, acting in good faith and based on a reasonable belief
that such Bank will fail to comply with its funding obligations, to provide a
confirmation in writing to such Credit Party that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Bank shall cease to
be a Defaulting Lender pursuant to this clause (d) upon such Credit Party’s
receipt of such confirmation, or (e) has or has a direct or indirect parent
company that has (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Bank shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Bank or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Bank with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank. Any determination by the

 

12



--------------------------------------------------------------------------------

Administrative Agent that a Bank is a Defaulting Lender under any one or more of
clauses (a) through (e) above, and of the effective date of such status, shall
be made by the Administrative Agent acting reasonably and in good faith, and
such Bank shall be deemed to be a Defaulting Lender (subject to Section 9.16(b))
as of the date established therefor by the Administrative Agent in a written
notice of such determination, which shall be delivered by the Administrative
Agent to the Borrower, the Fronting Banks and each other Bank promptly following
such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 9.6(d), and (ii) is not
otherwise a Bank.

“Designated Lender Notes” means promissory notes of the Borrower, substantially
in the form of Exhibit A-1 hereto, evidencing the obligation of the Borrower to
repay Competitive Bid Loans made by Designated Lenders, and “Designated Lender
Note” means any one of such promissory notes issued under Section 9.6(d).

“Designating Lender” has the meaning set forth in Section 9.6(d).

“Designation Agreement” means a designation agreement in substantially the form
of Exhibit G attached hereto, entered into by a Bank and a Designated Lender and
accepted by the Administrative Agent.

“Development Activity” means (a) the development or redevelopment and
construction of one or more apartment buildings by the Borrower or any of its
Subsidiaries, (b) the financing by the Borrower, EQR or any Subsidiaries or
Investment Affiliates of either or both of any such development or construction
or (c) the incurrence by the Borrower, EQR or any Subsidiaries or Investment
Affiliates of either or both of any Contingent Obligations in connection with
such development or construction (other than purchase contracts for Real
Property Assets which are not payable until completion of development or
construction), valued at the cost of such projects under development and
construction in the case of assets owned by the Borrower or EQR, or Borrower’s
Share of the cost of such projects under development and construction in the
case of assets owned by Consolidated Subsidiaries or Investment Affiliates.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Dollar Commitment” means with respect to each Bank, the amount set forth
opposite such Bank’s name on Schedule 1.2 attached hereto as its commitment for
Loans and Letters of Credit in Dollars (and, (i) for each Bank which is an
Assignee, the amount set forth in the Transfer Supplement entered into pursuant
to Section 9.6(c) as the Assignee’s Dollar

 

13



--------------------------------------------------------------------------------

Commitment and (ii) for each Approved Bank that becomes a Bank in accordance
with Section 2.1(b), the amount set forth in the instrument pursuant to which
such Approved Bank became a Bank as such Bank’s Dollar Commitment), as such
amount may be reduced from time to time pursuant to Section 2.11(e) or in
connection with an assignment to an Assignee, and as such amount may be
increased in connection with an assignment from an Assignor or pursuant to
Section 2.1(b). The initial aggregate amount of the Banks’ Dollar Commitments is
$2,000,000,000.

“Dollar Equivalent Amount” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the applicable Fronting Bank, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternate Currency.

“Dollar Sublimit” means an amount of Loans and Letters of Credit denominated in
Dollars equal to Two Billion Dollars ($2,000,000,000), as the same may be
decreased in accordance with the provisions of this Agreement.

“Dollars” and “$” mean the lawful money of the United States.

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

“Down REIT” means a limited liability company, corporation or limited
partnership that has executed and delivered to the Administrative Agent, on
behalf of the Banks, (i) a Guaranty of Payment in the form attached hereto as
Exhibit H (a “Down REIT Guaranty”), (ii) all documents reasonably requested by
the Administrative Agent relating to the existence of such Down REIT, and the
authority for and validity of such Down REIT Guaranty, including, without
limitation, the organizational documents of such Down REIT, modified or
supplemented prior to the date of such Down REIT Guaranty, each certified to be
true, correct and complete by such Down REIT, not more than ten (10) days prior
to the date of such Down REIT Guaranty, together with a good standing
certificate from the Secretary of State (or the equivalent thereof) of the State
of formation of such Down REIT, to be dated not more than ten (10) days prior to
the date of such Down REIT Guaranty, as well as authorizing resolutions in
respect of such Down REIT Guaranty, and (iii) an opinion of counsel with respect
to such Down REIT and Down REIT Guaranty, in form and substance reasonably
acceptable to the Administrative Agent, with respect to due organization,
existence, good standing and authority, and validity and enforceability of such
Down REIT Guaranty. In addition, for purposes of this Agreement, including the
definition of Qualifying Unencumbered Property, a Down REIT Guaranty shall not
be deemed to constitute Unsecured Debt of the applicable Down REIT.

“Down REIT Guaranty” has the meaning set forth in the definition of Down REIT.

 

14



--------------------------------------------------------------------------------

“Down REIT Guaranty Proceeds” has the meaning set forth in Section 9.18(a).

“EBITDA” means, for any twelve (12) month period, net earnings (loss), exclusive
of net derivative gains (losses) and gains (losses) on the dispositions of
Properties, as well as from debt restructurings or write-ups or forgiveness of
indebtedness, and costs and expenses incurred during such period with respect to
acquisitions or mergers consummated during such period, before deduction
(including amounts reported in discontinued operations) for (i) depreciation and
amortization expense and other non-cash items as determined in good faith by the
Borrower for such period, (ii) Interest Expense for such period, (iii) Taxes for
such period, (iv) the gains (and plus the losses) from extraordinary items, and
(v) the gains (and plus the losses) from non-recurring items, as determined in
good faith by the Borrower, all of the foregoing without duplication. In each
case, amounts shall be reasonably determined by the Borrower in accordance with
GAAP, except to the extent that GAAP by its terms shall not apply with respect
to the determination of non-cash and non-recurring items. EBITDA shall not be
deemed to include corporate level general and administrative expenses and other
corporate expenses, such as land holding costs, employee and trustee stock and
stock option expenses and pursuit costs write-offs, all as determined in good
faith by the Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned by the Borrower and/or EQR,
either directly or indirectly, and, as a result of the ownership of such equity
interest, the Borrower and/or EQR may have recourse liability for Environmental
Claims against such partnership, joint venture or corporation (or the Property
thereof).

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii)

 

15



--------------------------------------------------------------------------------

circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law, in each case (with respect to both (i) and (ii) above) as to
which there is a reasonable possibility of an adverse determination with respect
thereto and which, if adversely determined, would have a Material Adverse
Effect.

“Environmental Laws” means any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to the environment, the effect of the
environment on human health or emissions, discharges or releases of Materials of
Environmental Concern into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean up or
other remediation thereof.

“EQR” means Equity Residential, a Maryland real estate investment trust, the
sole general partner of the Borrower, or any permitted successor thereof in
accordance with Section 5.9(a)(i)(y).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute, and applicable U.S. Department of Labor regulations
issued pursuant thereto in temporary or final form.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the lawful currency of the European Economic Union.

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

“Euro-Dollar Loan” means a Committed Loan made or to be made by a Bank as a
Euro-Dollar Loan in accordance with the applicable Notice of Borrowing or Notice
of Interest Rate Election, bearing interest at a rate based on clause (a) of the
definition of “Euro-Dollar Rate.” All Committed Loans denominated in an
Alternate Currency must be Euro-Dollar Loans.

“Euro-Dollar Rate” means:

 

16



--------------------------------------------------------------------------------

(a) For any Interest Period, with respect to any Borrowing or LC Credit
Extension:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for the
relevant currency for a period equal in length to such Interest Period
(“LIBOR”), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dollar Offered Rate, or a comparable or successor rate which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date (or if such day is not a
Business Day, then on the immediately preceding Business Day); and

(iii) denominated in any other Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such currency at the time such currency is approved
by the Administrative Agent and the Banks pursuant to Section 2.10; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Euro-Dollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Event of Default” has the meaning set forth in Section 6.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Bank acquires

 

17



--------------------------------------------------------------------------------

such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 8.4(i), 9.5 or 9.16(c)) or (ii) such Bank
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 8.4, amounts with respect to such Taxes were payable either
to such Bank’s Assignor immediately before such Bank became a party hereto or to
such Bank immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 8.4(f) and
(d) any withholding Taxes imposed pursuant to FATCA.

“Existing Revolving Credit Agreement” has the meaning set forth in
Section 3.1(e).

“Extending Bank” has the meaning set forth in Section 2.9(f).

“Extension Date” has the meaning set forth in Section 2.9(b).

“Extension Request” has the meaning set forth in Section 2.9(b).

“Facility Fee” has the meaning set forth in Section 2.8(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fee Letters” means, collectively, (i) the fee letter, dated September 12, 2019,
among the Borrower, Wells Fargo Securities, LLC and Wells Fargo Bank, National
Association, (ii) the fee letter, dated September 12, 2019, among the Borrower,
Bank of America and BofA Securities, Inc. and (iii) the fee letter, dated
September 12, 2019, between the Borrower and JPMorgan Chase Bank, N.A.

 

18



--------------------------------------------------------------------------------

“Financing Partnership” means any Subsidiary which is wholly-owned, directly or
indirectly, by the Borrower or by the Borrower and EQR.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and EQR which shall be the
twelve (12) month period ending on the last day of December in each year.

“Fixed Charges” for any twelve (12) month period means (without duplication) the
sum of (i) Debt Service for such period, (ii) the product of the average number
of apartment units owned (directly or beneficially) by the Borrower, EQR, or any
wholly-owned Subsidiary of either or both during such period and the Capital
Reserve for such period, (iii) Borrower’s Share of the aggregate sum of the
product of the average number of apartment units owned (directly or
beneficially) by each Consolidated Subsidiary (other than wholly-owned
Subsidiaries of the Borrower and/or EQR) and Investment Affiliate during such
period and the Capital Reserve for such period, (iv) dividends on preferred
units payable by the Borrower during such period, and (v) distributions made by
the Borrower during such period to EQR for the purpose of paying dividends on
preferred shares in EQR.

“Fixed Rate Indebtedness” means all Indebtedness which accrues interest at a
fixed rate.

“Floating Rate Indebtedness” means all Indebtedness which is not Fixed Rate
Indebtedness and which is not a Contingent Obligation or an Unused Commitment.

“FMV Cap Rate” means 6.00%.

“Foreign Bank” means (a) if the Borrower is a U.S. Person, a Bank that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Bank that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Fronting Bank” means, with respect to any Letter of Credit, as applicable,
Wells Fargo Bank, National Association, Bank of America, JPMorgan Chase Bank,
N.A., or such other Bank which has notified the Administrative Agent in a
writing reasonably acceptable to the Administrative Agent that it is willing to
be a Fronting Bank and assumes all of the obligations of a Fronting Bank under
this Agreement, in each case, which is designated by the Borrower in its written
notice and Letter of Credit Application provided in accordance with
Section 2.2(b) as the Bank which shall issue a Letter of Credit with respect to
such request; provided that (a) only Bank of America shall be designated by the
Borrower in the case of a request for the issuance of a Letter of Credit
denominated in an Alternate Currency, and (b) so long as any Existing Letter of
Credit remains outstanding, the issuer of such Existing Letter of Credit shall
continue to be the Fronting Bank with respect to such Existing Letter of Credit
(subject to confirming to the Administrative Agent in a writing reasonably
acceptable to the Administrative Agent that it is willing to be a Fronting Bank
and assumes all of the obligations of a Fronting Bank under this Agreement).

 

19



--------------------------------------------------------------------------------

“Fronting Bank Commitment Amount” has the meaning set forth in
Section 2.16(d)(iv).

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Fronting Banks, such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage other than the Letter of Credit Usage as to which such
Defaulting Lender’s participation obligation has been reallocated to other Banks
and/or Cash Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles recognized as such in
codification by the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination; provided, however, that with respect to the financial
covenants, including the related definitions, only Borrower’s Share of any
income, expense, assets and liabilities of any Consolidated Subsidiary or
Investment Affiliate shall be taken into account.

“Governmental Acts” has the meaning set forth in Section 2.16(h).

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Gross Asset Value” means, (i) the aggregate Stabilized Property Value of all
Stabilized Properties, plus (ii) the Non-Stabilized Property Value, plus
(iii) the value of any Cash or Cash Equivalents (including Cash or Cash
Equivalents held in restricted Section 1031 accounts under the control of the
Borrower (and, solely if the Parent Guaranty is in effect, EQR) owned by the
Borrower (and, solely if the Parent Guaranty is in effect, EQR) or any
wholly-owned Subsidiary of the Borrower (and, solely if the Parent Guaranty is
in effect, EQR), plus (iv) the undepreciated book value, determined in
accordance with GAAP, of readily marketable Securities and Investment Mortgages
owned by the Borrower (and, solely if the Parent Guaranty is in effect, EQR) or
its wholly-owned Consolidated Subsidiaries, plus (v) Borrower’s Share of the
value of any Cash or Cash Equivalents (including Cash or Cash Equivalents held
in restricted Section 1031 accounts under the control of a non-wholly owned
Consolidated Subsidiary or by an Investment Affiliate) owned by any such
Consolidated Subsidiary or Investment Affiliate, plus (vi) Borrower’s Share of
the undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate; provided that notwithstanding
the foregoing, (x) for purposes of determining Gross Asset Value at any time,
the portion of Gross Asset Value attributable to Permitted Holdings in excess of
thirty-five percent (35%) of Gross Asset Value at such time (but immediately
prior to the application of this clause (x)) shall be disregarded and (y) for
purposes of this definition, a Property shall be deemed to be wholly-owned by
the Borrower if such Property shall be owned by a Down REIT or a wholly-owned
Subsidiary of a Down REIT. Notwithstanding the foregoing, a Real Property Asset
held by a “qualified intermediary” or an “exchange accommodation titleholder” in
connection with the acquisition (or possible disposition) of such Real Property
Asset by the Borrower, any Consolidated Subsidiary or any Investment Affiliate
pursuant to, and intended to qualify for tax treatment under, Section 1031 of
the Code, shall be included in the calculation of Gross Asset Value as if it
were owned by the Borrower, such Consolidated Subsidiary or such Investment
Affiliate.

 

20



--------------------------------------------------------------------------------

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time, (ii) all Committed Loans
which are Daily LIBOR Rate Loans at such time or (iii) all Euro-Dollar Loans at
such time that have the same Interest Period, are denominated in the same
currency and, in the case of Loans made to a Qualified Borrower, are made to the
same Qualified Borrower; provided that, if a Committed Loan of any particular
Bank is converted to or made as a Base Rate Loan pursuant to Section 8.2 or 8.5,
such Loan shall be included in the same Group or Groups of Loans from time to
time as it would have been in if it had not been so converted or made.

“Guarantor” means each Down REIT that has executed and delivered to the
Administrative Agent a Down REIT Guaranty and has not been released pursuant to
Section 9.25, and, at all times after delivery of the Parent Guaranty, EQR.

“Indebtedness”, as applied to any Person (and without duplication), means
(a) all indebtedness, obligations or other liabilities of such Person for
borrowed money, (b) all indebtedness, obligations or other liabilities of such
Person evidenced by Securities or other similar instruments, (c) all
reimbursement obligations, contingent or otherwise, of such Person with respect
to letters of credit actually issued for such Person’s account or upon such
Person’s application, (d) all obligations of such Person to pay the deferred and
unpaid purchase price of Property except (i) any such deferred and unpaid
purchase price that constitutes an accrued expense or trade payable, and
(ii) any deferred and unpaid purchase price under a contract which, in
accordance with GAAP would not be included as a liability on the liability side
of the balance sheet of such Person, (e) all obligations in respect of Capital
Leases of such Person, and (f) all indebtedness, obligations or other
liabilities of such Person or others secured by a Lien on any asset of such
Person, whether or not such indebtedness, obligations or liabilities are assumed
by, or are a personal liability of such Person, in the case of items of
Indebtedness incurred under clauses (a), (b), (c) and (d) to the extent that any
such items (other than letters of credit), in accordance with GAAP, would be
included as liabilities on the liability side of the balance sheet of such
Person, exclusive, however, of all accounts payable, accrued interest and
expenses, prepaid rents, security deposits, tax liabilities and dividends and
distributions declared but not yet paid. Indebtedness also includes, to the
extent not otherwise included, any obligation of the Borrower or EQR, as well as
Borrower’s Share of any obligation of any Consolidated Subsidiary or Investment
Affiliate, to be liable for, or to pay as obligor, guarantor or otherwise (other
than for purposes of collection in the ordinary course of business),
Indebtedness of another Person (other than the Borrower, EQR, a Consolidated
Subsidiary or an Investment Affiliate). Indebtedness shall not include any
Intracompany Indebtedness. “Intracompany Indebtedness” means indebtedness whose
obligor is EQR or any Consolidated Subsidiary and whose obligee is EQR or any
Consolidated Subsidiary; provided, however, that in the case of any such
Intracompany Indebtedness owing to an obligee that is non-wholly owned, only the
Borrower’s Share of the Intracompany Indebtedness owing to such non-wholly owned
obligee shall constitute Intracompany Indebtedness.

 

21



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Qualified Borrower under any Loan Document and (b) to the extent
not otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Interest Expense” means, for any period and without duplication, total interest
expense, whether paid, accrued or capitalized (excluding the interest component
of Capital Leases, as well as interest expense covered by an interest reserve
established under a loan facility, as well as any interest expense under any
construction loan or construction activity that under GAAP is required to be
capitalized) of the Borrower or EQR (excluding nonrecurring prepayment premiums
or penalties and any such interest expense accrued or capitalized on
Indebtedness of any Consolidated Subsidiary or Investment Affiliate), including
without limitation all commissions, discounts and other fees and charges owed
with respect to drawn letters of credit, amortized costs of Interest Rate
Contracts incurred on or after the Closing Date and the Facility Fees payable to
the Banks in accordance with Section 2.8, plus Borrower’s Share of accrued or
paid interest with respect to any Indebtedness of Consolidated Subsidiaries or
Investment Affiliates for which there is no recourse to EQR or the Borrower,
plus, without duplication, EQR’s and the Borrower’s actual accrued, paid or
capitalized interest (excluding nonrecurring prepayment premiums or penalties
and the interest component of Capital Leases, as well as excluding interest
expense covered by an interest reserve established under a loan facility, as
well as any interest expense under any construction loan or construction
activity that under GAAP is required to be capitalized) with respect to
Indebtedness of Consolidated Subsidiaries or Investment Affiliates that is
recourse to EQR or the Borrower, calculated for all Fixed Rate Indebtedness at
the actual interest rate in effect with respect to all Indebtedness outstanding
as of the last day of such period and, in the case of all Floating Rate
Indebtedness, the actual rate of interest in effect with respect to such
Floating Rate Indebtedness outstanding for the period during which no Interest
Rate Contract is in effect, and, during the period that an Interest Rate
Contract is in effect with respect to such Floating Rate Indebtedness, the
strike rate payable under such Interest Rate Contract if lower than the actual
rate of interest.    Interest expense shall be determined including any non-cash
portion of interest expense attributable to convertible Indebtedness under ASC
470-20.

“Interest Period” means:

(1) with respect to each Euro-Dollar Borrowing, the period commencing on the
date of such Borrowing specified in the Notice of Borrowing or on the date
specified in the applicable Notice of Interest Rate Election and ending 1, 2, 3
or 6 months thereafter (or such shorter period as the Borrower may request,
subject to the approval of the Administrative Agent and all of the Banks), in
each case, subject to availability; provided that:

(a) any such Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

22



--------------------------------------------------------------------------------

(b) any such Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(c) below, end on the last Business Day of a calendar month; and

(c) any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date;

(2) [Intentionally Omitted];

(3) with respect to each Competitive Bid LIBOR Loan, the period commencing on
the date of borrowing specified in the applicable Competitive Bid Quote Request
and ending such number of months thereafter (or for a period of less than one
month but in no event less than seven (7) days) as the Borrower may elect in
accordance with Section 2.3; provided that:

(a) any such Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b) any such Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(c) below, end on the last Business Day of a calendar month; and

(c) any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date; and

(4) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Competitive Bid
Quote Request and ending such number of days thereafter (but not less than seven
(7) days, or more than 180 days) as the Borrower may elect in accordance with
Section 2.3; provided that:

(a) any such Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day; and

(b) any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

“Investment Affiliate” means any Person in whom EQR or the Borrower holds an
equity interest, directly or indirectly, other than Consolidated Subsidiaries
and Securities and other passive interests.

 

23



--------------------------------------------------------------------------------

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P, or a rating or “shadow” rating of Baa3 or better from
Moody’s. Any such “shadow” rating shall be evidenced by a letter from the
applicable Rating Agency or by such other evidence as may be reasonably
acceptable to the Administrative Agent (as to any such other evidence, the
Administrative Agent shall present the same to, and discuss the same with, the
Banks).

“Investment Mortgages” means mortgages securing indebtedness directly or
indirectly owed to the Borrower, EQR or Subsidiaries of either or both,
including certificates of interest in real estate mortgage investment conduits.

“Invitation for Competitive Bid Quotes” has the meaning set forth in
Section 2.3(c).

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joint Lead Arrangers” means BofA Securities, Inc., JPMorgan Chase Bank, N.A.,
Wells Fargo Securities, LLC, Barclays Bank Plc, Citibank, N.A., Deutsche Bank
Securities Inc., Morgan Stanley Senior Funding, Inc., Royal Bank of Canada and
U.S. Bank National Association.

“Joint Venture Parent” means the Borrower, EQR or one or more Financing
Partnerships of the Borrower which directly owns any interest in a Joint Venture
Subsidiary.

“Joint Venture Subsidiary” means any entity (other than a Financing Partnership)
in which (i) a Joint Venture Parent owns at least 20% of the economic interests
and (ii) the sale or financing of any Property owned by such Joint Venture
Subsidiary is substantially controlled by a Joint Venture Parent, subject to
customary provisions set forth in the organizational documents of such Joint
Venture Subsidiary with respect to refinancings or rights of first refusal
granted to other members of such Joint Venture Subsidiary. For purposes of the
preceding sentence, the sale or financing of a Property owned by a Joint Venture
Subsidiary shall be deemed to be substantially controlled by a Joint Venture
Parent if such Joint Venture Parent has the ability to exercise a buy-sell right
in the event of a disagreement regarding the sale or financing of such Property.
In addition, the relationship of a Joint Venture Parent as a tenant in common in
any asset with other tenants in common in the same asset shall be treated as if
such relationship were a general partnership for purposes of this definition.
For purposes of the definition of Unencumbered Asset Value, a Joint Venture
Subsidiary shall be deemed to include any entity (other than a Financing
Partnership) in which a Qualified Joint Venture Partner owns the balance of the
interests.

“LC Advance” means, with respect to each Bank, such Bank’s funding of its
participation in any LC Borrowing in accordance with its Pro Rata Share. All LC
Advances shall be denominated in Dollars.

 

24



--------------------------------------------------------------------------------

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All LC Borrowings shall be denominated in
Dollars.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Excess” has the meaning set forth in Section 2.24(a)(ii).

“Lead Fronting Banks” means, collectively, Wells Fargo Bank, National
Association, Bank of America and JPMorgan Chase Bank, N.A., in each case in its
capacity as a Fronting Bank.

“Letter(s) of Credit” has the meaning set forth in Section 2.2(b).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time used
by the applicable Fronting Bank.

“Letter of Credit Collateral Account” has the meaning set forth in
Section 2.24(b).

“Letter of Credit Documents” has the meaning set forth in Section 2.17(a).

“Letter of Credit Fee” has the meaning set forth in Section 2.8(b).

“Letter of Credit Sublimit” has the meaning set forth in Section 2.16(c).

“Letter of Credit Usage” means at any time the sum of (i) the aggregate maximum
Dollar Equivalent Amount available to be drawn under the Letters of Credit then
outstanding, assuming compliance with all requirements for drawing referred to
therein, and (ii) the aggregate Dollar Equivalent Amount of the Borrower’s
unpaid obligations under this Agreement in respect of the Letters of Credit,
including all Unreimbursed Amounts (including all LC Borrowings). For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with the
second proviso in Section 2.16(a). For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“LIBOR” has the meaning specified in the definition of Euro-Dollar Rate.

“LIBOR Amendment” has the meaning set forth in Section 8.1(b).

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the Euro-Dollar Rate pursuant to Section 2.3.

 

25



--------------------------------------------------------------------------------

“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to LIBOR as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time), at approximately 11:00
a.m., London time, two (2) London Banking Days prior to such day, for Dollar
deposits with a term of one (1) month commencing that day; provided that to the
extent a comparable or successor source for such rate is designated by the
Administrative Agent, such source shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such source shall be
applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the LIBOR Daily Floating Rate shall be less than zero, such rate
shall be deemed zero.

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
British Pound Sterling and Japanese Yen, in each case as long as there is a
published LIBOR rate with respect thereto.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning set forth in Section 8.1(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
LIBOR Daily Floating Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset. For the purposes of this Agreement, the Borrower, EQR or
any Subsidiary of either or both shall be deemed to own subject to a Lien any
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

“Loan” means a Base Rate Loan, a Euro-Dollar Loan, a Daily LIBOR Rate Loan or a
Competitive Bid Loan and “Loans” means Base Rate Loans, Euro-Dollar Loans, Daily
LIBOR Rate Loans or Competitive Bid Loans or any combination of the foregoing.

 

26



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Fee Letters, the Qualified
Borrower Guaranty, the Letter(s) of Credit, the Letter of Credit Documents, any
Down REIT Guaranty and, to the extent required to be delivered hereunder, the
Parent Guaranty.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Margin Stock” has the meaning set forth in Regulation U.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely, (i) impair the ability of the Borrower and/or EQR and
their Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents or (ii) impair the ability of
Administrative Agent or the Banks to enforce the Loan Documents.

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.

“Maturity Date” means the date when all of the Obligations hereunder shall be
due and payable which shall be November 1, 2024, unless extended or accelerated
pursuant to the terms hereof.

“Maturity Date Extension” has the meaning set forth in Section 2.9(b).

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period but was making or accruing an obligation to make contributions
while a member of the ERISA Group.

“Multifamily Residential Property Mortgages” means Investment Mortgages issued
by any Person engaged primarily in the business of developing, owning, and
managing multifamily residential Property.

“Multifamily Residential Property Partnership Interests” means partnership or
joint venture interests, or common or preferred stock, or membership, trust or
other equity interests issued by any Person engaged primarily in the business of
developing, owning, and managing multifamily residential Property, but excluding
Securities.

“Negative Pledge” means, with respect to any Property, any covenant, condition,
or other restriction entered into by the owner of such Property or directly
binding on such Property which prohibits or limits the creation or assumption of
any Lien upon such Property to secure any or all of the Obligations; provided,
however, that such term shall not include any Permitted Negative Pledge
Provision.

 

27



--------------------------------------------------------------------------------

“Net Present Value” means, as to a specified or ascertainable dollar amount, the
present value, as of the date of calculation of any such amount, using a
discount rate equal to the Base Rate in effect as of the date of such
calculation.

“New Bank” has the meaning set forth in Section 2.9(f).

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver
or amendment that (i) requires the approval of all Banks or all affected Banks
in accordance with the terms of Section 9.5 and (ii) has been approved by the
Required Banks.

“Non-Extension Notice Date” has the meaning set forth in Section 2.16(f).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Multifamily Residential Property” means any Property which is not (i) used
for lease, operation or use as a multifamily residential Property,
(ii) Unimproved Assets or Raw Land, (iii) Securities, (iv) Multifamily
Residential Property Mortgages, or (v) Multifamily Residential Property
Partnership Interests.

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) any Subsidiary or Investment Affiliate (provided that if a Subsidiary or
Investment Affiliate is a partnership, there is no recourse to the Borrower or
EQR as a general partner of such partnership); provided, however, that personal
recourse of the Borrower or EQR for any such Indebtedness for Customary
Non-Recourse Carve-Outs in non-recourse financing of real estate shall not, by
itself, prevent such Indebtedness from being characterized as Non-Recourse
Indebtedness.

“Non-Stabilized Property” means any Real Property Asset owned or leased by the
Borrower, a Consolidated Subsidiary or an Investment Affiliate that is not a
Stabilized Property.

“Non-Stabilized Property Value” means, the sum of (i) the aggregate Acquisition
Property Value of all Acquisition Properties, (ii) the aggregate Construction
Property Value of all Construction Properties, (iii) the aggregate Redevelopment
Property Value of all Redevelopment Properties, (iv) the aggregate Condo
Property Value of all Condo Properties, and (v) with respect to Raw Land or any
other Non-Stabilized Property (other than the Non-Stabilized Properties
described under clauses (i) through (iv)), the aggregate undepreciated book
value (cost basis plus improvements), determined in accordance with GAAP of all
such Non-Stabilized Properties (or Borrower’s Share thereof with respect to any
Non-Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate).

 

28



--------------------------------------------------------------------------------

“Notes” means promissory notes of the Borrower or any Qualified Borrower,
substantially in the form of Exhibits A-1, A-2 and A-3 hereto, evidencing the
obligation of the Borrower or any Qualified Borrower to repay the Loans, and
“Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C-1
attached hereto and made a part hereof or such other form as may be reasonably
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be reasonably approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Notice of Interest Rate Election” means a notice substantially in the form of
Exhibit C-2 attached hereto and made a part hereof or such other form as may be
reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be reasonably
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower or the applicable Qualified Borrower (or a
Responsible Officer of the Borrower on behalf of the applicable Qualified
Borrower).

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower, from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.4(h) or (i)).

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Parent Guaranty” means a full and unconditional guaranty of payment in the form
of Exhibit K attached hereto, enforceable against EQR for the payment of the
Obligations.

“Parent Guaranty Trigger Event” means the earlier to occur of (a) EQR incurring,
or providing a guaranty of, or becoming a borrower or guarantor of, or otherwise
becoming obligated in respect of, any Unsecured Debt in an aggregate principal
amount in excess of $50,000,000, and (b) the earlier of (i) the Borrower’s
actual knowledge or (ii) written notice by the Administrative Agent to the
Borrower, in each case, of a breach of the obligations set forth in
Section 5.14(b).

 

29



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 9.6(b).

“Participant Register” has the meaning specified in Section 9.6(b).

“Patriot Act” has the meaning set forth in Section 9.19.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Holdings” means Development Activity, Raw Land, Securities,
Non-Multifamily Residential Property, Investment Mortgages, and Investment
Affiliates.

“Permitted Liens” means:

(a) Liens for Taxes, assessments or other governmental charges not yet due and
payable or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted in accordance with the terms
hereof;

(b) statutory liens of carriers, warehousemen, mechanics, materialmen and other
similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;

(c) utility deposits and other deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(d) Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;

(e) easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to the owner’s title
insurance policies, except in connection with any Indebtedness, for any of the
Real Property Assets, so long as the foregoing do not interfere in any material
respect with the use or ordinary conduct of the business of the owner and do not
diminish in any material respect the value of the Real Property Asset to which
it is attached or for which it is listed;

 

30



--------------------------------------------------------------------------------

(f) Liens and judgments (i) which have been or will be bonded (and the Lien
thereby removed other than on any cash or securities serving as security for
such bond) or released of record within thirty (30) days after the date such
Lien or judgment is entered or filed against EQR, the Borrower, or any
Subsidiary or (ii) which are being contested in good faith by appropriate
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appearance or proceedings;

(g) Liens on Property of the Borrower, EQR, the Subsidiaries or any Investment
Affiliate of either or both (other than Qualifying Unencumbered Property)
securing Indebtedness which may be incurred or remain outstanding without
resulting in an Event of Default hereunder;

(h) Liens in favor of the Borrower, EQR or a Consolidated Subsidiary against any
asset of the Borrower, any Consolidated Subsidiary or any Investment Affiliate;

(i) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person;

(j) to the extent constituting a Lien, any Permitted Negative Pledge Provision;
and

(k) Liens in favor of the Administrative Agent for the benefit of the Fronting
Banks and the Banks.

“Permitted Negative Pledge Provision” means a Negative Pledge contained in any
agreement (a) evidencing Unsecured Debt which contains restrictions on
encumbering assets that are substantially the same as the corresponding
restrictions contained in the Loan Documents, (b) related to assets or equity
interests to be sold where such Negative Pledge relates only to such assets
pending such sale or (c) Permitted Transfer Restrictions.

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under management agreements and ground leases entered into in
the ordinary course of business (including in connection with any acquisition or
development of any applicable Property, without regard to the transaction
value), including rights of first offer or refusal arising under such agreements
and leases, in each case, that limit, but do not prohibit, sale or mortgage
transactions, and (b) solely with respect to an asset or Property of a
non-wholly owned Subsidiary, Investment Affiliate or the Borrower, reasonable
and customary obligations, encumbrances or restrictions contained in agreements
not constituting Indebtedness entered into with limited partners, members or
other equity holders of such non-wholly owned Subsidiary, Investment Affiliate
or the Borrower imposing obligations in respect of contingent obligations to
make any tax “make whole” or similar tax payment arising out of the sale or
other transfer of assets reasonably related to such limited partners’, members’
or other equity holders’ interest in such non-wholly owned Subsidiary,
Investment Affiliate or the Borrower pursuant to “tax protection” or other
similar agreements.

 

31



--------------------------------------------------------------------------------

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“principal financial center” means, when used in reference to an Alternate
Currency, (a) in the case of British Pounds Sterling, London, England, (b) in
the case of Euros, Frankfurt am Main, Germany, (c) in the case of Yen, Tokyo,
Japan, (d) in the case of Canadian Dollars, Toronto, Canada and (e) in the case
of any other Alternate Currency, the principal financial center of the country
of such currency.

“Pro Rata Share” means, with respect to any Bank, as applicable and subject to
Section 9.23, (a) a fraction (expressed as a percentage), the numerator of which
shall be the amount of such Bank’s Dollar Commitment and the denominator of
which shall be the aggregate amount of all of the Banks’ Dollar Commitments,
(b) a fraction (expressed as a percentage), the numerator of which shall be the
amount of such Bank’s Alternate Currency Commitment and the denominator of which
shall be the aggregate amount of all of the applicable Banks’ Alternate Currency
Commitments, or (c) a fraction (expressed as a percentage), the numerator of
which shall be such Bank’s Commitment and the denominator of which shall be the
aggregate amount of all of the Banks’ Commitments, in each case as adjusted from
time to time in accordance with the provisions of this Agreement.

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned or leased
by such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt” has the meaning set forth in Section 9.18(a).

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning set forth in Section 9.27.

“Qualified Borrower” means a foreign or domestic limited partnership, limited
liability company or other business entity duly organized under the laws of its
jurisdiction of formation of which the Borrower (or a Person that is owned and
controlled by the Borrower) is the sole general partner or managing member, the
Indebtedness of which, in all cases, can be guaranteed by the Borrower pursuant
to the provisions of the Borrower’s organizational documents pursuant to the
Qualified Borrower Guaranty, and with respect to which the Borrower has
delivered a Qualified Borrower Notice pursuant to Section 2.21(a).

 

32



--------------------------------------------------------------------------------

“Qualified Borrower Guaranty” means a full and unconditional guaranty of payment
in the form of Exhibit I attached hereto, enforceable against the Borrower for
the payment of the Qualified Borrowers’ debts and obligations to the Banks.

“Qualified Borrower Notice” has the meaning set forth in Section 2.21(a).

“Qualified Institution” has the meaning set forth in Section 9.6(c).

“Qualified Joint Venture Partner” means (a) pension funds, insurance companies,
banks, investment banks or similar institutional entities, each with significant
experience in making investments in commercial real estate, and (b) commercial
real estate companies of similar quality and experience.

“Qualifying Unencumbered Property” means any Real Property Asset (including Raw
Land and Real Property Asset with Development Activity) from time to time which
is owned directly or indirectly in fee (or ground leasehold) by the Borrower
(and, solely if the Parent Guaranty is in effect, EQR), a Financing Partnership
or a Joint Venture Subsidiary, which (i) is Raw Land, Construction Property,
Redevelopment Property, Condo Property or an operating multifamily residential
Real Property Asset, (ii) is not subject (nor are any equity interests in such
Real Property Asset that are owned directly or indirectly by the Borrower or EQR
subject) to a Lien which secures Indebtedness of any Person other than Permitted
Liens, (iii) is not subject (nor are any equity interests in such Real Property
Asset that are owned directly or indirectly by the Borrower or EQR subject) to
any Negative Pledge, and (iv) in the case of any Real Property Asset that is
owned by a Subsidiary of the Borrower (and, solely if the Parent Guaranty is in
effect, EQR), is owned by a Subsidiary that does not have any outstanding
Unsecured Debt (other than those items of Indebtedness set forth in clauses
(d) or (e) of the definition of Indebtedness, or any Contingent Obligation
except for guarantees for borrowed money). In addition, in the case of any Real
Property Asset that is owned by a Subsidiary of the Borrower (and/or EQR, solely
if the Parent Guaranty is in effect), if such Subsidiary shall commence any
proceeding under any Debtor Relief Laws, or any such involuntary case shall be
commenced against it and shall remain undismissed and unstayed for a period of
90 days, then, simultaneously with the occurrence of such conditions, such Real
Property Asset shall no longer constitute a Qualifying Unencumbered Property.
Notwithstanding the foregoing, for the purposes of this definition, a Property
shall be deemed to be wholly-owned by the Borrower if such Real Property Asset
shall be owned by a Down REIT or a wholly-owned Subsidiary of such Down REIT.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

33



--------------------------------------------------------------------------------

“Rating Agencies” means, collectively, S&P and Moody’s.

“Raw Land” means Real Property Assets upon which no material improvements have
been commenced.

“Real Property Assets” means, as of any time, the real property assets
(including interests in participating mortgages in which the Borrower’s interest
therein is characterized as equity according to GAAP) owned directly or
indirectly by the Borrower and its Consolidated Subsidiaries at such time.

“Recipient” means the Administrative Agent, any Bank or any Fronting Bank, as
applicable.

“Redevelopment Property” means a Real Property Asset (other than a Condo
Property) owned by the Borrower or its Consolidated Subsidiaries or Investment
Affiliates where the existing building or other improvements or a portion
thereof are undergoing renovation and redevelopment that will either (a) disrupt
the occupancy of at least thirty percent (30%) of the square footage of such
Real Property Asset or (b) temporarily reduce the EBITDA attributable to such
Real Property Asset by more than thirty percent (30%) as compared to the
immediately preceding comparable prior period.

“Redevelopment Property Value” means the greater of (a) the EBITDA generated by
a Redevelopment Property for the quarter immediately prior to the commencement
of the redevelopment divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Redevelopment Property owned by a Consolidated Subsidiary or
an Investment Affiliate), and (b) the undepreciated book value (cost basis plus
improvements) of a Redevelopment Property (or Borrower’s Share thereof with
respect to any Redevelopment Property owned by a Consolidated Subsidiary or an
Investment Affiliate). A Redevelopment Property shall be valued as a Stabilized
Property following the sixth full fiscal quarter after the fiscal quarter in
which substantial completion of the redevelopment occurred.

“Register” has the meaning specified in Section 9.6(h).

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” within the meaning of Section 856 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

34



--------------------------------------------------------------------------------

“Required Banks” means at any time Banks having at least 51% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding at least 51% of the aggregate unpaid principal amount of the Loans. The
Commitments and Loans of any Defaulting Lender shall be disregarded in
determining Required Banks at any time; provided that, the amount of any
participation in any Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Bank or Cash
Collateralized in accordance with the terms hereof shall be deemed to be held
pro rata by the applicable Fronting Bank in making such determination.

“Responsible Officer” means (a) in the case of EQR, the Borrower and a Qualified
Borrower that does not have any officers, (i) the chief executive officer,
president, chief financial officer, treasurer or assistant treasurer of EQR or
(ii) solely for purposes of the delivery of incumbency certificates or
secretary’s certificates and in addition to the foregoing officers, the
secretary or any assistant secretary of EQR and (b) in the case of a Qualified
Borrower that has one or more officers, (i) the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or controller
of such Qualified Borrower or (ii) solely for purposes of the delivery of
incumbency certificates or secretary’s certificates and in addition to such
officers, the secretary or any assistant secretary of such Qualified Borrower,
and (c) solely for purposes of notices given pursuant to Article II, any other
representative, officer or employee of EQR, the Borrower or such Qualified
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of EQR, the Borrower or
such Qualified Borrower designated in or pursuant to an agreement between the
Borrower or such Qualified Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of EQR, the Borrower
or a Qualified Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of EQR,
the Borrower or such Qualified Borrower, as applicable, and such Responsible
Officer shall be conclusively presumed to have acted on behalf of EQR, the
Borrower or such Qualified Borrower, as applicable.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Euro-Dollar Borrowing denominated in an Alternate Currency,
(ii) each date of a continuation of a Euro-Dollar Loan denominated in an
Alternate Currency pursuant to Section 2.6 and (iii) the date a Sharing Event
first occurs; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternate Currency, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) the date a Sharing
Event first occurs and (iv) the first Business Day of each month.

“S&P” means Standard & Poor’s Ratings Services, a division of Standard & Poor’s
Financial Services LLC, or any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

35



--------------------------------------------------------------------------------

“Scheduled Unavailability Date” has the meaning set forth in Section 8.1.

“Secured Debt” means Indebtedness of EQR and the Borrower (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of any Indebtedness of any Consolidated Subsidiary or
Investment Affiliate, the payment of which is secured by a Lien on any Property
owned or leased by EQR, the Borrower or any Consolidated Subsidiary or
Investment Affiliate of either or both.

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, all of which shall be passive
investments.

“Senior Managing Agents” means Bank of China, The Bank of New York Mellon, Bank
of Montreal, BNP Paribas, Sumitomo Mitsui Banking Corporation, and TD Bank,
N.A., in their capacities as Senior Managing Agents hereunder.

“Sharing Event” means (i) the occurrence of an Event of Default with respect to
the Borrower or EQR under clauses (f) or (g) of Section 6.1, or (ii) the
acceleration of the Loans pursuant to Article VI.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.

“Special Notice Currency” means at any time an Alternate Currency, other than
(i) the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe and
(ii) Yen.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Fronting Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. (Chicago, Illinois time) on the date
two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the applicable
Fronting Bank may obtain such spot rate from another financial institution
designated by the Administrative Agent or the applicable Fronting Bank if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the applicable
Fronting Bank may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Alternate Currency Letter of
Credit.

 

36



--------------------------------------------------------------------------------

“Stabilized Property” means any Real Property Asset owned or leased by the
Borrower, a Consolidated Subsidiary or an Investment Affiliate except (i) any
Acquisition Property, Construction Property or Redevelopment Property until such
Real Property Asset has become a Stabilized Property in accordance with the
definitions of Acquisition Property Value, Construction Property Value and
Redevelopment Property Value, (ii) any Real Property Asset described in clause
(v) of the definition of Non-Stabilized Property Value until such Real Property
Asset has become a Stabilized Property in accordance with such definition, and
(iii) any Condo Property.

“Stabilized Property Value” means the EBITDA generated by a Stabilized Property
divided by the FMV Cap Rate (or Borrower’s Share thereof with respect to any
Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate). Any Stabilized Property which generates negative EBITDA will have a
Stabilized Property Value of zero.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower and/or EQR. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Supported QFC” has the meaning set forth in Section 9.27.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term” has the meaning set forth in Section 2.9(a).

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

37



--------------------------------------------------------------------------------

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC, because of a waiver or otherwise), or
an event described in Section 4062(e) of ERISA, (ii) the withdrawal by any
member of the ERISA Group from a Plan during a plan year in which it is a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), or the
incurrence of liability by any member of the ERISA Group under Section 4064 of
ERISA upon the termination of a Plan, or a complete or partial withdrawal from a
Multiemployer Plan, (iii) the filing of a notice of intent to terminate any Plan
under Section 4041 of ERISA, other than in a standard termination within the
meaning of Section 4041 of ERISA, or the treatment of a Plan amendment as a
distress termination under Section 4041 of ERISA, (iv) the institution by the
PBGC of proceedings to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or cause a trustee to be appointed
to administer, any Plan or (v) any other event or condition that might
reasonably constitute grounds for the termination of, or the appointment of a
trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets of any member of the ERISA Group
under ERISA.

“Threshold Indebtedness” has the meaning set forth in Section 6.1(e).

“Transfer Supplement” has the meaning set forth in Section 9.6(c).

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unencumbered Asset Value” means the sum of (i) Stabilized Property Value of all
Qualifying Unencumbered Properties which are Stabilized Properties, plus
(ii) Non-Stabilized Property Value of all Qualifying Unencumbered Properties
which are Non-Stabilized Properties, plus (iii) the value of any Cash or Cash
Equivalent (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower) owned by the Borrower or any
wholly-owned Subsidiary of the Borrower, plus (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower or its wholly-owned Subsidiaries not
subject to any Lien, plus (v) Borrower’s Share of the value of any Cash or Cash
Equivalents (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of a non-wholly owned Consolidated Subsidiary or by
an Investment Affiliate) owned by any such Consolidated Subsidiary or Investment
Affiliate, plus (vi) Borrower’s Share of the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by any non-wholly owned Consolidated Subsidiary or
Investment Affiliate, provided, however, that the aggregate value of those items
set forth in clauses (iv) and (vi) shall not exceed thirty percent (30%) of
Unencumbered Asset Value. Notwithstanding the foregoing, a Real Property Asset
held by a “qualified intermediary” or an “exchange accommodation titleholder” in
connection with the acquisition (or possible disposition) of such Real Property
Asset by the Borrower, any Consolidated Subsidiary or any Investment Affiliate
pursuant to, and intended to qualify for tax treatment under, Section 1031 of
the Code, that would otherwise constitute a Qualifying Unencumbered Property if
held by the Borrower, such Consolidated Subsidiary or such Investment Affiliate,
shall be included in the calculation of Unencumbered Asset Value.

 

38



--------------------------------------------------------------------------------

“Unimproved Assets” means Real Property Assets, other than Raw Land, upon which
no material improvements have been completed which completion is evidenced by a
certificate of occupancy or its equivalent and is less than 90% leased in the
aggregate (based upon number of units).

“United States” means the United States of America, including the fifty states
and the District of Columbia.

“Unreimbursed Amount” has the meaning set forth in Section 2.16(g).

“Unrestricted Cash or Cash Equivalents” means Cash and Cash Equivalents owned by
the Borrower, and Borrower’s Share of any Cash and Cash Equivalent owned by any
Consolidated Subsidiary or Investment Affiliate, that are not subject to any
pledge, lien or control agreement, less (i) $35,000,000, (ii) amounts normally
and customarily set aside by the Borrower for operating, capital and interest
reserves, and (iii) amounts placed with third parties as deposits or security
for contractual obligations (notwithstanding the foregoing, however, cash up to
$750,000,000 held in escrow in connection with the completion of Code
Section 1031 “like-kind” exchanges shall be deemed to be Unrestricted Cash and
Cash Equivalents for purposes hereof).

“Unsecured Debt” means Indebtedness of EQR, on a consolidated basis, which is
not Secured Debt.

“Unused Commitments” means an amount equal to all unadvanced funds (other than
unadvanced funds in connection with any construction loan) which any third party
is obligated to advance to the Borrower or another Person or otherwise pursuant
to any loan document, written instrument or otherwise.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning set forth in Section 9.27.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 8.4(f).

“Withholding Agent” means the Borrower, any Qualified Borrower and the
Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

39



--------------------------------------------------------------------------------

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Administrative Agent; provided that for purposes of references to the financial
results and information of “EQR, on a consolidated basis,” EQR shall be deemed
to own one hundred percent (100%) of the partnership interests in the Borrower;
and provided further that, if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article V to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Banks wish to amend
Article V for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner reasonably satisfactory to the Borrower
and the Required Banks. Notwithstanding any other provision contained in this
Agreement, with respect to the covenants contained in Section 5.8, all
computations of amounts and ratios referred to herein shall be made without
giving effect to any change to GAAP occurring before or after the Closing Date
as a result of ASU 2016-02, Leases (Topic 842) issued by the Financial
Accounting Standards Board or any other proposals issued by the Financial
Accounting Standards Board in connection therewith.

Section 1.3 Types of Borrowings. The term “Borrowing” denotes the aggregation of
Loans of one or more Banks to be made to the Borrower pursuant to Article II on
the same date, all of which Loans are of the same type (subject to Article VIII)
and, except in the case of Base Rate Loans and Daily LIBOR Rate Loans, have the
same initial Interest Period. Borrowings are classified for purposes of this
Agreement either by reference to the pricing of Loans comprising such Borrowing
(e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans
and a “Daily LIBOR Rate Borrowing” is a Borrowing comprised of Daily LIBOR Rate
Loans) or by reference to the provisions of Article II under which participation
therein is determined (i.e., a “Committed Borrowing” is a Borrowing under
Section 2.1 in which all Banks participate in proportion to their Commitments,
while a “Competitive Bid Borrowing” is a Borrowing under Section 2.3 in which a
Bank’s share is determined on the basis of its bid in accordance therewith).

Section 1.4 Exchange Rates. The Administrative Agent or the Fronting Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent Amounts of Loans and Letters of Credit
and other Obligations denominated in Alternate Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in determining all Dollar Equivalent Amounts until the next Revaluation
Date to occur. Except for purposes of financial statements delivered hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Loan Documents
shall be such Dollar Equivalent Amount as so determined by the Administrative
Agent or the Fronting Bank, as applicable, on each Revaluation Date.

 

40



--------------------------------------------------------------------------------

Section 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.6 References to Chicago, Illinois Time. Unless otherwise indicated,
(a) all references to time are references to Chicago, Illinois time and (b) when
any date specified herein as the due date for a payment, notice or other
deliverable is not a Business Day, such due date shall be extended to the next
following Business Day.

Section 1.7 Divisions. Any reference herein to a merger, transfer,
consolidation, amalgamation, assignment, sale or disposition, or similar term,
shall be deemed to apply to a Division as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale or disposition, or similar term,
as applicable, to, of or with a separate Person. Any Division of a Person shall
constitute a separate Person hereunder (and each Division of any Person that is
a Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

Section 1.8 Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Euro-Dollar Rate” or “LIBOR Daily Floating Rate” or
with respect to any rate that is an alternative or replacement for or successor
to any of such rates (including, without limitation, any LIBOR Successor Rate)
or the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes.

Section 1.9 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organizational document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

41



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

ARTICLE II

THE CREDITS

Section 2.1 Commitments to Lend.

(a) Each Bank severally agrees, on the terms and conditions set forth in this
Agreement, (a) to make Committed Loans to the Borrower or to any Qualified
Borrower and participate in Letters of Credit issued by any Fronting Bank on
behalf of the Borrower or the Qualified Borrowers pursuant to this Article from
time to time during the term hereof in amounts such that the aggregate principal
amount of Committed Loans made by such Bank plus such Bank’s Pro Rata Share of
the Letter of Credit Usage shall not exceed the Dollar Equivalent Amount of its
Commitment, and (b) in furtherance and clarification of the foregoing, as to
Banks with an Alternate Currency Commitment only, to participate in Alternate
Currency Letters of Credit issued by any Fronting Bank on behalf of the Borrower
or the Qualified Borrowers pursuant to this Article and to make Euro-Dollar
Loans to the Borrower or to any Qualified Borrower denominated in any Alternate
Currency (provided (i) such Alternate Currency is readily available to such
Banks and is freely transferable and convertible to Dollars, and (ii) Bloomberg
(or other applicable reporting service, any successor to Bloomberg or any such
other service) reports a London Interbank Offered Rate (or other applicable
rate) for such Alternate Currency relating to the applicable Interest Period),
in an aggregate principal Dollar Equivalent Amount not to exceed such Bank’s
Alternate Currency Commitment. Each Borrowing outstanding under this Section 2.1
shall be in an aggregate principal amount the Dollar Equivalent Amount of which
is $3,000,000, or an integral multiple of $100,000 in excess thereof (except
that any such Borrowing may be in the aggregate unused amount of the applicable
Commitments, or in any amount required to reimburse the Fronting Bank for any
drawing under any Letter of Credit) and, other than with respect to Competitive
Bid Loans, shall be made from the several Banks ratably in proportion to their
respective Commitments. In no event shall (i) the aggregate Dollar Equivalent
Amount of Loans outstanding at any time, plus outstanding Dollar Equivalent
Amount of the Letter of Credit Usage, exceed $2,500,000,000 (or, if the Borrower
exercises its option to increase the aggregate amount of the Dollar Commitments
pursuant to Section 2.1(b), the aggregate amount of the Commitments as so
increased), or (ii) the aggregate Dollar Equivalent Amount of Loans denominated
in an Alternate Currency plus the outstanding aggregate Dollar Equivalent Amount
of the Letter of Credit Usage for Alternate Currency Letters of Credit exceed
the Alternate Currency Sublimit. Notwithstanding any other provision of this
Agreement to the contrary, each Borrowing and Letter of Credit denominated in

 

42



--------------------------------------------------------------------------------

Dollars shall be deemed to use the Dollar Commitments to the extent the Dollar
Sublimit would not be exceeded thereby, and to use the Alternate Currency
Commitments if such Alternate Currency Commitments are available in the event
that the Dollar Commitments would be so exceeded. Subject to the limitations set
forth herein, any amounts repaid may be reborrowed.

(b) Optional Increase in Commitments. At any time prior to the Maturity Date,
provided no Event of Default shall have occurred and then be continuing, the
Borrower may, if it so elects, increase the aggregate amount of the Dollar
Commitments and/or Alternate Currency Commitments (subject to proviso (ii) in
the next sentence), or request the making of one or more term loan tranches,
either by designating an Approved Bank not theretofore a Bank to become a Bank
(and the Administrative Agent and, if such Bank will have a Commitment, each
Lead Fronting Bank, shall have consented to each such Bank, such consents not to
be unreasonably withheld) and/or by agreeing with an existing Bank or Banks that
such Bank’s Commitment (or such Banks’ Commitments) shall be increased (and the
Administrative Agent and each Lead Fronting Bank shall have consented to each
such existing Bank’s Commitment increase, such consents not to be unreasonably
withheld) or such Bank’s providing of a term loan commitment (and the
Administrative Agent shall have consented to such Bank providing such term loan
commitment, such consent not to be unreasonably withheld). Upon execution and
delivery by the Borrower and any such Bank or other financial institution of an
instrument in form reasonably satisfactory to the Administrative Agent, such
existing Bank shall have a Commitment or term loan commitment as therein set
forth or such Approved Bank shall become a Bank with a Commitment or term loan
commitment as therein set forth and all the rights and obligations of a Bank
with such a Commitment or term loan commitment hereunder; provided that:

(i) the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and

(ii) the amount of such increase does not cause the aggregate Commitments
(including any term loan commitments) to exceed the Dollar Equivalent Amount of
$3,250,000,000, nor the Alternate Currency Commitments to exceed the Dollar
Equivalent Amount of $500,000,000.

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.1(b), within five (5) Business Days (in the case of any Base Rate
Loans and Daily LIBOR Rate Loans then outstanding) or at the end of the then
current Interest Period with respect thereto (in the case of any Euro-Dollar
Loans then outstanding), as applicable, each Bank’s Pro Rata Share shall be
recalculated to reflect such increase in the Commitments and the outstanding
principal balance of the Committed Loans shall be reallocated among the Banks
such that the outstanding principal amount of Committed Loans owed to each Bank
shall be equal to such Bank’s Pro Rata Share (as recalculated). All payments,
repayments and other disbursements of funds by the Administrative Agent to Banks
shall thereupon and, at all times thereafter, be made in accordance with each
Bank’s recalculated Pro Rata Share.

 

43



--------------------------------------------------------------------------------

Section 2.2 Notice of Borrowing.

(a) The Borrower shall give the Administrative Agent notice, which may be given
by (A) telephone or (B) a Notice of Borrowing; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Notice of Borrowing. Each Notice of Borrowing must be received by the
Administrative Agent not later than 12:00 Noon (Chicago, Illinois time) (x) on
the requested date of any Base Rate Borrowing or any Daily LIBOR Rate Borrowing,
(y) three (3) Business Days before each Euro-Dollar Borrowing, or (z) four
(4) Business Days (or five (5) Business Days in the case of a Special Notice
Currency) before each Euro-Dollar Borrowing denominated in an Alternate
Currency; provided, however, that if the Borrower wishes to request Euro-Dollar
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 12:00 Noon
(Chicago, Illinois time) (x) five (5) Business Days prior to the requested date
of such Euro-Dollar Borrowing denominated in Dollars, or (y) six (6) Business
Days (or seven (7) Business days in the case of a Special Notice Currency) prior
to the requested date of such Euro-Dollar Borrowing denominated in an Alternate
Currency, whereupon the Administrative Agent shall give prompt notice to the
Banks of such request and determine whether the requested Interest Period is
acceptable to all of them (and not later than 10:00 a.m. (Chicago, Illinois
time), (x) three (3) Business Days before the requested date of such Euro-Dollar
Borrowing, or (ii) four (4) Business Days (or five (5) Business Days in the case
of a Special Notice Currency) prior to the requested date of such Euro-Dollar
Borrowing denominated in Alternate Currencies, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by the Administrative Agent)).
Each Notice of Borrowing shall specify:

(i) the date of such Borrowing, which shall be a Business Day,

(ii) the aggregate amount of such Borrowing,

(iii) whether the Loans comprising such Borrowing are to be Base Rate Loans,
Daily LIBOR Rate Loans or Euro-Dollar Loans, and if Euro-Dollar Loans are
requested other than in Dollars, the type and amount of the Alternate Currency
being requested,

(iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period, and

(v) if such Borrowing is to be made by a Qualified Borrower, the identity of
such Qualified Borrower.

(b) The Borrower shall give the Administrative Agent, and the designated
Fronting Bank, written notice, accompanied by a Letter of Credit Application
appropriately completed and signed by a Responsible Officer of the Borrower, in
the event that it desires to have standby letters of credit (together with the
Existing Letters of Credit, each, a “Letter of Credit”) issued, amended or
extended, or to have Letters of Credit issued, amended or extended

 

44



--------------------------------------------------------------------------------

on behalf of a Consolidated Subsidiary, Qualified Borrower or Investment
Affiliate, hereunder no later than 12:00 Noon (Chicago, Illinois time), at least
four (4) Business Days (or five (5) Business Days in the case of a request is
for a Letter of Credit in a Special Notice Currency) prior to the date of such
issuance. Each such notice shall specify (i) if Alternate Currency is requested,
the type of the Alternate Currency being requested, (ii) the designated Fronting
Bank, (iii) the aggregate amount of the requested Letters of Credit, (iv) the
individual amount of each requested Letter of Credit and the number of Letters
of Credit to be issued, (v) the date of such issuance (which shall be a Business
Day), (vi) the name and address of the beneficiary, (vii) the expiration date of
the Letter of Credit (which in no event shall be later than the earlier of
(x) one year after the date of issuance thereof and (y) twelve (12) months after
the Maturity Date), (viii) the purpose and circumstances for which such Letter
of Credit is being issued and (ix) the terms upon which each such Letter of
Credit may be drawn upon. If the Borrower shall desire to have any Letter of
Credit issued on behalf of an Investment Affiliate, then, upon the reasonable
request of any Bank or the Administrative Agent, the Borrower shall deliver to
the Administrative Agent any information with respect to such Investment
Affiliate reasonably required to comply with the provisions of Section 9.19.
Each such notice may be revoked telephonically by the Borrower to the designated
Fronting Bank and the Administrative Agent any time prior to the date of
issuance of the Letter of Credit by the designated Fronting Bank, provided such
revocation is confirmed in writing by the Borrower to the designated Fronting
Bank and the Administrative Agent within one (1) Business Day. Notwithstanding
anything contained herein to the contrary, the Borrower shall complete and
deliver to the Fronting Bank any required documentation in connection with any
requested Letter of Credit no later than two (2) Business Days prior to the
issuance thereof. No later than 12:00 Noon (Chicago, Illinois time, or such
shorter time as may be agreed by the applicable Fronting Bank), on the date that
is four (4) Business Days prior to the date of issuance, the Borrower shall
specify a precise description of the documents and the verbatim text of any
certificate to be presented by the beneficiary of such Letter of Credit, which
if presented by such beneficiary on or prior to the expiration date of the
Letter of Credit would require the Fronting Bank to make a payment under the
Letter of Credit; provided, that the Fronting Bank may, in its reasonable
judgment, require changes in any such documents and certificates only in
conformity with changes in customary and commercially reasonable practice or law
and, provided further, that no Letter of Credit shall require payment against a
conforming draft to be made thereunder prior to the third Business Day following
the date that such draft is presented if such presentation is made later than
12:00 Noon (Chicago, Illinois time) (except that if the beneficiary of any
Letter of Credit requests at the time of the issuance of its Letter of Credit
that payment be made on the same Business Day against a conforming draft, such
beneficiary shall be entitled to such a same day draw (under Letters of Credit
issued by a Fronting Bank other than JPMorgan Chase Bank, N.A.), provided such
draft is presented to the applicable Fronting Bank no later than 12:00 Noon
(Chicago, Illinois time) and provided further the Borrower shall have requested
to the Fronting Bank (other than JPMorgan Chase Bank, N.A.) and the
Administrative Agent that such beneficiary shall be entitled to a same day
draw). In determining whether to pay on any Letter of Credit, the applicable
Fronting Bank shall be responsible only to determine that the documents and
certificates required to be delivered under the Letter of Credit have been
delivered and that they comply on their face with the requirements of that
Letter of Credit. Each Fronting Bank (other than Bank of America) shall provide
to the Administrative Agent, not later than five (5) Business Days after the end
of each month, a written report or statement listing all Letters of Credit that
were issued by such Fronting

 

45



--------------------------------------------------------------------------------

Bank and were outstanding as of the last day of such month. In addition, from
time to time each Fronting Bank (other than Bank of America) shall provide the
Administrative Agent with such updated reports or statements as the
Administrative Agent may reasonably request. The Administrative Agent shall
provide to each of the Banks, quarterly, a summary of all outstanding Letters of
Credit.

Section 2.3 Competitive Bid Borrowings.

(a) The Competitive Bid Option. From time to time during the Term, and provided
that at such time the Borrower maintains an Investment Grade Rating from either
S&P or Moody’s, the Borrower may, as set forth in this Section 2.3, request the
Banks during the Term to make offers to make Competitive Bid Loans in Dollars
only to the Borrower, not to exceed, at such time, the lesser of (i) one-hundred
percent (100%) of the aggregate Commitments, and (ii) the aggregate Commitments
less all Loans and Letter of Credit Usage then outstanding. Subject to the
provisions of this Agreement, the Borrower may repay any outstanding Competitive
Bid Loan on any day which is a Business Day and any amounts so repaid may be
reborrowed, up to the amount available under this Section 2.3 at the time of
such Borrowing, until the Business Day next preceding the Maturity Date. The
Banks may, but shall have no obligation to, make such offers and the Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section 2.3.

(b) Competitive Bid Quote Request. When the Borrower wishes to request offers to
make Competitive Bid Loans under this Section, it shall transmit to the
Administrative Agent a request substantially in the form of Exhibit B hereto or
such other form as may be reasonably approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be reasonably approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower (a “Competitive
Bid Quote Request”) so as to be received not later than 10:30 a.m. (Chicago,
Illinois time) on (x) the fifth Business Day prior to the date of Borrowing
proposed therein, in the case of a LIBOR Auction or (y) the Business Day next
preceding the date of Borrowing proposed therein, in the case of an Absolute
Rate Auction (or, in either case, such other time or date as the Borrower and
the Administrative Agent shall have mutually agreed and shall have notified to
the Banks not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective) specifying:

1. the proposed date of Borrowing, which shall be a Business Day,

2. the aggregate amount of such Borrowing, which shall be $3,000,000 or a larger
multiple of $100,000,

3. the duration of the Interest Period applicable thereto (which shall not be
less than 7 days or more than 180 days), subject to the provisions of the
definition of Interest Period, and

4. whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Absolute Rate.

 

46



--------------------------------------------------------------------------------

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request. No Competitive Bid
Quote Request shall be given within five (5) Business Days (or such other number
of days as the Borrower and the Administrative Agent may agree) of any other
Competitive Bid Quote Request. Together with the delivery of each Competitive
Bid Quote Request, the Borrower shall pay to the Administrative Agent, a fee
equal to $1,500.

(c) Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request, the Administrative Agent shall send to the Banks
a copy thereof, which shall constitute an invitation by the Borrower to each
Bank to submit Competitive Bid Quotes offering to make the Competitive Bid Loans
to which such Competitive Bid Quote Request relates in accordance with this
Section (an “Invitation for Competitive Bid Quotes”).

(d) Submission and Contents of Competitive Bid Quotes.

1. Each Bank may submit a Competitive Bid Quote containing an offer or offers to
make Competitive Bid Loans in response to any Invitation for Competitive Bid
Quotes. Each Competitive Bid Quote must comply with the requirements of this
subsection (d) and must be submitted to the Administrative Agent at its offices
specified in or pursuant to Section 9.1 not later than (x) 2:00 p.m. (Chicago,
Illinois time) on the fourth Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) 9:30 a.m. (Chicago, Illinois
time) on the proposed date of Borrowing, in the case of an Absolute Rate Auction
(or, in either case, such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Competitive Bid Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Competitive Bid Quotes submitted by the Bank serving
as the Administrative Agent (or any affiliate of the Bank serving as the
Administrative Agent) in the capacity of a Bank may be submitted, and may only
be submitted, if the Bank serving as the Administrative Agent or such affiliate
notifies the Borrower of the terms of the offer or offers contained therein not
later than (x) one hour prior to the deadline for the other Banks, in the case
of a LIBOR Auction or (y) 15 minutes prior to the deadline for the other Banks,
in the case of an Absolute Rate Auction. Subject to Articles III and VI, any
Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of the Borrower.
Such Competitive Bid Loans may be funded by such Bank’s Designated Lender (if
any) as provided in Section 9.6(d), however, such Bank shall not be required to
specify in its Competitive Bid Quote whether such Competitive Bid Loans will be
funded by such Designated Lender.

2. Each Competitive Bid Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:

(i) the proposed date of Borrowing,

 

47



--------------------------------------------------------------------------------

(ii) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $3,000,000 or a larger multiple of
$100,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Bank may be accepted,

(iii) in the case of a LIBOR Auction, the margin above or below the applicable
Euro-Dollar Rate (the “Competitive Bid Margin”) offered for each such
Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

(iv) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and

(v) the identity of the quoting Bank.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

3. Any Competitive Bid Quote shall be disregarded if it:

(i) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(2) above;

(ii) contains qualifying, conditional or similar language (except for an
aggregate limitation as provided in subsection (d)(2)(ii) above);

(iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes (except for an aggregate
limitation as provided in subsection (d)(2)(ii) above); or

(iv) arrives after the time set forth in subsection (d)(1).

(e) Notice to Borrower. The Administrative Agent shall promptly (and in any
event within one (1) Business Day after receipt thereof except with respect to
Competitive Bid Absolute Rate Borrowings which shall be on the same day as
receipt thereof) notify the Borrower in writing of the terms (x) of any
Competitive Bid Quote submitted by a Bank that is in accordance with subsection
(d) and (y) of any Competitive Bid Quote that amends, modifies or is otherwise
inconsistent with a previous Competitive Bid Quote submitted by such Bank with
respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Administrative Agent unless
such subsequent Competitive Bid Quote is submitted solely to correct a manifest
error in such former Competitive Bid Quote or modifies the terms of such
previous Competitive Bid Quote to provide terms more favorable to the Borrower.
The Administrative Agent’s notice to the Borrower shall specify (A) the
aggregate principal amount of Competitive Bid Loans for which offers have been
received for each Interest Period specified in the related Competitive Bid Quote
Request, (B) the respective principal amounts and Competitive Bid Margins or
Competitive Bid Absolute Rates, as the case may be, so offered and (C) if
applicable, limitations on the aggregate principal amount of Competitive Bid
Loans for which offers in any single Competitive Bid Quote may be accepted.

 

48



--------------------------------------------------------------------------------

(f) Acceptance and Notice by Borrower. Not later than 10:30 a.m. (Chicago,
Illinois time) on (x) the third Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective), the Borrower shall notify the Administrative
Agent of its acceptance or non-acceptance of the offers so notified to it
pursuant to subsection (e). In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”) shall specify the aggregate principal amount of
offers for each Interest Period that are accepted. The Borrower may accept any
Competitive Bid Quote in whole or in part; provided that:

1. the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

2. the principal amount of each Competitive Bid Borrowing must be $3,000,000 or
a larger multiple of $100,000;

3. acceptance of offers may only be made on the basis of ascending Competitive
Bid Margins or Competitive Bid Absolute Rates, as the case may be; and

4. the Borrower may not accept any offer that is described in subsection (d)(3)
or that otherwise fails to comply with the requirements of this Agreement.

(g) Allocation by Administrative Agent. If offers are made by two or more Banks
with the same Competitive Bid Margins or Competitive Bid Absolute Rates, as the
case may be, for a greater aggregate principal amount than the amount in respect
of which such offers are permitted to be accepted for the related Interest
Period, the principal amount of Competitive Bid Loans in respect of which such
offers are accepted shall be allocated by the Administrative Agent among such
Banks as nearly as possible (in multiples of $100,000, as the Administrative
Agent may deem appropriate) in proportion to the aggregate principal amounts of
such offers. The Administrative Agent shall promptly (and in any event within
one (1) Business Day after such offers are accepted except with respect to
Competitive Bid Absolute Rate Borrowings which shall be on the same day as such
offers are accepted) notify the Borrower and each such Bank in writing of any
such allocation of Competitive Bid Loans. Determinations by the Administrative
Agent of the allocation of Competitive Bid Loans shall be conclusive in the
absence of manifest error.

(h) Notification by Administrative Agent. Upon receipt of the Borrower’s Notice
of Competitive Bid Borrowing in accordance with Section 2.3(f), the
Administrative Agent shall, on the date such Notice of Competitive Bid Borrowing
is received by the Administrative Agent, promptly notify each Bank (and such
Notice of Competitive Bid Borrowing shall not thereafter be revocable by the
Borrower) (i) of the principal amount of the

 

49



--------------------------------------------------------------------------------

Competitive Bid Borrowing accepted by the Borrower, and (ii) of such Bank’s
share (if any) of such Competitive Bid Borrowing. A Bank who is notified that it
has been selected to make a Competitive Bid Loan may designate its Designated
Lender (if any) to fund such Competitive Bid Loan on its behalf, as described in
Section 9.6(d). Any Designated Lender which funds a Competitive Bid Loan shall
on and after the time of such funding become the obligee under such Competitive
Bid Loan and be entitled to receive payment thereof when due. No Bank shall be
relieved of its obligation to fund a Competitive Bid Loan, and no Designated
Lender shall assume such obligation, prior to the time the applicable
Competitive Bid Loan is funded.

(i) Funding of Committed Loans Not Affected. Notwithstanding anything to the
contrary contained herein, each Bank shall be required to fund its Pro Rata
Share of Committed Loans in accordance with Section 2.1 despite the fact that
any Bank’s Commitment may have been or may be exceeded as a result of such
Bank’s making of Competitive Bid Loans.

Section 2.4 Notice to Banks; Funding of Loans.

(a) Upon receipt of a Notice of Borrowing from the Borrower in accordance with
Section 2.2, the Administrative Agent shall, on the date such Notice of
Borrowing is received by the Administrative Agent, promptly notify each Bank of
the contents thereof and of such Bank’s share of such Borrowing, of the interest
rate determined pursuant thereto and the Interest Period(s) (if different from
those requested by the Borrower) and such Notice of Borrowing shall not
thereafter be revocable by the Borrower, unless the Borrower shall pay any
applicable expenses pursuant to Section 2.13.

(b) Not later than 1:00 p.m. (Chicago, Illinois time or, in the case of any
Borrowing denominated in an Alternate Currency, local time to the principal
financial center of the Alternate Currency in question) on the date of each
Borrowing as indicated in the Notice of Borrowing, each Bank shall make
available its share of such Borrowing in Federal funds or the applicable
Alternate Currency immediately available in Chicago, Illinois (or, in the case
of any Borrowing denominated in an Alternate Currency, the principal financial
center of the Alternate Currency in question), to the Administrative Agent at
its address referred to in Section 9.1. If the Borrower has requested the
issuance of a Letter of Credit, no later than 12:00 Noon (Chicago, Illinois
time) on the date of such issuance as indicated in the notice delivered pursuant
to Section 2.2(b), the designated Fronting Bank shall issue such Letter of
Credit in the amount so requested and deliver the same to the Borrower or to the
applicable Qualified Borrower or, at the instruction of the Borrower or the
applicable Qualified Borrower, to the beneficiary thereof, at the Borrower’s
aforesaid address or at such address in the United States as the Borrower or the
applicable Qualified Borrower shall request on the date of the issuance thereof
or, in the case of an Alternate Currency Letter of Credit, at such address as
the Borrower or the applicable Qualified Borrower shall request on the date of
the issuance thereof, with a copy thereof to the Administrative Agent.
Immediately upon the issuance of each Letter of Credit by the designated
Fronting Bank, such Fronting Bank shall be deemed to have sold and transferred
to each other Bank with a Dollar Commitment or Alternate Currency Commitment, as
applicable, and each such other Bank shall be deemed, and hereby agrees, to have
irrevocably and unconditionally purchased and received from the applicable
Fronting Bank, without recourse or warranty, an undivided interest and a
participation in such Letter of Credit, any drawing thereunder, and the
obligations of the Borrower hereunder with respect thereto, and any security
therefor or guaranty

 

50



--------------------------------------------------------------------------------

pertaining thereto, in an amount equal to such Bank’s Pro Rata Share thereof.
Upon any change in any of the Commitments in accordance herewith, there shall be
an automatic adjustment to such participations to reflect such changed shares.
The designated Fronting Bank shall have the primary obligation to fund any and
all draws made with respect to such Letter of Credit notwithstanding any failure
of a participating Bank to fund its Pro Rata Share of any such draw.

(c) [reserved].

(d) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing (or, in the case of any
Borrowing of Base Rate Loans or Daily LIBOR Rate Loans, prior to 12 Noon
(Chicago, Illinois time) on the date of such Borrowing), the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of this Section 2.4 and the Administrative Agent may, in reliance upon such
assumption, but shall not be obligated to, make available to the Borrower on
such date a corresponding amount on behalf of such Bank. If and to the extent
that such Bank shall not have so made such share available to the Administrative
Agent, such Bank and the Borrower severally agree to repay (or to cause the
applicable Qualified Borrower to repay) to the Administrative Agent forthwith on
demand, and in the case of the Borrower one (1) Business Day after demand, such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower or such Qualified Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, a rate per annum equal to the interest rate applicable thereto
pursuant to Section 2.7 and (ii) in the case of such Bank, the Federal Funds
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing as of the date of such Borrowing for purposes of this Agreement.
Nothing contained in this Section 2.4(d) shall be deemed to reduce the
Commitment of any Bank or in any way affect the rights of the Borrower with
respect to any Defaulting Lender or Administrative Agent. The failure of any
Bank to make available to the Administrative Agent such Bank’s share of any
Borrowing in accordance with Section 2.4(b) shall not relieve any other Bank of
its obligations to fund its Commitment, in accordance with the provisions
hereof.

(e) Subject to the provisions hereof, the Administrative Agent shall make
available each Borrowing to the Borrower in Federal funds or to the Borrower or
the applicable Qualified Borrower in the applicable Alternate Currency
immediately available in accordance with, and on the date set forth in, the
applicable Notice of Borrowing; provided, however, that if, on the date the
Notice of Borrowing with respect to such Borrowing denominated in Dollars is
given by the Borrower, there are LC Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such LC
Borrowings, and, second, shall be made available to the Borrower.

Section 2.5 Notes.

(a) If requested by any Bank, the Loans of such Bank shall be evidenced by a
single Note made by the Borrower and each Qualified Borrower payable to the
order of such Bank for the account of its Applicable Lending Office.

 

51



--------------------------------------------------------------------------------

(b) Each Bank may, by notice to the Borrower and the Administrative Agent,
request that its Loans of a particular type (including Competitive Bid Loans) be
evidenced by a separate Note in an amount equal to the aggregate unpaid
principal amount of such Loans. Any additional costs incurred by the
Administrative Agent, the Borrower or the Banks in connection with preparing
such a Note shall be at the sole cost and expense of the Bank requesting such
Note. In the event any Loans evidenced by such a Note are paid in full prior to
the Maturity Date, any such Bank shall return such Note to the Borrower. Each
such Note shall be in substantially the form of Exhibit A-2 hereto with
appropriate modifications to reflect the fact that it evidences solely Loans of
the relevant type. Upon the execution and delivery of any such Note, any
existing Note payable to such Bank shall be replaced or modified accordingly.
Each reference in this Agreement to the “Note” of such Bank shall be deemed to
refer to and include any or all of such Notes, as the context may require.

(c) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record on its Note or in the accounts and records of each Bank, the date,
amount, type and maturity of each Loan made by it and the date and amount of
each payment of principal made by the Borrower or the applicable Qualified
Borrower with respect thereto, and may, if such Bank so elects in connection
with any transfer or enforcement of its Note, endorse on the appropriate
schedule appropriate notations to evidence the foregoing information with
respect to each such Loan then outstanding; provided that the failure of any
Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower or applicable Qualified Borrower hereunder or under
the Notes. Each Bank is hereby irrevocably authorized by the Borrower and each
Qualified Borrower so to endorse its Note and to attach to and make a part of
its Note a continuation of any such schedule as and when required.

(d) The Committed Loans shall mature, and the principal amount thereof shall be
due and payable, on the Maturity Date.

(e) Each Competitive Bid Loan included in any Competitive Bid Borrowing shall
mature, and the principal amount thereof shall be due and payable, together with
accrued interest thereon, on the earlier to occur of (i) the last day of the
Interest Period applicable to such Borrowing or (ii) the Maturity Date.

Section 2.6 Method of Electing Interest Rates.

(a) The Loans included in each Committed Borrowing shall bear interest initially
at the type of rate specified by the Borrower or the applicable Qualified
Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower or the
applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) may from time to time elect to change or continue the type
of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows:

(i) if such Loans are Base Rate Loans or Daily LIBOR Rate Loans, the Borrower or
the applicable Qualified Borrower may elect to convert all or any portion of
such Loans to Euro-Dollar Loans as of any Business Day applicable to Euro-Dollar
Loans;

 

52



--------------------------------------------------------------------------------

(ii) if such Loans are Euro-Dollar Loans, (a) denominated in Dollars, the
Borrower or the applicable Qualified Borrower (or the Borrower on behalf of the
applicable Qualified Borrower) may elect to convert all or any portion of such
Loans to Base Rate Loans or Daily LIBOR Rate Loans and/or elect to continue all
or any portion of such Loans as Euro-Dollar Loans for an additional Interest
Period or additional Interest Periods, or (b) denominated in an Alternate
Currency, the Borrower or the applicable Qualified Borrower (or the Borrower on
behalf of the applicable Qualified Borrower) may elect to continue all or any
portion of such Loans as Euro-Dollar Loans for an additional Interest Period or
additional Interest Periods, in each case effective on the last day of the then
current Interest Period applicable to such Loans, or on such other date
designated by the Borrower or the applicable Qualified Borrower (or the Borrower
on behalf of the applicable Qualified Borrower) in the Notice of Interest Rate
Election, provided the Borrower or the applicable Qualified Borrower (or the
Borrower on behalf of the applicable Qualified Borrower) shall pay any losses
pursuant to Section 2.13.

Each such election shall be made by delivering a Notice of Interest Rate
Election to the Administrative Agent at least (i) in the case of continuation
of, or conversion to, Euro-Dollar Loans, three (3) Business Days (or four
(4) Business Days in the case of Loans denominated in a Special Notice Currency)
before the conversion or continuation selected in such notice is to be effective
or (ii) in the case of a continuation of, or conversion to, Base Rate Loans or
Daily LIBOR Rate Loans, by 12:00 Noon (Chicago, Illinois time) on the date of
the conversion or continuation selected in such notice is to be effective. A
Notice of Interest Rate Election may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group of Loans, (ii) the portion to which such Notice of Interest Rate
Election applies, and the remaining portion to which it does not apply, are each
an amount, the Dollar Equivalent Amount of which is $500,000 or any larger
multiple of $100,000, (iii) there shall be no more than fifteen (15) (twenty
(20) in the event the Borrower exercises its option to increase the Commitments
under Section 2.1(b)) Euro-Dollar Groups of Loans and Competitive Bid Loans
outstanding at any one time, of which, no more than five (5) Euro-Dollar Groups
of Loans may be Alternate Currency Loans with Interest Periods of less than one
(1) month, (iv) no Committed Loan may be continued as, or converted into, a
Euro-Dollar Loan (whether in Dollars or an Alternate Currency) when any Event of
Default has occurred and is continuing without the consent of the Required
Banks, and (v) no Interest Period shall extend beyond the Maturity Date.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Loans comprising such Group of Loans are to be converted, the new
type of Loans and, if such new Loans are Euro-Dollar Loans, the duration of the
initial Interest Period applicable thereto; and

 

53



--------------------------------------------------------------------------------

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower or the
applicable Qualified Borrower pursuant to subsection (a) above, the
Administrative Agent shall notify each Bank the same day as it receives such
Notice of Interest Rate Election of the contents thereof, the interest rates
determined pursuant thereto and the Interest Periods (if different from those
requested by the Borrower or the applicable Qualified Borrower) and such notice
shall not thereafter be revocable by the Borrower or the applicable Qualified
Borrower. If the Borrower or Qualified Borrower fails to deliver a timely Notice
of Interest Rate Election to the Administrative Agent for any Group of Loans
which are Euro-Dollar Loans, such Loans shall be converted into Daily LIBOR
Loans or, in the case of Euro-Dollar Loans denominated in an Alternate Currency,
continued as Euro-Dollar Loans with an Interest Period of one (1) month, on the
last day of the then current Interest Period applicable thereto.

Section 2.7 Interest Rates.

(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until the date it is
repaid or converted into a Euro-Dollar Loan pursuant to Section 2.6 or at the
Maturity Date, at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans for such day. Such interest shall be payable on the
last Business Day of each March, June, September and December and on the
Maturity Date.

(b) Subject to Section 8.1, each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Applicable
Margin for Euro-Dollar Loans for such day plus the Euro-Dollar Rate applicable
to such Interest Period. Such interest shall be payable for each Interest Period
on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof, as well as on
the date of any prepayment of any such Euro-Dollar Loan.

(c) Subject to Section 8.1, each Competitive Bid LIBOR Loan shall bear interest
on the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Euro-Dollar Rate for such
Interest Period (determined in accordance with Section 2.7(b) as if the related
Competitive Bid LIBOR Borrowing were a Euro-Dollar Borrowing) plus (or minus)
the Competitive Bid Margin quoted by the Bank making such Loan in accordance
with Section 2.3. Each Competitive Bid Absolute Rate Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Competitive Bid Absolute Rate quoted
by the Bank making such Loan in accordance with Section 2.3. Such interest shall
be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than one month, at intervals of one month after the
first day thereof. Any overdue principal of or interest on any Competitive Bid
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 2% plus the interest rate applicable to such
Competitive Bid Loan.

 

54



--------------------------------------------------------------------------------

(d) Subject to Section 8.1, each Daily LIBOR Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until the date it is repaid or converted into a Euro-Dollar Loan
pursuant to Section 2.6 or at the Maturity Date, at a rate per annum equal to
the LIBOR Daily Floating Rate plus the Applicable Margin for Euro-Dollar Loans
for such day. Such interest shall be payable on the last Business Day of each
March, June, September and December and on the Maturity Date.

(e) If any amount hereunder is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable law.

(f) The Administrative Agent shall determine each interest rate applicable to
any Interest Period for Euro-Dollar Rate Loans hereunder. The Administrative
Agent shall give prompt notice to the Borrower and the Banks of the Euro-Dollar
Rate so determined, and its determination thereof shall be conclusive in the
absence of demonstrable error.

Section 2.8 Fees.

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of the Banks ratably in proportion to their respective Commitments a
facility fee (the “Facility Fee”) on the aggregate Commitments (exclusive,
however, of any portion of the Commitments that shall have been made as a result
of the optional increase pursuant to Section 2.1(b) on a term (rather than
revolving) basis) at the respective percentages per annum based upon the range
into which the Credit Rating then falls, in accordance with the following table.
The facility fee shall be payable in arrears on the last Business Day of each
March, June, September and December during the Term and on the Maturity Date.

 

Less than BBB-/Baa3 or unrated

     0.300 % 

BBB-/Baa3

     0.250 % 

BBB/Baa2

     0.200 % 

BBB+/Baa1

     0.150 % 

A-/A3

     0.125 % 

³A/A2

     0.100 % 

Any change in the Credit Rating causing it to move into a different range on the
table shall effect an immediate change in the applicable percentage per annum.
In the event that the Borrower receives Credit Ratings that are not equivalent,
the applicable percentage per annum shall be based upon the higher of the Credit
Ratings from S&P or Moody’s. In the event that only one (1) Rating Agency has
set the Credit Rating, then the applicable percentage per annum shall be based
on such single Credit Rating.

 

55



--------------------------------------------------------------------------------

(b) Letter of Credit Fee. The Borrower shall pay, or shall cause the applicable
Qualified Borrower to pay, to the Administrative Agent, for the account of the
Banks in proportion to their interests in respect of issued and undrawn Letters
of Credit, a fee (a “Letter of Credit Fee”) in an amount equal to a rate per
annum equal to the then percentage per annum of the Applicable Margin with
respect to Euro-Dollar Loans less 0.05%, on the daily average of such issued and
undrawn Letters of Credit, which fee shall be payable, in arrears, on the last
Business Day of each March, June, September and December during the Term, and on
the Maturity Date, and, if and to the extent that the term of any Letter of
Credit shall extend beyond the Maturity Date, on the last Business Day of each
March, June, September and December until all Letters of Credit shall have
expired and/or been returned and on the date such final Letter of Credit expires
or is returned. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Banks, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(c) Fronting Bank Fee. The Borrower or the applicable Qualified Borrower shall
pay each Fronting Bank, for its own account, a fee (a “Fronting Bank Fee”) at a
rate per annum equal to the greater of (x) 0.125% of the maximum undrawn amount
of each Letter of Credit issued by such Fronting Bank and (y) $500 per Letter of
Credit, which fee shall be in addition to and not in lieu of, the Letter of
Credit Fee. The Fronting Bank Fee with respect to a Letter of Credit shall be
payable in arrears on the first day of the calendar quarter immediately
succeeding the calendar quarter in which such Letter of Credit is issued and, if
such Letter of Credit is renewed, on the first day of the calendar quarter
immediately succeeding the calendar quarter in which the date any such renewal
occurs. In addition, the Borrower shall pay directly to each Fronting Bank for
its own account, the customary processing fees, charges and expenses of such
Fronting Bank in connection with the issuance, administration or extension of
letters of credit as from time to time in effect.

(d) Other Fees. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.

(e) Fees Non-Refundable. All fees set forth in this Section 2.8 shall be deemed
to have been earned on the date payment is due in accordance with the provisions
hereof and shall be non-refundable. The obligation of the Borrower to pay such
fees in accordance with the provisions hereof shall be binding upon the Borrower
and shall inure to the benefit of the Administrative Agent and the Banks
regardless of whether any Loans are actually made.

Section 2.9 Maturity Date.

(a) Initial Maturity Date. The term (the “Term”) of the Commitments (and each
Bank’s obligations to make Loans) shall terminate and expire on the Maturity
Date. Upon the date of the termination of the Term, any Loans then outstanding
(together with accrued interest thereon and all other Obligations other than
with respect to Letters of Credit) shall be due and payable on such date.

 

56



--------------------------------------------------------------------------------

(b) Maturity Extension Request. The Borrower may extend the Maturity Date (as it
may theretofore have been extended) for additional one (1) or two (2)
year periods (a “Maturity Date Extension”) by providing written notice of such
request (an “Extension Request”) to the Administrative Agent not more than 60
days and not less than 30 days prior to each anniversary of the Closing Date
(any such applicable anniversary of the Closing Date, the “Extension Date”).

(c) Bank Response to Extension Request. The Administrative Agent shall promptly
notify each Bank and Fronting Bank of such Extension Request and each Bank and
Fronting Bank shall then, in its sole discretion, notify the Borrower and the
Administrative Agent in writing within 15 days of such Extension Request whether
such Bank or Fronting Bank will consent to the extension (each such Bank
consenting to the extension, a “Consenting Bank”). The failure of any Bank or
Fronting Bank to notify the Borrower and the Administrative Agent of its intent
to consent to any extension shall be deemed a rejection by such Bank or Fronting
Bank, as applicable. The election of any Bank or Fronting Bank to agree to such
extension shall not obligate any other Bank or Fronting Bank to so agree.

(d) Approval of Extension Request. If (and only if) Consenting Banks
constituting the Required Banks have approved such Maturity Date Extension, then
effective on the existing Maturity Date such extension shall be effective as to
each Consenting Bank and each Fronting Bank consenting to such
extension; provided that (A) the Maturity Date following any such extension
shall not be a date that is more than five years after the applicable Extension
Date, (B) the Borrower may not make more than one (1) Extension Request in any
twelve month period and (C) at the existing Maturity Date in effect prior to
each Maturity Date Extension, (1) the Commitment of each Bank and Fronting Bank
that did not consent to such Maturity Date Extension (each such Bank not
consenting to the extension, a “Declining Bank”) will be terminated and the
Loans of such Banks and Fronting Banks will be repaid or Cash Collateralized, as
applicable (it being understood that the Commitment of each Declining Bank and
Fronting Bank not consenting to such extension will remain in effect until the
Maturity Date originally applicable to such Bank or Fronting Bank, as
applicable), (2) the Borrower shall make such additional prepayments as shall be
necessary in order that the aggregate Dollar Equivalent Amount of Loans
outstanding and the outstanding Dollar Equivalent Amount of the Letter of Credit
Usage immediately after such existing Maturity Date will not exceed,
respectively, the Dollar Commitment and Letter of Credit Sublimit and (3) solely
to the extent necessary to ensure that the Dollar Equivalent Amount of Letter of
Credit Usage is allocated ratably among the Consenting Banks, Extending Banks
(if any) and New Banks (if any) in accordance with their updated Pro Rata Share,
the Administrative Agent shall, to the extent it deems appropriate, reallocate
each Consenting Bank’s Commitment with respect to Letters of Credit. The consent
of Declining Banks will not be required.

(e) Conditions to Extension Effectiveness. As a condition precedent to any such
Maturity Date Extension, (i) the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower dated as of the applicable Extension Date
signed by a Responsible Officer (x) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and
(y) certifying that (1) the representations and warranties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on such applicable Extension Date (other than (A) representations and
warranties which expressly speak as of a different date, in which case they are
true and correct in all material

 

57



--------------------------------------------------------------------------------

respects as of such different date, and (B) any representation or warranty that
is already by its terms qualified as to “materiality”, “Material Adverse Effect”
or similar language shall be true and correct in all respects as of such date
after giving effect to such qualification (or if such representation and
warranty expressly speaks as to a different date, true and correct in all
respects as of such different date after giving effect to such qualification))
and (2) as of such applicable Extension Date and immediately after giving effect
to such Maturity Date Extension, no Default or Event of Default exists and
(ii) the Borrower shall have paid to the Joint Lead Arrangers, for their own
accounts, and to the Administrative Agent for the account of the Consenting
Banks and New Banks such fees as have been agreed at such time.

(f) Bank Replacement. The Borrower shall have the right, at any time prior to
the existing Maturity Date applicable to any Declining Banks, to replace
Declining Banks with Consenting Banks willing (in their sole discretion) to
increase their existing commitments (each such Bank, an “Extending Bank”), or
other financial institutions willing (in their sole discretion) to become Banks
and extend new commitments, on terms consistent with Section 9.5, including any
consents required thereunder (each such Bank, a “New Bank”); provided that each
of such Extending Banks and New Banks shall enter into a Transfer Supplement
pursuant to which such Extending Bank or New Bank shall, effective as of the
Maturity Date then applicable to such Declining Banks, undertake a Commitment
(and, in the case of an Extending Bank, its Commitment shall be in addition to
such Bank’s Commitment hereunder on such date). In connection therewith, the
Administrative Agent shall enter in the Register (A) the names of any New Banks,
(B) the Maturity Date applicable to each Bank and Fronting Bank and (C) the
respective allocations of any Declining Banks, Consenting Banks, Extending Banks
and New Banks effective as of the Maturity Date applicable thereto. If any
financial institution or other entity becomes a New Bank or any Extending Bank’s
Commitment is increased pursuant to this Section 2.9, (x) Committed Loans made
and Letters of Credit issued on or after the date such increase becomes
effective as to such New Banks and Extending Banks shall be made in accordance
with Section 2.1 based on the respective Commitments in effect on and after such
date, (y) if, on the date of such joinder or increase, there are any Committed
Loans outstanding, such Committed Loans shall on or prior to such date be
prepaid from the proceeds of new Committed Loans made hereunder (reflecting such
additional Bank or increase), which prepayment shall be accompanied by accrued
interest on the Committed Loan being prepaid and any costs incurred by any Bank
in accordance with Section 2.13 and (z) if, on the date of such joinder or
increase, there is any Letter of Credit Usage, each Bank’s participation in any
such Letter of Credit Usage shall be reallocated according to each Bank’s Pro
Rata Share (giving effect to such additional Bank or increase).

Section 2.10 Additional Alternate Currencies.

(a) The Borrower may from time to time request that Euro-Dollar Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternate Currency” or previously approved in
accordance with this Section 2.10; provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Euro-Dollar Loans, such request shall be subject to the
approval of the Administrative Agent and all of the Banks that hold an Alternate
Currency Commitment; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable Fronting Bank.

 

58



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (Chicago, Illinois time), twenty (20) Business Days prior to the date
of the desired Borrowing or issuance (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the applicable Fronting Bank, in its or their
sole discretion). In the case of any such request pertaining to Euro-Dollar
Loans, the Administrative Agent shall promptly notify each Bank thereof; and in
the case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the applicable Fronting Bank thereof. Each Bank (in
the case of any such request pertaining to Euro-Dollar Loans) or the applicable
Fronting Bank (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m. (Chicago, Illinois
time), ten (10) Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Euro-Dollar Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Bank or the applicable Fronting Bank, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Bank or such Fronting Bank, as
the case may be, to permit Euro-Dollar Loans to be made or Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Banks consent to making Euro-Dollar Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternate Currency hereunder for
purposes of any Committed Borrowings of Euro-Dollar Loans; and if the
Administrative Agent and the applicable Fronting Bank consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternate Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 2.10, the Administrative
Agent shall promptly so notify the Borrower.

Section 2.11 Optional Prepayments and Optional Decreases and Termination.

 

(a) The Borrower may, upon at least one (1) Business Day’s notice to the
Administrative Agent (which shall promptly notify each of the Banks), which
notice shall specify, if the Commitments shall have been increased pursuant to
Section 2.1(b) and some Loans shall be on a term basis, how much of such
prepayment shall be applied to the applicable term Loans and how much to
revolving Loans, prepay any Group of Loans which are Base Rate Loans (or any
Competitive Bid Borrowing bearing interest at the Base Rate pursuant to
Section 8.1) or Daily LIBOR Rate Loans, in whole at any time, or from time to
time in part in amounts aggregating One Million Dollars ($1,000,000) or any
larger multiple of One Hundred Thousand Dollars ($100,000), by paying the
principal amount to be prepaid. Each such optional prepayment shall be applied
to prepay ratably the Loans of the several Banks included in such Group of Loans
or Borrowing included in such Group of Loans or Borrowing.

 

59



--------------------------------------------------------------------------------

(b) The Borrower may, upon at least one (1) Business Day’s (or five (5) Business
Days’, in the case of prepayment of Loans denominated in Special Notice
Currencies) notice to the Administrative Agent (which shall promptly notify each
of the Banks), which notice shall specify, if the Commitments shall have been
increased pursuant to Section 2.1(b) and some Loans shall be on a term basis,
how much of such prepayment shall be applied to the applicable term Loans and
how much to revolving Loans, prepay any Euro-Dollar Loan as of the last day of
the Interest Period applicable thereto. Except as provided in Article VIII and
except with respect to any Euro-Dollar Loan which has been converted to a Base
Rate Loan pursuant to Section 8.2, 8.3 or 8.4, the Borrower may not prepay all
or any portion of the principal amount of any Euro-Dollar Loan prior to the end
of the Interest Period applicable thereto unless the Borrower shall also pay any
applicable expenses pursuant to Section 2.13. Any such prepayment shall be upon
at least three (3) Business Days’ notice to the Administrative Agent. Each such
optional prepayment shall be in the amounts set forth in Section 2.11(a) above
and shall be applied to prepay ratably the Loans of the Banks included in any
Group of Loans which are Euro-Dollar Loans (which Group of Loans shall be
specified in the notice referred to above), except that any Euro-Dollar Loan
which has been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4
may be prepaid without ratable payment of the other Loans in such Group of Loans
which have not been so converted.

(c) The Borrower may, upon at least one (1) Business Day’s notice to the
Administrative Agent (by 11:00 a.m. Chicago, Illinois time or local time to the
principal financial center of the Alternate Currency in question, as applicable,
on such Business Day), reimburse the Administrative Agent for the benefit of the
applicable Fronting Bank for the amount of any drawing under a Letter of Credit
in whole or in part in any amount.

(d) The Borrower may at any time return, or cause to be returned, any undrawn
Letter of Credit to the applicable Fronting Bank in whole, but not in part, and
such Fronting Bank within a reasonable period of time shall give the
Administrative Agent and each of the Banks notice of such return.

(e) The Borrower may at any time and from time to time cancel all or any part of
the Dollar Commitments or the Alternate Currency Commitments. If there are Loans
then outstanding or, if there are no Loans outstanding at such time as to which
the Commitments with respect thereto are being cancelled, upon at least one
(1) Business Day’s notice to the Administrative Agent (which shall promptly
notify each of the Banks), whereupon, in either event, all or such portion of
the Commitments, as applicable, shall terminate as to the Banks, pro rata on the
date set forth in such notice of cancellation, and, if there are any Loans then
outstanding, the Borrower shall prepay, as applicable, all or such portion of
Loans outstanding on such date in accordance with the requirements of
Section 2.11(a) and (b). In no event shall the Borrower be permitted to cancel
Commitments for which a Letter of Credit has been issued and is outstanding
unless the Borrower returns (or causes to be returned) such Letter of Credit to
the applicable Fronting Bank or Cash Collateralizes such Letter of Credit in a
manner satisfactory to the applicable Fronting Bank. The Borrower shall be
permitted to designate in its notice of cancellation which Loans, if any, are to
be prepaid.

 

60



--------------------------------------------------------------------------------

(f) Any amounts so prepaid pursuant to Section 2.11 (a), (b), (c) or (d) may be
reborrowed except to the extent applied to repay any term Loans made in
accordance with Section 2.1(b). In the event the Borrower elects to cancel all
or any portion of the Commitments pursuant to Section 2.11(e), such amounts may
not be reinstated.

(g) The Borrower may not prepay any portion of a Competitive Bid Loan except
with the prior consent of the Bank or Designated Lender holding such Competitive
Bid Loan.

Section 2.12 General Provisions as to Payments.

(a) All payments to be made by the Borrower or any Qualified Borrower shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
the Borrower or the applicable Qualified Borrower, as the case may be, shall
make each payment of principal and interest on the Loans and of fees hereunder,
not later than 12:00 Noon (Chicago, Illinois time or local time to the principal
financial center of the Alternate Currency in question, as applicable) on the
date when due, in Federal or other funds immediately available in Chicago,
Illinois, or, in the case of any Alternate Currency Loans, in the applicable
Alternate Currency immediately available in the principal financial center of
the Alternate Currency in question, to the Administrative Agent at its address
referred to in Section 9.1. The Administrative Agent will promptly (and if
received prior to 12:00 Noon (Chicago, Illinois time or local time to the
principal financial center of the Alternate Currency in question, as
applicable), on the same Business Day, if received after 12:00 Noon (Chicago,
Illinois time or local time to the principal financial center of the Alternate
Currency in question, as applicable) on the immediately following Business Day)
distribute to each Bank its ratable share (or applicable share with respect to
Competitive Bid Loans) of each such payment received by the Administrative Agent
for the account of the Banks. If and to the extent that the Administrative Agent
shall receive any such payment for the account of the Banks on or before 12:00
Noon (Chicago, Illinois time or local time to the principal financial center of
the Alternate Currency in question, as applicable) on any Business Day, and
Administrative Agent shall not have distributed to any Bank its applicable share
of such payment on such Business Day, Administrative Agent shall distribute such
amount to such Bank together with interest thereon, for each day from the date
such amount should have been distributed to such Bank until the date
Administrative Agent distributes such amount to such Bank, at the Federal Funds
Rate. Whenever any payment of principal of, or interest on the Base Rate Loans
or the Daily LIBOR Rate Loans or of fees shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. Whenever any payment of principal of, or interest on,
the Euro-Dollar Loans shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Business Day. Whenever any
payment of principal of, or interest on, the Competitive Bid Loans shall be due
on a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.

 

61



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower or the applicable Qualified Borrower, as the case may be, will not make
such payment in full, the Administrative Agent may assume that the Borrower or
such Qualified Borrower, as the case may be, has made such payment in full to
the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower or such Qualified Borrower, as the case may be, shall not have so
made such payment, each Bank shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Bank together with interest thereon,
for each day from the date such amount is distributed to such Bank until the
date such Bank repays such amount to the Administrative Agent, at the Federal
Funds Rate.

(c) If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.4, 2.12, 2.16 or 9.3, then the Administrative Agent,
notwithstanding any contrary provision hereof, but subject to
Section 9.16(a)(ii) shall (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Bank for the benefit of the
Administrative Agent or the applicable Fronting Bank to satisfy such Bank’s
obligations to it under any such Section until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
Cash Collateral for, and application to, any future funding obligations of such
Bank under any such Section, in the case of each of clauses (i) and (ii) above,
in any order as determined by the Administrative Agent in its reasonable
discretion.

Section 2.13 Funding Losses. If the Borrower or a Qualified Borrower, as the
case may be, (i) makes any payment of principal with respect to any Euro-Dollar
Loan or Competitive Bid LIBOR Loan or Competitive Bid Absolute Rate Loan
(pursuant to Article II, VI or VIII or otherwise) on any day other than the last
day of the Interest Period applicable thereto (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), (ii) fails to borrow,
prepay, continue or convert any Loan other than a Base Rate Loan or a Daily
LIBOR Rate Loan after notice has been given to any Bank in accordance with
Section 2.2(a), 2.6 or 2.11, as applicable, (iii) delivers a Notice of Interest
Rate Election specifying that a Euro-Dollar Loan or Competitive Bid LIBOR Loan
or Competitive Bid Absolute Rate Loan shall be converted on a date other than
the first (1st) day of the then current Interest Period applicable thereto,
(iv) fails to make payment of any Loan or drawing under any Letter of Credit (or
interest due thereon) denominated in an Alternate Currency on the Maturity Date
(or any other scheduled date for payment thereof, if any) or any payment thereof
in a different currency (unless another currency is required pursuant to the
terms of this Agreement) or (v) requests any assignment of a Euro-Dollar Loan on
a day other than the last day of the Interest Period therefor pursuant to
Section 8.2, 8.3, 8.4(i) or 9.5, the Borrower shall reimburse each Bank within
15 days after certification of such Bank of such loss or expense (which shall be
delivered by each such Bank to Administrative Agent for delivery to the
Borrower) for any resulting loss or expense incurred by it (or by an existing
Participant in the related Loan), including (without limitation) any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, prepay, continue or convert, provided that such Bank shall have
delivered to Administrative Agent and Administrative Agent shall have delivered
to the Borrower a certification as to the amount of such loss or expense, which
certification shall set forth in reasonable detail the basis for and calculation
of such loss or expense and shall be conclusive in the absence of demonstrable
error. For purposes of calculating amounts payable by the Borrower to the Banks
under this Section 2.13, each Bank

 

62



--------------------------------------------------------------------------------

shall be deemed to have funded each Euro-Dollar Loan made by it at the
Euro-Dollar Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Euro-Dollar Loan was in fact so funded.

Section 2.14 Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Euro-Dollar Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Committed Loans denominated in Alternate Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. With respect to all Non-LIBOR Quoted Currencies, the calculation of the
applicable interest rate shall be determined in accordance with market practice.

Section 2.15 Use of Proceeds. The Borrower shall use, or shall cause any
Qualified Borrower to use, the proceeds of the Loans and Letters of Credit for
general corporate purposes, including, without limitation, the acquisition of
real property to be used in the Borrower’s existing business and for general
corporate capital needs of the Borrower.

Section 2.16 Letters of Credit.

(a) Subject to the terms contained in this Agreement and the other Loan
Documents, each Fronting Bank agrees, in reliance upon the agreements of the
Banks set forth in this Section 2.16, from time to time on any Business Day
during the period from the Closing Date until the Maturity Date, to issue
Letters of Credit denominated in Dollars and, solely in the case of Bank of
America denominated in one or more Alternate Currencies, in each case, for the
account of the Borrower, a Qualified Borrower, any Subsidiary or an Investment
Affiliate in such form as is reasonably acceptable to the Borrower or the
Qualified Borrower and such Fronting Bank (subject to the provisions of
Section 2.2(b)) in an amount or amounts equal to the amount or amounts requested
by the Borrower, and to amend or extend Letters of Credit previously issued by
it, in accordance with this Section 2.16, upon the receipt of a notice in
accordance with Section 2.2(b) requesting the issuance, amendment or extension
of a Letter of Credit; provided that, in the case of (i) Alternate Currency
Letter(s) of Credit, Bank of America, as Fronting Bank, shall issue the same in
the Alternate Currency requested and (ii) Dollar Letter(s) of Credit, such
Fronting Bank shall issue the same in Dollars. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent Amount of the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Letter of Credit Documents related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent
Amount of the maximum stated amount of such Letter of Credit after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such time.

 

63



--------------------------------------------------------------------------------

(b) It is hereby acknowledged and agreed by the Borrower, the Administrative
Agent and all the Banks party hereto that on the Closing Date, the letters of
credit previously issued by Bank of America and U.S. Bank National Association
as “Fronting Bank” under the Existing Revolving Credit Agreement and more
particularly set forth in Schedule 2.16 hereto, shall be transferred to this
Agreement and shall be deemed to be Letters of Credit hereunder (the “Existing
Letters of Credit”).

(c) After giving effect to any LC Credit Extension with respect to any Letter of
Credit, (i) the Letter of Credit Usage shall not exceed the lesser of (x) the
Dollar Equivalent Amount of $150,000,000, and (y) the Dollar Equivalent Amount
of the aggregate Commitments less the Dollar Equivalent Amount of all Loans then
outstanding (the “Letter of Credit Sublimit”) and (ii) the Letter of Credit
Usage with respect to Alternate Currency Letters of Credit, shall not exceed the
lesser of (x) the Dollar Equivalent Amount of the Alternate Currency Sublimit
and (y) the Dollar Equivalent Amount of the aggregate Alternate Currency
Commitments less the Dollar Equivalent Amount of all Loans denominated in
Alternate Currencies then outstanding.

(d) No Fronting Bank shall be under any obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Fronting Bank from issuing
the Letter of Credit, or any law applicable to such Fronting Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Fronting Bank shall prohibit or request
that such Fronting Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular;

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Fronting Bank applicable to letters of credit generally;

(iii) any Bank is at that time a Defaulting Lender and such Fronting Bank’s
potential Fronting Exposure arising from the Letter of Credit proposed to be
issued will not be reallocated to other Banks pursuant to Section 9.16(a)(iv)
and/or Cash Collateralized in accordance with the terms hereof, unless such
Fronting Bank has entered into other arrangements, satisfactory to such Fronting
Bank (in its sole discretion) with the Borrower or such Bank to eliminate such
potential Fronting Exposure that will not be reallocated to other Banks and/or
Cash Collateralized in accordance with the terms hereof; or

(iv) after giving effect to the issuance of such Letter of Credit, the Letter of
Credit Usage with respect to all Letters of Credit issued by such Fronting Bank
would exceed one-third of the Letter of Credit Sublimit (the “Fronting Bank
Commitment Amount”); provided that, subject to the limitations set forth in
Section 2.16(c), any Fronting Bank may issue Letters of Credit in excess of such
Fronting Bank’s Fronting Bank Commitment Amount.

 

64



--------------------------------------------------------------------------------

(e) No Fronting Bank shall amend any Letter of Credit if such Fronting Bank
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof, and no Fronting Bank shall be under any obligation
to amend any Letter of Credit if (i) such Fronting Bank would have no obligation
at such time to issue the Letter of Credit in its amended form under the terms
hereof, or (ii) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

(f) If the Borrower or a Qualified Borrower so requests in any applicable Letter
of Credit Application, the designated Fronting Bank may, in its sole discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Fronting Bank to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise agreed upon by the Borrower and the Fronting Bank at the time such
Letter of Credit is issued, the Borrower shall not be required to make a
specific request to the Fronting Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Banks shall be deemed to
have authorized (but may not require) the Fronting Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than 12 months
after the Maturity Date and the Fronting Bank shall permit any such extension
unless (A) the Fronting Bank has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 2.16(d) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Borrower has elected not to permit such extension or (2) from the Administrative
Agent or the Borrower that one or more of the applicable conditions specified in
Section 3.2 is not then satisfied, and in each such case directing the Fronting
Bank not to permit such extension.

(g) In the event of any request for a drawing under any Letter of Credit by the
beneficiary thereunder, the applicable Fronting Bank shall notify the Borrower
and the Administrative Agent (and the Administrative Agent shall notify each
Bank thereof) on or before the date on which such Fronting Bank intends to honor
such drawing, and, except as provided in this subsection (g), the Borrower shall
reimburse such Fronting Bank, in immediately available funds, on the same day on
which such drawing is honored in the Dollar Equivalent Amount of such drawing.
Notwithstanding anything contained herein to the contrary, however, unless the
Borrower shall have notified the Administrative Agent, and the applicable
Fronting Bank prior to 12:00 Noon (Chicago, Illinois time) on the Business Day
immediately prior to the date of such drawing that the Borrower intends to
reimburse such Fronting Bank for the amount of such drawing with funds other
than the proceeds of the Loans, the Borrower shall be deemed to have timely
given a Notice of Borrowing pursuant to Section 2.2 to the Administrative Agent,
requesting a Borrowing of Base Rate Loans on the date on which such drawing is
honored and in an amount equal to the amount of such drawing (the “Unreimbursed
Amount”). Each Bank (other than the applicable Fronting Bank) shall, in
accordance with Section 2.4(b), make available its Pro Rata Share of such
Borrowing to the Administrative Agent, the proceeds of

 

65



--------------------------------------------------------------------------------

which shall be applied directly by the Administrative Agent to reimburse such
Fronting Bank for the amount of such draw. With respect to any Unreimbursed
Amount that is not fully refinanced by a Borrowing of Base Rate Loans because
the conditions set forth in Section 3.2 (other than delivery of a Notice of
Borrowing) cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable Fronting Bank an LC Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which LC Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Bank’s payment to the
Administrative Agent for the account of such Fronting Bank pursuant to this
subsection (g) shall be deemed payment in respect of its participation in such
LC Borrowing and shall constitute an LC Advance from such Bank in satisfaction
of its participation obligation under this subsection (g). Until each Bank funds
its Loan or LC Advance pursuant to this subsection (g) to reimburse the
applicable Fronting Bank for any amount drawn under any Letter of Credit,
interest in respect of such Bank’s Pro Rata Share of such amount shall be solely
for the account of such Fronting Bank. In the event that any such Bank fails to
make available to the applicable Fronting Bank any amount required to be paid by
such Bank pursuant to this subsection (g) on the date of a drawing, such
Fronting Bank shall be entitled to recover such amount on demand from such Bank
together with interest at the Federal Funds Rate commencing on the date such
drawing is honored, and the provisions of Section 9.16 shall otherwise apply to
such failure.

(h) The Borrower hereby agrees to protect, indemnify, pay and save harmless the
Fronting Banks and the Banks from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and disbursements) which any Fronting Bank or any Bank may incur
or be subject to as a result of (i) the issuance of the Letters of Credit or
(ii) the failure of the Fronting Bank to honor a drawing under any Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority,
including by reason of court order (collectively, “Governmental Acts”), in each
case, other than to the extent claims, demands, liabilities, damages, losses,
costs, charges and expenses are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of the Fronting Bank. As between the Borrower
and each Fronting Bank and each Bank, the Borrower assumes all risks of the acts
and omissions of any beneficiary with respect to its use, or misuses of, the
Letters of Credit issued by any Fronting Bank. In furtherance and not in
limitation of the foregoing, the Fronting Banks and the Banks shall not be
responsible (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or insufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit, other than as a result of the bad
faith, gross negligence or willful misconduct of the Fronting Bank; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
message, by mail, cable, telegraph, facsimile transmission, or otherwise;
(v) for errors in interpretation of any technical terms; (vi) for any loss or
delay in the transmission or otherwise of any documents

 

66



--------------------------------------------------------------------------------

required in order to make a drawing under any Letter of Credit or of the
proceeds thereof; (vii) for the misapplication by the beneficiary of any Letter
of Credit of the proceeds of such Letter of Credit; or (viii) for any
consequence arising from causes beyond the control of any Fronting Bank or any
Bank, including any Governmental Acts, in each case other than to the extent of
the bad faith, gross negligence or willful misconduct of the Fronting Bank. None
of the above shall affect, impair or prevent the vesting of any Fronting Bank’s
or any Bank’s rights and powers hereunder. In furtherance and extension and not
in limitation of the specific provisions hereinabove set forth, any action taken
or omitted by a Fronting Bank under or in connection with the Letters of Credit
issued by it or the related certificates, if taken or omitted in good faith,
shall not put any Fronting Bank or any Bank under any resulting liability to the
Borrower; provided that, notwithstanding anything in the foregoing to the
contrary, each Fronting Bank will be liable to the Borrower for any damages
suffered by the Borrower or its Subsidiaries as a result of such Fronting Bank’s
gross negligence. Any Fronting Bank may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(i) If any Fronting Bank or the Administrative Agent is required at any time,
pursuant to any bankruptcy, insolvency, liquidation or reorganization law or
otherwise, to return to the Borrower any reimbursement by the Borrower of any
drawing under any Letter of Credit, each Bank shall pay to the applicable
Fronting Bank or the Administrative Agent, as the case may be, its Pro Rata
Share of such payment, but without interest thereon unless such Fronting Bank or
the Administrative Agent is required to pay interest on such amounts to the
person recovering such payment, in which case with interest thereon, computed at
the same rate, and on the same basis, as the interest that such Fronting Bank or
the Administrative Agent is required to pay.

(j) Each Fronting Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Fronting Bank shall have all of the benefits and immunities (i) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the Fronting Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Letter of Credit Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the Fronting Banks with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to each Fronting Bank.

(k) In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Documents, the terms hereof shall control.

(l) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, a Subsidiary of the
Borrower or an Investment Affiliate, the Borrower shall be obligated to
reimburse the applicable Fronting Bank hereunder for any and all drawings under
such Letter of Credit as provided in this Agreement. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries and Investment Affiliates inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the business
of such Subsidiaries and Investment Affiliates.

 

67



--------------------------------------------------------------------------------

(m) Unless otherwise expressly agreed by the designated Fronting Bank and the
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP or the UCP, as
applicable, shall apply to each Letter of Credit.

(n) Each Letter of Credit shall have a stated expiration date no later than the
earlier of (i) the date twelve months after the date of the issuance of such
Letter of Credit (or, in the case of any extension of the expiration date
thereof, whether automatic or by amendment, twelve months after the then current
expiration date of such Letter of Credit) and (ii) the date that is five
Business Days prior to the then existing Maturity Date that is applicable to the
Commitment of the Bank that serves as the Fronting Bank for such Letter of
Credit; provided, however, any Letter of Credit may have a stated expiration
date after such Maturity Date subject to the requirements of Section 2.19.

Section 2.17 Letter of Credit Usage Absolute. The obligations of the Borrower
under this Agreement in respect of any Letter of Credit and to repay each LC
Borrowing shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement (as the same may be amended from
time to time) under all circumstances, including, without limitation, to the
extent permitted by law, the following circumstances:

(a) any lack of validity or enforceability of any Letter of Credit or any other
agreement or instrument relating thereto (collectively, the “Letter of Credit
Documents”) or any Loan Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of the Letters of
Credit or any other amendment or waiver of or any consent by the Borrower to
departure from all or any of the Letter of Credit Documents or any Loan
Document;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the obligations of the Borrower in respect of the Letters of Credit;

(d) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Administrative Agent, any Fronting Bank or any
Bank (other than a defense based on the bad faith, gross negligence or willful
misconduct of the Administrative Agent, such Fronting Bank or such Bank) or any
other Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letter of Credit Documents or any unrelated
transaction;

(e) any draft or any other document presented under or in connection with any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
provided, that payment by the Fronting Bank under such Letter of Credit against
presentation of such draft or document shall not have been the result of the bad
faith, gross negligence or willful misconduct of such Fronting Bank;

 

68



--------------------------------------------------------------------------------

(f) payment by any Fronting Bank against presentation of a draft or certificate
that does not strictly comply with the terms of the Letter of Credit; provided,
that such payment shall not have been the result of the bad faith, gross
negligence or willful misconduct of such Fronting Bank;

(g) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternate Currency to the Borrower or in the relevant currency
markets generally; or

(h) any other circumstance or happening whatsoever other than the payment in
full of all obligations hereunder in respect of any Letter of Credit or any
agreement or instrument relating to any Letter of Credit, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the Borrower; provided, that such other circumstance or
happening shall not have been the result of bad faith, gross negligence or
willful misconduct of the Fronting Bank.

Section 2.18 [Reserved].

Section 2.19 Letters of Credit Maturing after the Maturity Date.

(a) Notwithstanding anything contained herein to the contrary, if any Letters of
Credit, by their terms, shall mature after the Maturity Date, then, on and after
the Maturity Date, the provisions of this Agreement shall remain in full force
and effect with respect to such Letters of Credit, and the Borrower shall comply
with the provisions of Section 2.19(b). No Letter of Credit shall mature on a
date that is more than twelve (12) months after the Maturity Date.

(b) If, at any time and from time to time, any Letter of Credit shall have been
issued hereunder and the same shall expire on a date after the Maturity Date,
then, on the date that is five (5) Business Days prior to the Maturity Date, the
Borrower shall pay to the Administrative Agent, for deposit in the Letter of
Credit Collateral Account, Cash Collateral in an amount equal to the amount of
the Letter of Credit Usage, in Dollars, under the Letters of Credit. The
Administrative Agent shall recalculate the Dollar Equivalent Amount with respect
to all Alternate Currency Letters of Credit monthly, as of the first Business
Day of each month.

Section 2.20 Special Provisions Regarding Alternate Currency Loans.

(a) During the existence of a Default or Event of Default (including a Sharing
Event), the Required Banks may demand that any or all then outstanding
Euro-Dollar Loans denominated in an Alternate Currency be prepaid, or
redenominated in Dollars in the amount of the Dollar Equivalent Amount thereof,
which Loans denominated in Dollars shall thereafter continue to be deemed to be
Base Rate Loans. In the case of a Sharing Event, unless such Sharing Event
resulted solely from a termination of the Commitments, any or all then
outstanding Euro-Dollar Loans denominated in an Alternate Currency shall be
immediately due and payable on the date such Sharing Event has occurred and,
unless such Sharing Event resulted

 

69



--------------------------------------------------------------------------------

solely from a termination of the Commitments, all accrued and unpaid interest
and other amounts owing with respect to such Loans shall be immediately due and
payable in either the applicable Alternate Currency or in Dollars, using the
Dollar Equivalent Amount of such accrued and unpaid interest and other amounts,
as the case may be.

(b) Upon the occurrence of a Sharing Event, and after giving effect to any
conversion pursuant to Section 2.20(a), each Bank shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
Dollars) undivided participating interests in all Committed Loans outstanding
to, and any unpaid Letter of Credit Usage owing by, the Borrower and the
Qualified Borrowers in such amounts so that each Bank (to the extent it is not
an Affected Bank with respect to such Committed Loans and Letters of Credit)
shall have a share of such outstanding Loans and unpaid Letter of Credit Usage
then owing by the Borrower and the Qualified Borrowers equal to its Pro Rata
Share of the Commitments (although if because of fluctuations in currency
exchange rates any Bank would be required to purchase such participations after
giving effect to which such Bank’s allocated share of all Committed Loans and
Letter of Credit Usage (including participations therein purchased pursuant to
this Section 2.20) would exceed the Dollar Equivalent Amount of such Bank’s
Dollar Commitment and Alternate Currency Commitment, then such participations
shall be in an amount after giving effect to which such Bank’s allocated share
of all Committed Loans and Letter of Credit Usage (including participations
therein purchased pursuant to this Section 2.20) would equal the Dollar
Equivalent Amount of such Bank’s Dollar Commitment and Alternate Currency
Commitment). Upon any such occurrence, the Administrative Agent shall notify
each Bank and shall specify the amount of Dollars required from such Bank in
order to effect the purchases and sales by the various Banks of participating
interests in the amounts required above (together with accrued interest with
respect to the period from the last interest payment date through the date of
the Sharing Event plus any additional amounts payable by the Borrower pursuant
to this Section 2.20 in respect of such accrued but unpaid interest); provided,
in the event that a Sharing Event shall have occurred, each Bank shall be deemed
to have purchased, automatically and without request, such participating
interests. Promptly upon receipt of such request, each Bank shall deliver to the
Administrative Agent (in immediately available funds in Dollars) the net amounts
as specified by the Administrative Agent. The Administrative Agent shall
promptly deliver the amounts so received to the various Banks in such amounts as
are needed to effect the purchases and sales of participations as provided
above. Promptly following receipt thereof, each Bank which has sold
participations in any of its Loans (through the Administrative Agent) will
deliver to each Bank (through the Administrative Agent) which has so purchased a
participating interest a participation certificate dated the date of receipt of
such funds and in such amount. It is understood that the amount of funds
delivered by each Bank shall be calculated on a net basis, giving effect to both
the sales and purchases of participations by the various Banks as required
above.

(c) Upon the occurrence of a Sharing Event (i) no further Loans shall be made,
(ii) all amounts from time to time accruing with respect to, and all amounts
from time to time payable on account of, any outstanding Euro-Dollar Loans
initially denominated in an Alternate Currency (including, without limitation,
any interest and other amounts which were accrued but unpaid on the date of such
purchase) shall be payable in Dollars as if such Euro-Dollar Loans had
originally been made in Dollars and shall be distributed by the relevant Banks

 

70



--------------------------------------------------------------------------------

(or their Affiliates) to the Administrative Agent for the account of the Banks
which made such Loans or are participating therein and (iii) the Commitments of
the Banks shall be automatically terminated. Notwithstanding anything to the
contrary contained above, the failure of any Bank to purchase its participating
interest in any Committed Loans upon the occurrence of a Sharing Event shall not
relieve any other Bank of its obligation hereunder to purchase its participating
interests in a timely manner, but no Bank shall be responsible for the failure
of any other Bank to purchase the participating interest to be purchased by such
other Bank on any date.

(d) If any amount required to be paid by any Bank pursuant to Section 2.20(b) is
not paid to the Administrative Agent within one (1) Business Day following the
date upon which such Bank receives notice from the Administrative Agent of the
amount of its participations required to be purchased pursuant to said
Section 2.20(b), such Bank shall also pay to the Administrative Agent on demand
an amount equal to the product of (i) the amount so required to be paid by such
Bank for the purchase of its participations times (ii) the daily average Federal
Funds Rate during the period from and including the date of request for payment
to the date on which such payment is immediately available to the Administrative
Agent times (iii) a fraction the numerator of which is the number of days that
elapsed during such period and the denominator of which is 360. If any such
amount required to be paid by any Bank pursuant to Section 2.20(b) is not in
fact made available to the Administrative Agent within three (3) Business Days
following the date upon which such Bank receives notice from the Administrative
Agent as to the amount of participations required to be purchased by it, the
Administrative Agent shall be entitled to recover from such Bank on demand, such
amount with interest thereon calculated from such request date at the rate per
annum applicable to Base Rate Loans hereunder. A certificate of the
Administrative Agent submitted to any Bank with respect to any amounts payable
by any Bank pursuant to this Section 2.20 shall be conclusive in the absence of
manifest error and the amount reflected therein shall be paid to the
Administrative Agent for the account of the relevant Banks; provided that, if
the Administrative Agent (in its sole discretion) has elected to fund on behalf
of such Bank the amounts owing to such Banks, then the amounts shall be paid to
the Administrative Agent for its own account.

(e) Whenever, at any time after the relevant Banks have received from any Banks
purchases of participations in any Committed Loans pursuant to this
Section 2.20, the Banks receive any payment on account thereof, such Banks will
distribute to the Administrative Agent, for the account of the various Banks
participating therein, such Banks’ participating interests in such amounts
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such participations were outstanding) in like funds as
received; provided, however, that in the event that such payment received by any
Banks are required to be returned, the Banks who received previous distributions
in respect of their participating interests therein will return to the
respective Banks any portion thereof previously so distributed to them in like
funds as such payment is required to be returned by the respective Banks.

(f) Each Bank’s obligation to purchase participating interests pursuant to this
Section 2.20 shall be absolute and unconditional and shall not be affected by
any circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such Bank may have against any other
Bank, the Borrower or any other Person for any reason whatsoever, (b) the
occurrence or continuance of an Event of Default, (c) any adverse

 

71



--------------------------------------------------------------------------------

change in the condition (financial or otherwise) of the Borrower or any other
Person, (d) any breach of this Agreement by the Borrower, any of its
Subsidiaries or any Bank or any other Person, or (e) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(g) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, each Bank
which has purchased such participations shall be entitled to receive from the
Borrower any increased costs and indemnities directly from the Borrower to the
same extent as if it were the direct Bank as opposed to a participant therein.
The Borrower acknowledges and agrees that, upon the occurrence of a Sharing
Event and after giving effect to the requirements of this Section 2.20,
increased Taxes may be owing by the Borrower pursuant to Section 8.4, which
Taxes shall be paid (to the extent provided in Section 8.4) by the Borrower,
without any claim that the increased Taxes are not payable because same resulted
from the participations effected as otherwise required by this Section 2.20.

Section 2.21 Qualified Borrowers.

(a) The Borrower may, at any time or from time to time so long as no Event of
Default has then occurred and is continuing and subject to the terms hereof,
upon not less than ten (10) Business Days’ notice in the case of a domestic
Qualified Borrower or fifteen (15) Business Days’ notice in the case of a
foreign Qualified Borrower (each a “Qualified Borrower Notice”), designate one
or more Qualified Borrowers to be added to this Agreement by notifying the
Administrative Agent thereof, and the Administrative Agent shall promptly notify
each Bank. The Borrower shall, or shall cause such Qualified Borrower to,
deliver all documents required to be delivered pursuant to Section 3.1 with
respect to a Qualified Borrower, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent. In addition, concurrently
with the delivery of the initial Qualified Borrower Notice (if any), the
Borrower shall execute and deliver the Qualified Borrower Guaranty. Following
the giving of any Qualified Borrower Notice pursuant to this Section 2.21, if
the designation of such Qualified Borrower obligates the Administrative Agent or
any Bank to comply with “know your customer” or similar identification
procedures, including, without limitation, the Patriot Act and the Beneficial
Ownership Regulation, the Borrower shall, promptly upon the request of the
Administrative Agent or any Bank, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Bank in order for
the Administrative Agent or such Bank to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations, including, without limitation,
the Patriot Act and the Beneficial Ownership Regulation.

(b) If the Borrower shall designate as a Qualified Borrower hereunder any entity
not organized under the laws of the United States or any State thereof, any Bank
may, with notice to the Administrative Agent and the Borrower, fulfill its
Commitment by causing an affiliate of such Bank to act as the Bank in respect of
such Qualified Borrower (and such Bank shall, to the extent of Loans made to,
and participations in Letters of Credit issued for the account of, such
Qualified Borrower be deemed for all purposes hereof to have pro tanto assigned
such Loans and participations to such affiliate in compliance with the
provisions of Section 9.6 (but only for so long as such Loans or Letters of
Credit shall be outstanding) except that unless such an affiliate is a Qualified
Institution, nothing herein shall be deemed to have relieved such Bank from its
obligations under its Commitments).

 

 

72



--------------------------------------------------------------------------------

(c) As soon as practicable, and in any event not later than ten (10) Business
Days after the Borrower’s delivery of a Qualified Borrower Notice designating as
a Qualified Borrower any Person not organized under the laws of the United
States or any State thereof, or under the laws of the United Kingdom, Germany,
Luxembourg, Switzerland or the Netherlands or any political sub-division of any
thereof, each Bank that has determined that it is not willing or legally
permitted to lend to, establish credit for the account of and/or do business
with such Qualified Borrower directly or through an assignment to an Affiliate
of such Bank pursuant to Section 2.21(b) (an “Affected Bank”) shall so notify
the Borrower and the Administrative Agent in writing. Notwithstanding anything
to the contrary contained herein, no Affected Bank that has so notified the
Borrower and the Administrative Agent shall be obligated to make a Loan to, or
participate in Letters of Credit issued for the account of, such Qualified
Borrower. The obligations of each Affected Bank in respect of any Loan to be
made to, or participation in any Letter of Credit to be issued for the account
of, such Qualified Borrower utilizing Dollar Commitments, shall be reallocated
among the Banks with Dollar Commitments that are not Affected Banks with respect
to such Qualified Borrower in accordance with their respective Pro Rata Shares,
but only to the extent the sum of the aggregate principal amount of Committed
Loans made by all Banks that are not Affected Banks with respect to such
Qualified Borrower plus the obligations of all Banks with Dollar Commitments
that are Affected Banks to make Loans to, and participate in Letters of Credit
issued for the account of, such Qualified Borrower that would exist but for the
second sentence of this Section 2.21(c), does not exceed the outstanding Dollar
Commitments of all Banks that are not Affected Banks with respect to such
Qualified Borrower (it being understood that under no circumstance shall any
Bank at any time be liable by virtue of such reallocation for any amounts in
excess of its Commitment). The obligations of each Affected Bank in respect of
any Loan to be made to, or participation in any Letter of Credit to be issued
for the account of, such Qualified Borrower utilizing Alternate Currency
Commitments, shall be reallocated among the Banks with Alternate Currency
Commitments that are not Affected Banks with respect to such Qualified Borrower
in accordance with their respective Pro Rata Shares, but only to the extent the
sum of the aggregate principal amount of Committed Loans denominated in
Alternate Currencies of all Banks that are not Affected Banks with respect to
such Qualified Borrower plus the obligations of all Banks with Alternate
Currency Commitments that are Affected Banks to make Loans to, and participate
in Letters of Credit issued for the account of, such Qualified Borrower that
would exist but for the second sentence of this Section 2.21(c), does not exceed
the outstanding Alternate Currency Commitments of all Banks that are not
Affected Banks with respect to such Qualified Borrower (it being understood that
under no circumstance shall any Bank at any time be liable by virtue of such
reallocation for any amounts in excess of its Alternate Currency Commitment).

Section 2.22 Mandatory Prepayments. If at any time:

(a) the Dollar Equivalent Amount of the sum of (i) all outstanding Loans
denominated in an Alternate Currency, (ii) all outstanding Loans denominated in
Dollars made against the Alternate Currency Commitments, (iii) the outstanding
Dollar Equivalent Amount of the Letter of Credit Usage for Alternate Currency
Letters of Credit, and (iv) the Letter of Credit

 

73



--------------------------------------------------------------------------------

Usage for Letters of Credit denominated in Dollars issued against the Alternate
Currency Commitments, so determined by the Administrative Agent, in the
aggregate, exceeds 105% of the Alternate Currency Commitment, the Borrower shall
repay (and cause the applicable Qualified Borrowers to repay) such Loans in an
amount (such amount, the “Alternate Currency Excess”) equal to the lesser of
(x) the amount necessary to eliminate such excess and (y) the aggregate amount
of such Loans, and if such excess is not eliminated by reason of such prepayment
the Borrower will pay to the Administrative Agent, for deposit in the Letter of
Credit Collateral Account, Cash Collateral with respect to the Letters of Credit
issued against the Alternate Currency Commitments in the amount necessary to
eliminate such excess; or

(b) the Dollar Equivalent Amount of the sum of (i) all outstanding Loans and
(ii) the outstanding Dollar Equivalent Amount of the Letter of Credit Usage so
determined by the Administrative Agent, in the aggregate, exceeds 105% of the
Commitments, the Borrower shall repay (and cause the applicable Qualified
Borrowers to repay) such Loans in an amount (such amount, the “Commitment
Excess”) equal to the lesser of (x) the amount necessary to eliminate such
excess and (y) the aggregate amount of such Loans, and if such excess is not
eliminated by reason of such prepayment Borrower will pay to the Administrative
Agent, for deposit in the Letter of Credit Collateral Account, Cash Collateral
with respect to the Letters of Credit in the amount necessary to eliminate such
excess.

Section 2.23 Change of Currency.

(a) Each obligation of the Borrower (or the applicable Qualified Borrower) to
make a payment denominated in the national currency unit of any member state of
the European Economic Union that adopts the Euro as its lawful currency after
the date hereof shall be redenominated into Euro at the time of such adoption.
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Loan in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such Loan, at
the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent and Borrower may from time to time,
in the exercise of their reasonable judgment, mutually agree to be appropriate
to reflect the adoption of the Euro by any member state of the European Economic
Union and any relevant market conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent and Borrower may from time
to time, in the exercise of their reasonable judgment, mutually agree to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

 

74



--------------------------------------------------------------------------------

Section 2.24 Cash Collateral.

(a) Certain Credit Support Events.

(i) The Borrower shall pay to the Administrative Agent any Cash Collateral
required pursuant to (i) Section 2.19(b), (ii) Section 2.22, (iii) Section 6.4
or (iv) Section 9.16(a)(v) in accordance with the requirements of such section.

(ii) If the Administrative Agent notifies the Borrower at any time that the
Letter of Credit Usage at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall pay to the Administrative Agent, for deposit in the
Letter of Credit Collateral Account, Cash Collateral for the Letter of Credit
Usage in an amount not less than the amount by which the Letter of Credit Usage
exceeds the Letter of Credit Sublimit (the “LC Excess”).

(iii) The provisions of this Section 2.24 shall also apply to all Cash
Collateral provided to the Administrative Agent by a Defaulting Lender to Cash
Collateralize the Fronting Exposure of any Fronting Bank with respect to such
Defaulting Lender and all funds applied, in accordance with Section 2.12(c) or
Section 9.16(a)(ii), to Cash Collateralize any Fronting Exposure with respect to
a Defaulting Lender.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, each Fronting Bank and the Banks, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other Property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.24(c). If at any time
the Administrative Agent determines that the Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the amount of Cash Collateral provided by the Borrower is less
than the amount required to be provided under Section 2.19(b), 2.22,
2.24(a)(ii), 6.4 or 9.16(a)(v), as applicable, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) provided by the Borrower shall be maintained in a special cash
collateral account (the “Letter of Credit Collateral Account”) to be maintained
in the name of the Administrative Agent (on behalf of the Banks) and under its
sole dominion and control at such place as shall be designated by the
Administrative Agent. Interest shall accrue on the Letter of Credit Collateral
Account at a rate equal to the rate on overnight funds. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

75



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, the Administrative Agent may, at any time and from time to time,
without notice to the Borrower except as required by applicable law:

(i) apply funds deposited in the Letter of Credit Collateral Account pursuant to
Section 9.16 or otherwise provided or applied hereunder to Cash Collateralize
the Fronting Exposure of any of the Fronting Banks (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation), to reimburse the applicable Fronting Banks in satisfaction of the
applicable Defaulting Lender’s obligation to fund its participation in respect
of Letter of Credit Obligations, including its obligation to fund its Pro Rata
Share of any Unreimbursed Amounts with respect to any Letter of Credit;

(ii) apply funds deposited in the Letter of Credit Collateral Account pursuant
to Section 2.19(b) to reimburse the applicable Fronting Banks for any drawing on
any Letter of Credit by the beneficiary thereunder;

(iii) apply funds deposited in the Letter of Credit Collateral Account pursuant
to Section 2.22(a) to reimburse the Fronting Banks for the Dollar Equivalent
Amount of any drawing on (x) any Alternate Currency Letter of Credit by the
beneficiary thereunder and (y) any Letter of Credit denominated in Dollars
issued against the Alternate Currency Commitments by the beneficiary thereunder;

(iv) apply funds deposited in the Letter of Credit Collateral Account pursuant
to Section 2.22(b) or Section 2.24(a)(ii) to reimburse the Fronting Banks for
the Dollar Equivalent Amount of any drawing on any Letter of Credit by the
beneficiary thereunder; and

(v) apply funds deposited in the Letter of Credit Collateral Account pursuant to
Section 6.4, first, to (x) amounts previously drawn on any Letter of Credit that
have not been reimbursed by the Borrower and (y) any Letter of Credit Usage
described in clause (ii) of the definition thereof that are then due and
payable, second, to reimburse the applicable Fronting Banks for any drawing on
any Letter of Credit by the beneficiary thereunder and, third, in accordance
with Section 6.5.

(d) Release.

(i) So long as no Default or Event of Default exists at such time, Cash
Collateral (or the appropriate portion thereof) shall be promptly released as
follows:

(A) in the case of Cash Collateral provided pursuant to Section 9.16 or
otherwise provided or applied hereunder to reduce Fronting Exposure with respect
to any Defaulting Lender, to the Person providing such Cash Collateral,
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Bank (or, as appropriate, its assignee following
compliance with Section 9.6(c))) or (ii) the determination by the Administrative
Agent and the Fronting Banks that there exists excess Cash Collateral; provided,
however, the Person providing Cash Collateral and the Fronting Banks may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations;

 

76



--------------------------------------------------------------------------------

(B) in the case of Cash Collateral provided pursuant to Section 2.19(b), to the
Borrower to the extent that the amount of such Cash Collateral exceeds the then
outstanding Letter of Credit Usage (including as the result of the expiration,
termination and/or return of any Letter of Credit);

(C) in the case of Cash Collateral provided pursuant to Section 2.22, to the
Borrower to the extent that the amount of such Cash Collateral exceeds the
greater of the Alternate Currency Excess and the Commitment Excess required to
be Cash Collateralized pursuant to Section 2.22(a) or (b) at such time;

(D) in the case of Cash Collateral provided pursuant to Section 2.24(a)(ii), to
the Borrower to the extent that the amount of such Cash Collateral exceeds the
LC Excess required to be Cash Collateralized pursuant to Section 2.24(a)(ii) at
such time; and

(E) in the case of Cash Collateral provided pursuant to Section 6.4, to the
Borrower.

(ii) Any funds remaining in the Letter of Credit Collateral Account after
payment in full of all of the Obligations of the Borrower and the Qualified
Borrowers hereunder and under any other Loan Document after the Maturity Date
and the expiration or return of all Letters of Credit (so long as no outstanding
Letter of Credit Usage exists with respect to any such Letters of Credit) shall
be promptly returned to the Person providing such Cash Collateral or to
whomsoever may be lawfully entitled to receive such funds.

(e) Care and Custody. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Cash Collateral if the
Cash Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that,
assuming such treatment, the Administrative Agent and the Banks shall not have
any responsibility or liability with respect thereto.

ARTICLE III

CONDITIONS

Section 3.1 Closing. The closing hereunder shall occur on the date when each of
the following conditions is satisfied (or waived by the Administrative Agent and
the Banks in accordance with Section 9.5), each document to be dated the Closing
Date unless otherwise indicated:

(a) the Borrower and any Qualified Borrower shall have executed and delivered to
the Administrative Agent a Note for the account of each Bank requesting a Note
dated on or before the Closing Date complying with the provisions of
Section 2.5;

 

77



--------------------------------------------------------------------------------

(b) the Borrower, the Administrative Agent and each of the Banks shall have
executed and delivered to the Borrower and the Administrative Agent a duly
executed original of this Agreement and the Qualified Borrower Guaranty, if
applicable;

(c) if applicable, each Down REIT shall have executed and delivered to the
Administrative Agent a duly executed original of a Down REIT Guaranty;

(d) the Administrative Agent shall have received an opinion of counsel for the
Borrower, any Qualified Borrower and any Down REIT, acceptable to the
Administrative Agent and its counsel;

(e) the Borrower shall have repaid in full, and terminated, the Revolving Credit
Agreement, dated as of November 3, 2016, among the Borrower, Bank of America, as
administrative agent, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as co-syndication agents, and the other financial institutions
party thereto (the “Existing Revolving Credit Agreement”);

(f) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and each Qualified Borrower and Down REIT as of the Closing Date, if
any, the authority for and the validity of this Agreement and the other Loan
Documents, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent. Such documentation shall include,
without limitation, the agreement of limited partnership of the Borrower, as
well as the certificate of limited partnership of the Borrower, both as amended,
modified or supplemented to the Closing Date, certified to be true, correct and
complete by a Responsible Officer of the Borrower as of a date not more than ten
(10) days prior to the Closing Date, together with a certificate of existence as
to the Borrower from the Secretary of State (or the equivalent thereof) of
Illinois, to be dated not more than thirty (30) days prior to the Closing Date,
and correlative documentation for each Qualified Borrower and Down REIT as of
the Closing Date;

(g) the Administrative Agent shall have received all certificates, agreements
and other documents and papers referred to in this Section 3.1 and the Notice of
Borrowing referred to in Section 3.2, if applicable, unless otherwise specified,
in sufficient counterparts, satisfactory in form and substance to the
Administrative Agent in its sole discretion;

(h) the Borrower, each Down REIT, if applicable, and each Qualified Borrower, if
applicable, shall have taken all actions required to authorize the execution and
delivery of this Agreement and the other Loan Documents to be executed by the
Borrower, each Down REIT and each Qualified Borrower as of the Closing Date, as
the case may be, and the performance thereof by the Borrower, each Down REIT and
each Qualified Borrower as of the Closing Date;

(i) the Administrative Agent shall be satisfied that neither the Borrower, EQR
nor any Consolidated Subsidiary is subject to any present or contingent
environmental liability which could have a Material Adverse Effect;

 

78



--------------------------------------------------------------------------------

(j) the Administrative Agent shall have received, for its and any other Bank’s
account, all fees due and payable pursuant to Section 2.8 on or before the
Closing Date, and the fees and expenses accrued through the Closing Date of
Arnold & Porter Kaye Scholer LLP shall have been paid directly to such firm, if
required by such firm and if such firm has delivered an invoice in reasonable
detail of such fees and expenses in sufficient time for the Borrower to approve
and process the same;

(k) the Administrative Agent shall have received copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the Borrower, each Qualified Borrower as of the
Closing Date, and each Down REIT as of the Closing Date, and the validity and
enforceability, of the Loan Documents, or in connection with any of the
transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;

(l) the Administrative Agent shall have received (or the Borrower shall have
made publicly available) the audited financial statements of the Borrower and
its Consolidated Subsidiaries and of EQR for the fiscal year ended December 31,
2018;

(m) no Event of Default shall have occurred;

(n) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects (other than
(i) representations and warranties which expressly speak as of a different date,
in which case they are true and correct in all material respects as of such
different date, and (ii) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after giving
effect to such qualification (or if such representation and warranty expressly
speaks as to a different date, true and correct in all respects as of such
different date after giving effect to such qualification));

(o) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower setting forth the list of the Qualifying
Unencumbered Properties as of the Closing Date and certifying that such
Properties meet the requirements of a Qualifying Unencumbered Property; and

(p) the Administrative Agent and each Bank shall have received (i) such
documentation and other evidence as is reasonably requested by the
Administrative Agent or such Bank in order for the Administrative Agent or such
Bank to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations with respect to the Borrower and (ii) to the extent requested by
the Administrative Agent or such Bank, and to the extent that the Borrower or
any Qualified Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to the Borrower or such Qualified Borrower.

Section 3.2 Borrowings. The obligation of any Bank to make a Loan or to
participate in any Letter of Credit issued by any Fronting Bank and the
obligation of the Fronting Banks to issue a Letter of Credit on the occasion of
any funding of a new Borrowing or Letter of Credit issuance is subject to the
satisfaction of the following conditions:

 

79



--------------------------------------------------------------------------------

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2 or a Notice of Competitive Bid Borrowing as required by Section 2.3
or a request to cause a Fronting Bank to issue a Letter of Credit pursuant to
Section 2.16;

(b) immediately before and after such Borrowing or issuance of any Letter of
Credit, no Event of Default shall have occurred and be continuing both before
and after giving effect to the making of such Loans or the issuance of such
Letter of Credit;

(c) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing both before and after giving effect to the making of
such Loans or the issuance of such Letter of Credit (other than
(i) representations and warranties which expressly speak as of a different date,
in which case they are true and correct in all material respects as of such
different date, (ii) the representations and warranties set forth in Sections
4.4(c)(i), clauses (i) and (iii) of Section 4.5 and Section 4.10 and (iii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification (or if such representation and warranty expressly speaks as to a
different date, true and correct in all respects as of such different date after
giving effect to such qualification)); and

(d) in the case of a Borrowing to be denominated in an Alternate Currency or the
issuance of an Alternate Currency Letter of Credit, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent, the Banks having at least 51% of
the Alternate Currency Commitments (in the case of any Borrowings to be
denominated in an Alternate Currency) or the Fronting Banks (in the case of any
Alternate Currency Letter of Credit) would make it impracticable for such
Borrowing or Letter of Credit to be denominated in the relevant Alternate
Currency.

Each funding of a new Borrowing hereunder or acceptance of a Letter of Credit
issued hereunder shall be deemed to be a representation and warranty by the
Borrower on the date of such Borrowing as to the facts specified in clauses (b),
(c) and (d), of this Section, as applicable, except as otherwise disclosed in
writing by Borrower to the Banks. Notwithstanding anything to the contrary, no
funding of a Loan or issuance of a Letter of Credit shall be permitted if such
funding of a Loan or issuance would cause Borrower to fail to be in compliance
with any of the covenants contained in this Agreement or in any of the other
Loan Documents.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and each of the Banks which is or
may become a party to this Agreement to make the Loans and issue or participate
in Letters of Credit, the Borrower makes the following representations and
warranties as of the Closing Date. Such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
other Loan Documents and the making of the Loans and the issuance of the Letters
of Credit:

 

80



--------------------------------------------------------------------------------

Section 4.1 Existence and Power. The Borrower is a limited partnership, duly
formed and validly existing as a limited partnership under the laws of the State
of Illinois and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. EQR is a real estate investment trust,
duly formed, validly existing and in good standing as a real estate investment
trust under the laws of the State of Maryland and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect. Each Qualified
Borrower is a duly formed and validly existing juridical entity under the laws
of its jurisdiction of formation and has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now conducted or as it
presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.

Section 4.2 Power and Authority. The Borrower and each Qualified Borrower has
the power and authority to execute, deliver and carry out the terms and
provisions of, and to consummate the transactions contemplated by, each of the
Loan Documents to which it is a party and has taken all necessary action, if
any, to authorize the execution and delivery on behalf of the Borrower or such
Qualified Borrower and the performance by the Borrower or such Qualified
Borrower of, and the consummation of the transactions contemplated by, such Loan
Documents. The Borrower and each applicable Qualified Borrower has duly executed
and delivered each Loan Document to which it is a party in accordance with the
terms of this Agreement, and each such Loan Document constitutes the legal,
valid and binding obligation of the Borrower and each Qualified Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors’
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law. EQR has the power and
authority to execute, deliver and carry out the terms and provisions, and the
consummation of the transactions contemplated by, each of the Loan Documents on
behalf of the Borrower to which the Borrower is a party and has taken all
necessary action to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of such Loan Documents.

Section 4.3 No Violation.

 

(a) Neither the execution, delivery or performance by or on behalf of the
Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the

 

81



--------------------------------------------------------------------------------

obligation to create or impose) any Lien upon any of the Property of the
Borrower or any of its Consolidated Subsidiaries pursuant to the terms of, any
indenture, mortgage, deed of trust, or other agreement or other instrument to
which the Borrower (or of any partnership of which the Borrower is a partner) or
any of its Consolidated Subsidiaries is a party or by which it or any of its
Property is bound or to which it is subject, or (iii) will cause a material
default by the Borrower under any organizational document of any Person in which
the Borrower has an interest, or cause a material default under the Borrower’s
agreement or certificate of limited partnership, the consequences of which
conflict, breach or default would have a Material Adverse Effect, or result in
or require the creation or imposition of any Lien whatsoever upon any Property
(except as contemplated herein).

(b) Neither the execution, delivery or performance by or on behalf of any
Qualified Borrower of the Loan Documents to which it is a party, nor compliance
by such Qualified Borrower with the terms and provisions thereof nor the
consummation of the transactions contemplated by the Loan Documents, (i) will
materially contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the Property of such Qualified Borrower
or any of its Consolidated Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, or other agreement or other instrument to which such
Qualified Borrower (or of any partnership of which such Qualified Borrower is a
partner) or any of its Consolidated Subsidiaries is a party or by which it or
any of its Property is bound or to which it is subject, or (iii) will cause a
material default by such Qualified Borrower under any organizational document of
any Person in which such Qualified Borrower has an interest, or cause a material
default under such Qualified Borrower’s organizational documents, the
consequences of which conflict, breach or default would have a Material Adverse
Effect, or result in or require the creation or imposition of any Lien
whatsoever upon any Property (except as contemplated herein).

Section 4.4 Financial Information.

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries, dated as of December 31, 2018, and the related consolidated
statements of the Borrower’s financial position for the fiscal year then ended,
reported on by Ernst & Young LLP and set forth in the Borrower’s 2018 Form 10-K,
a copy of which has been made available to each of the Banks, fairly present in
all material respects, in conformity with GAAP, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.

(b) The consolidated balance sheet of EQR, dated as of December 31, 2018, and
the related consolidated statements of EQR’s financial position for the fiscal
year then ended, reported on by Ernst & Young LLP and set forth in the EQR 2018
Form 10-K, a copy of which has been made available to each of the Banks, fairly
present in all material respects, in conformity with GAAP, the consolidated
financial position of EQR and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.

 

82



--------------------------------------------------------------------------------

(c) (i) No event, act or condition has occurred since September 30, 2019 which
has had or is likely to have a Material Adverse Effect, and (ii) except as
disclosed on the financial statements filed with the Securities and Exchange
Commission for the fiscal quarter of EQR ended September 30, 2019 or as
disclosed in writing to the Banks prior to the date hereof, as of the Closing
Date neither the Borrower nor EQR has any material Indebtedness.

Section 4.5 Litigation. Except as disclosed on the financial statements filed
with the Securities and Exchange Commission for the fiscal quarter of the
Borrower ended September 30, 20191 or as disclosed in writing to the Banks prior
to the date hereof, there is no action, suit or proceeding pending against, or
to the knowledge of the Borrower threatened against or affecting, nor, to the
knowledge of the Borrower, any investigation of, (i) the Borrower, any Qualified
Borrower, EQR or any of their Consolidated Subsidiaries, (ii) the Loan Documents
or any of the transactions contemplated by the Loan Documents or (iii) any of
their assets, before any court or arbitrator or any governmental body, agency or
official in which there is a reasonable possibility of an adverse decision
which, if adversely determined, is likely to individually or in the aggregate,
result in a Material Adverse Effect or which in any manner draws into question
the validity or enforceability of this Agreement or the other Loan Documents.

Section 4.6 Compliance with ERISA. The transactions contemplated by the Loan
Documents will not constitute a nonexempt prohibited transaction (as such term
is defined in Section 4975 of the Code or Section 406 of ERISA) that could
subject the Administrative Agent or the Banks to any tax or penalty for
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

Section 4.7 Environmental Matters. The Borrower conducts reviews of the effect
of Environmental Laws on the business, operations and properties of the
Borrower, its Consolidated Subsidiaries, and Qualified Borrowers when necessary
in the course of which it identifies and evaluates associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently owned, any capital or
operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
and any actual or potential liabilities to third parties, including employees,
and any related costs and expenses). On the basis of this review, the Borrower
has reasonably concluded that such associated liabilities and costs, including
the costs of compliance with Environmental Laws, are unlikely to have a Material
Adverse Effect.

Section 4.8 Taxes. The Borrower, each Qualified Borrower, EQR and their
Consolidated Subsidiaries have filed all federal and state income Tax returns
and all other material Tax returns which are required to be filed by them and
have paid all such Taxes which are due and payable, including pursuant to any
assessment received by the Borrower, any Qualified Borrower, EQR or any
Consolidated Subsidiary, except such Taxes, if any, as are reserved against in
accordance with GAAP, such taxes as are being contested in good faith by
appropriate proceedings or such taxes, the failure to make payment of which when
due and payable will not have, in the aggregate, a Material Adverse Effect. The
charges, accruals and

 

1 

Subject to satisfactory review of 9/30/2019 financial statements prior to
closing.

 

83



--------------------------------------------------------------------------------

reserves on the books of the Borrower, any Qualified Borrower, EQR and their
Consolidated Subsidiaries in respect of Taxes or other governmental charges are,
in the opinion of the Borrower, adequate. No tax liens have been filed against
any of the Borrower’s, any Qualified Borrower’s, EQR’s or any Consolidated
Subsidiary’s assets and to their knowledge no claims are being asserted with
respect to any of the Taxes described above with respect to any such entity, in
each case, which would, individually or in the aggregate, have a Material
Adverse Effect.

Section 4.9 Full Disclosure. All written information (other than any forward
looking or any projected financial information and other than information of a
general economic or industry specific nature) heretofore furnished by the
Borrower or any Qualified Borrower to the Administrative Agent or any Bank for
purposes of or in connection with or pursuant to this Agreement or any
transaction contemplated hereby or thereby is true and accurate in all material
respects on the date as of which such information is stated or certified, when
taken as a whole; provided that, with respect to any projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
furnished (it being understood that such projected financial information is
subject to significant uncertainties and contingencies, any of which are beyond
the Borrower’s control, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projected financial information may differ from the
projected results and such differences may be material). As of the Closing Date,
to the knowledge of the Borrower, the information included in any Beneficial
Ownership Certification delivered to the Administrative Agent or any Bank on or
prior to the Closing Date, if applicable, is true and correct in all respects.

Section 4.10 Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower, on a consolidated basis with its Subsidiaries, will be Solvent.

Section 4.11 Use of Proceeds; Margin Regulations. All proceeds of the Loans and
Letters of Credit will be used by the Borrower or the applicable Qualified
Borrower only in accordance with the provisions hereof. No part of the proceeds
of any Loan, and no Letter of Credit, will be used by the Borrower to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock in any manner that might violate the
provisions of Regulations T, U or X of the Federal Reserve Board. Neither the
making of any Loan nor the use of the proceeds thereof nor the issuance of any
Letter of Credit will violate or be inconsistent with the provisions of
Regulations T, U or X of the Federal Reserve Board.

Section 4.12 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

Section 4.13 Investment Company Act. Neither the Borrower, any Qualified
Borrower EQR nor any Consolidated Subsidiary is (x) an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, or (y) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money or otherwise obtain extensions of credit.

Section 4.14 [Reserved].

Section 4.15 REIT Status. For the fiscal year ended December 31, 2018, EQR
qualified, and EQR intends to continue to qualify, as a REIT.

Section 4.16 No Default. No Event of Default or, to the best of the Borrower’s
knowledge, Default exists and neither the Borrower nor any Qualified Borrower is
in default in any material respect beyond any applicable grace period under or
with respect to any other material agreement, instrument or undertaking to which
it is a party or by which it or any of its Property is bound in any respect, the
existence of which default is likely to result in a Material Adverse Effect.

Section 4.17 Compliance With Law. To the Borrower’s knowledge, the Borrower,
each Qualified Borrower, and each of the Real Property Assets are in compliance
with all laws, rules, regulations, orders, judgments, writs and decrees,
including, without limitation, all building and zoning ordinances and codes, the
failure to comply with which is likely to have a Material Adverse Effect.

Section 4.18 [Reserved].

Section 4.19 [Reserved].

Section 4.20 OFAC. None of the Borrower, any Qualified Borrower, EQR, any
Consolidated Subsidiary, or, to the knowledge of the Borrower, any director,
officer, employee or affiliate thereof, is an individual or entity that is, or
is owned or controlled by individuals or entities that are (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, or, to the extent that the Borrower, any Qualified
Borrower, EQR or any Consolidated Subsidiary is subject to the laws of the
United Kingdom or the jurisdiction of any other relevant sanctions authority,
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List, or any similar list enforced by such other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

Section 4.21 Anti-Corruption Laws; Anti-Money Laundering Laws. The Borrower,
each Qualified Borrower, EQR and each Consolidated Subsidiary have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, and, to the extent that the Borrower
and/or its Consolidated Subsidiaries conduct business in the United Kingdom or
any other non-U.S. jurisdiction, the UK Bribery Act 2010 and other similar
anti-corruption and anti-money-laundering legislation in such other
jurisdictions and, to the extent applicable, have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

 

85



--------------------------------------------------------------------------------

Section 4.22 EEA Financial Institution. Neither the Borrower, any Qualified
Borrower, nor EQR nor any Down REIT is an EEA Financial Institution.

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Obligations remain unpaid (other than contingent
indemnification obligations for which no claim has been asserted):

Section 5.1 Information. The Borrower will deliver to the Administrative Agent
(for distribution to the Banks):

(a) Annual Financial Statements. As soon as available and in any event within
five (5) Business Days after the same is filed with the Securities and Exchange
Commission (but in no event later than 125 days after the end of each fiscal
year of the Borrower) a consolidated balance sheet of the Borrower, EQR and
their Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of the Borrower’s and EQR’s operations and
consolidated statements of the Borrower’s and EQR’s cash flow for such fiscal
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all as reported on the form provided to the
Securities and Exchange Commission on the Borrower’s and EQR’s Form 10-K and
reported on by Ernst & Young LLP or other independent public accountants of
nationally recognized standing;

(b) Quarterly Financial Statements. As soon as available and in any event within
five (5) Business Days after the same is filed with the Securities and Exchange
Commission (but in no event later than 80 days after the end of each of the
first three quarters of each fiscal year of the Borrower and EQR), a
consolidated balance sheet of the Borrower, EQR and their Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of the Borrower’s and EQR’s operations and consolidated statements of
the Borrower’s and EQR’s cash flow for such quarter and for the portion of the
Borrower’s or EQR’s fiscal year ended at the end of such quarter, all as
reported on the form provided to the Securities and Exchange Commission on the
Borrower’s and EQR’s Form 10-Q;

(c) Compliance Certificate. Within five (5) Business Days after the delivery of
each set of financial statements referred to in clauses (a) and (b) above, a
certificate substantially in the form of Exhibit F (a “Compliance Certificate”)
executed by the chief financial officer, the chief accounting officer or
treasurer of the general partner of the Borrower (i) setting forth in reasonable
detail the calculations required to establish whether the Borrower was in
compliance with the requirements of Section 5.8 on the date of such financial
statements; and (ii) certifying that to the best knowledge of such officer, as
of the last day of the period covered by such certificate no Default or Event of
Default has occurred and is continuing or, if any such Default or Event of
Default has occurred and is continuing, specifying the nature and extent thereof
and the action the Borrower proposes to take in respect thereof;

 

86



--------------------------------------------------------------------------------

(d) Default, Litigation, Material Adverse Effect. (i) within five (5) Business
Days after any Responsible Officer of the Borrower obtains knowledge of any
Default or Event of Default, if such Default or Event of Default is then
continuing, a certificate of Responsible Officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto; and (ii) promptly and in any event within five
(5) Business Days after the Borrower obtains knowledge thereof, notice of
(x) any litigation or governmental proceeding pending or threatened against the
Borrower or the Real Property Assets which is likely to individually, or in the
aggregate, result in a Material Adverse Effect, and (y) any other event, act or
condition which is likely to result in a Material Adverse Effect;

(e) Shareholder Reports. To the extent the same are not publicly available,
promptly upon the mailing thereof to the shareholders of EQR generally, copies
of all financial statements, reports and proxy statements so mailed;

(f) [reserved];

(g) ERISA Matters. Promptly and in any event within thirty (30) days, if and
when any member of the ERISA Group (i) gives or is required to give notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which might constitute grounds for a termination of such
Plan under Title IV of ERISA, or knows that the plan administrator of any Plan
has given or is required to give notice of any such reportable event, a copy of
the notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer, any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Code, a copy of such application; (v) gives notice of intent to terminate
any Plan under Section 4041(c) of ERISA, a copy of such notice and other
information filed with the PBGC; (vi) gives notice of withdrawal from any Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Plan or Multiemployer Plan or in respect of
any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, and in the case of clauses (i) through
(vii) above, which event is likely to, individually or in the aggregate, result
in a Material Adverse Effect, a certificate of the chief financial officer or
the chief accounting officer of EQR setting forth details as to such occurrence
and action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take;

(h) Environmental Matters. Promptly and in any event within ten (10) days after
the Borrower obtains actual knowledge of any of the following events, a
certificate of the Borrower, executed by an officer of the Borrower, specifying
the nature of such condition, and the Borrower’s or, if the Borrower has actual
knowledge thereof, the Environmental Affiliate’s proposed initial response
thereto: (i) the receipt by the Borrower, or, if the Borrower has actual
knowledge thereof, any of the Environmental Affiliates of any communication
(written or oral), whether from a Governmental Authority, citizens group,
employee or otherwise, that alleges that the Borrower, or, if the Borrower has
actual knowledge thereof, any of the Environmental

 

87



--------------------------------------------------------------------------------

Affiliates, is not in compliance with applicable Environmental Laws, and such
noncompliance is likely to have a Material Adverse Effect, (ii) the Borrower
shall obtain actual knowledge that there exists any Environmental Claim pending
against the Borrower or any Environmental Affiliate and such Environmental Claim
is likely to have a Material Adverse Effect or (iii) the Borrower obtains actual
knowledge of any release, emission, discharge or disposal of any Material of
Environmental Concern that is likely to form the basis of any Environmental
Claim against the Borrower or any Environmental Affiliate which in any such
event is likely to have a Material Adverse Effect;

(i) Material Insurance Losses. Promptly and in any event within five
(5) Business Days after receipt of any material notices or correspondence from
any company or agent for any company providing insurance coverage to the
Borrower relating to any loss which is likely to result in a Material Adverse
Effect, copies of such notices and correspondence;

(j) Patriot Act, etc. Promptly, upon each request, information and documentation
identifying the Borrower, any Qualified Borrower or any Guarantor as the
Administrative Agent or any Bank may reasonably request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation, including any requested information and documentation by any Bank in
connection with a merger or consolidation permitted under Section 5.9(a); and

(k) Other Information. From time to time such additional information (other than
information (1) subject to contractual confidentiality obligations binding upon
the Borrower, EQR or any of their Subsidiaries or where disclosure is prohibited
by applicable law, (2) constituting non-financial trade secrets or non-financial
proprietary information, or (3) where disclosure could jeopardize
attorney-client privilege) regarding the financial position or business of the
Borrower, EQR and their Subsidiaries as the Administrative Agent, at the request
of any Bank, may reasonably request in writing.

Documents required to be delivered pursuant to this Section 5.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower or EQR posts such documents, or provides a
link thereto on the Borrower’s or EQR’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s or EQR’s behalf on an Internet
or intranet website, if any, to which each Bank and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall notify the
Administrative Agent of the posting of any such documents delivered pursuant to
Section 5.1(a) or (b).

Section 5.2 Payment of Obligations. Each of the Borrower, each Qualified
Borrower, EQR and their Consolidated Subsidiaries will pay and discharge, at or
before maturity, all its respective material obligations and liabilities
including, without limitation, any obligation pursuant to any agreement by which
it or any of its Properties is bound, in each case where the failure to so pay
or discharge such obligations or liabilities is likely to result in a Material
Adverse Effect, and will maintain in accordance with GAAP, appropriate reserves
for the accrual of any of the same.

 

88



--------------------------------------------------------------------------------

Section 5.3 Maintenance of Property; Insurance; Leases.

(a) The Borrower will keep, and will cause each Consolidated Subsidiary and
Qualified Borrower to keep, all Property useful and necessary in its business,
including without limitation the Real Property Assets (for so long as it
constitutes Real Property Assets), in good repair, working order and condition,
ordinary wear and tear and casualty and condemnation events excepted, in each
case where the failure to so maintain and repair will have a Material Adverse
Effect.

(b) The Borrower and/or each Qualified Borrower shall maintain, or cause to be
maintained, insurance with such insurers, on such Properties, in such amounts
and against such risks (excluding terrorist insurance and mold insurance and, to
the extent the same are not commercially available or available at commercially
reasonable rates, earthquake insurance or windstorm insurance) as is consistent
with insurance maintained by businesses of comparable type and size in the
industry.

Section 5.4 Maintenance of Existence. The Borrower, each Qualified Borrower and
EQR will preserve, renew and keep in full force and effect, its partnership,
limited liability company, corporate and trust existence, as applicable, and its
respective rights, privileges and franchises necessary for the normal conduct of
business unless the failure to maintain such rights and franchises does not have
a Material Adverse Effect.

Section 5.5 Compliance with Laws. The Borrower and EQR will and will cause their
Subsidiaries to comply in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws, and all zoning and building
codes with respect to the Real Property Assets and ERISA and the rules and
regulations thereunder and all federal securities laws) except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or any Banks to any material liability
therefore.

Section 5.6 Inspection of Property, Books and Records. Each of the Borrower and
EQR will keep proper books of record and account in which full, true and correct
entries shall be made of all material dealings and transactions in relation to
its business and activities in a manner that permits the preparation of
financial statements in conformity with GAAP; and will permit representatives of
any Bank at such Bank’s expense to visit and inspect any of its Properties,
including without limitation the Real Property Assets, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers, all at such reasonable times during normal
business hours, upon reasonable prior notice and as often as may reasonably be
desired. Administrative Agent shall coordinate any such visit or inspection to
arrange for review by any Bank requesting any such visit or inspection.
Notwithstanding the foregoing or any other provision of this Agreement, in no
event will the Borrower, EQR or any of their Subsidiaries be required to
disclose to the Administrative Agent or any Bank documents (1) subject to
contractual confidentiality obligations binding upon the Borrower, EQR or any of
their Subsidiaries or where disclosure is prohibited by applicable law,
(2) constituting non-financial trade secrets or non-financial proprietary
information, or (3) where disclosure could jeopardize attorney-client privilege.

 

89



--------------------------------------------------------------------------------

Section 5.7 Intentionally Omitted.

Section 5.8 Financial Covenants.

(a) Indebtedness to Gross Asset Value. The Borrower shall not permit the ratio
of (i) the sum of (x) Indebtedness of the Borrower and EQR (including
Indebtedness of Down REITs and wholly-owned Subsidiaries of Down REITs, but
excluding Indebtedness of other Persons that are Consolidated Subsidiaries or
Investment Affiliates), plus (y) Borrower’s Share of Indebtedness of all
Consolidated Subsidiaries and Investment Affiliates (other than Down REITs and
wholly-owned Subsidiaries of Down REITs) to (ii) Gross Asset Value to exceed
0.60:1; provided, however, that with respect to any Fiscal Quarter in which the
Borrower consummated any portfolio acquisition (whether by stock or asset
purchase, merger or other corporate transaction), at the Borrower’s election,
the ratio of (i) the sum of (x) Indebtedness of the Borrower and EQR (including
Indebtedness of Down REITs and wholly-owned Subsidiaries of Down REITs, but
excluding Indebtedness of other Persons that are Consolidated Subsidiaries or
Investment Affiliates), plus (y) Borrower’s Share of Indebtedness of all
Consolidated Subsidiaries and Investment Affiliates (other than Down REITs and
wholly-owned Subsidiaries of Down REITs) to (ii) Gross Asset Value for such
Fiscal Quarter and for the next five succeeding Fiscal Quarters may exceed
0.60:1, provided that such ratio in no event shall exceed 0.65:1. For purposes
of this covenant, (i) Indebtedness shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) Indebtedness that by its terms is scheduled to
mature on or before the date that is 24 months from the date of calculation, and
(y) Unrestricted Cash or Cash Equivalents, and (ii) Gross Asset Value shall be
adjusted by deducting therefrom the amount by which Indebtedness is adjusted
under clause (i).

(b) Secured Debt to Gross Asset Value. The Borrower shall not permit the ratio
of (i) the sum of (x) Secured Debt of the Borrower and EQR (including Secured
Debt of Down REITs and wholly-owned Subsidiaries of Down REITs, but excluding
Secured Debt of other Persons that are Consolidated Subsidiaries or Investment
Affiliates), plus (y) Borrower’s Share of Secured Debt of all Consolidated
Subsidiaries and Investment Affiliates (other than Down REITs and wholly-owned
Subsidiaries of Down REITs) to (ii) Gross Asset Value to exceed 0.40:1.

(c) Consolidated EBITDA to Fixed Charges Ratio. The Borrower shall not permit
the ratio of Consolidated EBITDA for the then most recently completed twelve
(12) month period to Fixed Charges for the then most recently completed twelve
(12) month period to be less than 1.50:1. For purposes of calculating
Consolidated EBITDA for this Section 5.8(c) only, Consolidated EBITDA shall
include, rather than exclude, gains (losses) on the dispositions of Raw Land and
other non-depreciated Properties.

(d) Unencumbered Pool. The Borrower shall not permit the ratio of the
Unencumbered Asset Value to outstanding Unsecured Debt to be less than 1.50:1.

(e) Calculation. Each of the foregoing ratios and financial requirements shall
be calculated as of the last day of each Fiscal Quarter.

 

90



--------------------------------------------------------------------------------

Section 5.9 Restriction on Fundamental Changes; Organizational Document
Amendments.

(a) Neither the Borrower nor EQR shall enter into any merger or consolidation,
unless: (i) either (x) the Borrower or EQR is the surviving entity, or (y) the
individuals constituting EQR’s Board of Trustees immediately prior to such
merger or consolidation represent a majority of the surviving entity’s Board of
Directors or Board of Trustees after such merger or consolidation, and
(ii) after giving effect to such merger or consolidation, the requirements of
Section 5.10 are satisfied.

(b) The Borrower shall not amend its agreement of limited partnership or other
organizational documents in any manner that would have a Material Adverse Effect
without the Administrative Agent’s consent, which shall not be unreasonably
withheld. EQR shall not amend its declaration of trust, by-laws, or other
organizational documents in any manner that would have a Material Adverse Effect
without the Administrative Agent’s consent, which shall not be unreasonably
withheld. No Qualified Borrower shall amend its organizational documents in any
manner that would have a Material Adverse Effect without the Required Banks’
consent.

(c) The Borrower shall deliver to Administrative Agent copies of all amendments
to its agreement of limited partnership or to EQR’s declaration of trust,
by-laws, or other organizational documents that are amended in a manner that
would have a Material Adverse Effect simultaneously with the first delivery of
financial statements referred to in Sections 5.1(a) or (b) above following the
effective date of any such amendment.

Section 5.10 Changes in Business. Except for Permitted Holdings, neither the
Borrower, any Qualified Borrower, EQR nor any of their respective Consolidated
Subsidiaries shall enter into any business which is substantially different from
that conducted by the Borrower, any Qualified Borrower, EQR and any of their
respective Consolidated Subsidiaries on the Closing Date, or any business
ancillary or incidental thereto, including investment and financing activities.
The Borrower shall carry on its business operations through the Borrower and its
Subsidiaries and Investment Affiliates.

Section 5.11 Margin Stock. None of the proceeds of any Loan, and no Letter of
Credit, will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock or
extending credit to others for the purpose of buying or carrying any Margin
Stock in any manner that might violate the provisions of Regulations T, U or X
of the Federal Reserve Board.

Section 5.12 Anti-Corruption Laws; Anti-Money Laundering.

(a) The Borrower, each Qualified Borrower, EQR and each Consolidated Subsidiary
shall conduct its businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, and, to the extent that the Borrower and/or its
Consolidated Subsidiaries conduct business in the United Kingdom or any other
non-U.S. jurisdiction, the UK Bribery Act 2010 and other similar anti-corruption
and anti-money laundering legislation in such other jurisdictions, and, to the
extent applicable, maintain policies and procedures designed to promote and
achieve compliance with such laws.

 

91



--------------------------------------------------------------------------------

(b) The Borrower shall not directly or knowingly indirectly use the proceeds of
any Loan or Letter of Credit for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, or, to the extent that the
Borrower, any Qualified Borrower, EQR and/or any Consolidated Subsidiary conduct
business in the United Kingdom or any other non-U.S. jurisdiction, the UK
Bribery Act 2010 and other similar anti-corruption and anti-money laundering
legislation in such other jurisdictions.

Section 5.13 Sanctions. The Borrower shall not directly or knowingly indirectly
use the proceeds of any Loan or Letter of Credit, or lend, contribute or
otherwise make available such proceeds to any Consolidated Subsidiary, joint
venture partner or other individual or entity, (i) to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or (ii) in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Bank,
Joint Lead Arranger, Administrative Agent or otherwise) of Sanctions.

Section 5.14 EQR Status.

(a) Status. EQR shall at all times (i) remain a publicly traded company listed
on the New York Stock Exchange or another national stock exchange located in the
United States and (ii) maintain its status as a self-directed and
self-administered REIT.

(b) EQR Assets. For so long as the Parent Guaranty is not in effect, the
ownership of substantially all operating properties of EQR and its Consolidated
Subsidiaries shall be held by the Borrower and its Consolidated Subsidiaries
(other than operating properties held by EQR or any of its Consolidated
Subsidiaries (other than the Borrower and its Subsidiaries) on a temporary or
pass-through basis).

Section 5.15 Parent Guaranty. Within ten (10) Business Days (or such later date
as the Administrative Agent may agree in its sole discretion) of the occurrence
of a Parent Guaranty Trigger Event, EQR shall either (i) take such actions
necessary to terminate the continuance of such Parent Guaranty Trigger Event or
(ii) deliver to the Administrative Agent each of the following in form and
substance reasonably satisfactory to the Administrative Agent: (x) a Parent
Guaranty executed by EQR and (y) the items that would have been delivered under
Section 3.1(d), (f), (k) and (p) if EQR had provided the Parent Guaranty on the
Closing Date.

ARTICLE VI

DEFAULTS

Section 6.1 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

 

92



--------------------------------------------------------------------------------

(a) (i) the Borrower, any Qualified Borrower or any Guarantor shall fail to pay
when due, and in the currency required hereunder or under any other Loan
Document, any principal of any Loan, (ii) the Borrower, any Qualified Borrower
or any Guarantor shall fail to pay when due interest on any Loan and the same
shall continue for a period of five (5) Business Days after the same becomes due
or (iii) the Borrower, any Qualified Borrower or any Guarantor shall fail to pay
when due any fees or any other amount payable hereunder or under any other Loan
Document and the same shall continue for a period of five (5) Business Days
after receipt of notice from the Administrative Agent such amount is overdue;

(b) the Borrower shall fail to observe or perform any covenant contained in
(i) Section 5.14(b) and such failure continues for more than 10 Business Days,
unless during such period the Borrower complies with Section 5.15 or
(ii) Section 5.8, Section 5.9, Section 5.10, Section 5.11, Section 5.13, or
Section 5.15;

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a), (b), (e),
(f), (g), (h) or (j) of this Section 6.1) or in any other Loan Document for 30
days after written notice thereof has been given to the Borrower by the
Administrative Agent, or if such default is of such a nature that it cannot with
reasonable effort be completely remedied within said period of thirty (30) days,
such additional period of time as may be reasonably necessary to cure same,
provided the Borrower commences such cure within said thirty (30) day period and
diligently prosecutes same, until completion, but in no event shall such
extended period exceed ninety (90) days;

(d) any representation, warranty, certification or statement made or deemed made
by the Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and the defect
causing such representation or warranty to be incorrect when made (or deemed
made) is not removed within thirty (30) days after written notice thereof from
Administrative Agent to the Borrower;

(e) the Borrower, any Qualified Borrower, EQR, or any Subsidiary shall default
in the payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) of any amount owing in respect of any
Indebtedness (other than Non-Recourse Indebtedness and the Obligations) for
which the aggregate outstanding principal amount exceeds $150,000,000 (such
Indebtedness, “Threshold Indebtedness”) and such default shall continue beyond
the giving of any required notice and the expiration of any applicable grace
period and such default has not been waived, in writing, by the holder of any
such Threshold Indebtedness; or the Borrower, any Qualified Borrower, EQR or any
Subsidiary shall default in the performance or observance of any obligation or
condition with respect to any such Threshold Indebtedness or any other event
shall occur or condition exist (other than as a result of (A) customary
non-default mandatory prepayment requirements resulting from asset sales,
casualty events, debt or equity issuances, extraordinary receipts or borrowing
base limitations and (B) any Indebtedness constituting convertible debt becoming
due as a result of the exercise by any holder thereof of conversion, exchange or
similar rights related to the value of EQR, the Borrower’s or the applicable
Subsidiary’s equity securities so long as such Indebtedness is converted into or
exchanged for equity interests), after the giving of any required notice and the
expiration of any applicable grace period, if the effect of such default, event
or condition is to accelerate the maturity of any such Threshold Indebtedness or
to permit (without any further requirement of notice or lapse of time) the
holder or holders thereof, or any trustee or agent for such holders, to
accelerate the maturity of any such Threshold Indebtedness;

 

93



--------------------------------------------------------------------------------

(f) the Borrower or EQR shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any Debtor Relief Laws now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its Property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or admit in writing its inability to pay its debts
as such debts become due, or shall take any action to authorize any of the
foregoing;

(g) an involuntary case or other proceeding shall be commenced against the
Borrower or EQR seeking liquidation, reorganization or other relief with respect
to it or its debts under any Debtor Relief Laws now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its Property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against the Borrower
or EQR under Debtor Relief Laws as now or hereafter in effect;

(h) one or more final, non-appealable judgments or decrees (or one or more
judgments which is/are not stayed pending appeal) in an aggregate amount of
$150,000,000 or more (to the extent not covered by insurance coverage from a
reputable insurance company as to which such insurer does not dispute coverage)
shall be entered by a court or courts of competent jurisdiction against the
Borrower, any Qualified Borrower, EQR or, to the extent of any recourse to the
Borrower, EQR or any Qualified Borrower, any of their respective Consolidated
Subsidiaries and (i) any such judgments or decrees shall not be stayed,
discharged, paid, bonded or vacated within sixty (60) days or (ii) enforcement
proceedings shall be commenced by any creditor on any such judgments or decrees;

(i) there shall be a change in the majority of the Board of Directors or Board
of Trustees of EQR during any twelve (12) month period, excluding any change in
directors or trustees resulting from (v) the election of any new directors whose
election by such Board or whose nomination for election by the shareholders of
EQR was approved by a vote of a majority of the directors or trustees then still
in office who were either directors or trustees at the beginning of such period
or whose election or nomination for election was previously so approved, (w) the
retirement/resignation of any director or trustee as a result of compliance with
any written policy of EQR, (x) the death or disability of any director or
trustee, (y) satisfaction of any requirement for the majority of the members of
the board of directors or trustees of EQR to qualify under applicable law as
independent directors or trustees or (z) the replacement of any director or
trustee who is an officer or employee of EQR or an affiliate of EQR with any
other officer or employee of EQR or an affiliate of EQR;

 

94



--------------------------------------------------------------------------------

(j) (i) any Person or “group” (as such term is defined in applicable federal
securities laws and regulations) shall acquire more than forty percent (40%) of
the common shares of EQR, provided, however, that Persons acquiring common
shares of EQR from EQR in connection with an acquisition or other transaction
with EQR, without any agreement among such Persons to act together to hold,
dispose of, or vote such shares following the acquisition of such shares, shall
not be considered a “group” for purposes of this clause (j), (ii) EQR, or a
wholly-owned Subsidiary of EQR, ceases to be the sole general partner of the
Borrower, (iii) EQR ceases to, directly or indirectly, have the power to
exercise management and control of the Borrower or (iv) EQR ceases to own,
directly or indirectly, greater than 50% of the partnership interests of the
Borrower;

(k) any Termination Event with respect to a Plan shall occur as a result of
which Termination Event or Events any member of the ERISA Group has incurred or
may incur any liability to the PBGC or any other Person and the sum (determined
as of the date of occurrence of such Termination Event) of the insufficiency of
such Plan and the insufficiency of any and all other Plans with respect to which
such a Termination Event shall have occurred and be continuing (or, in the case
of a Multiemployer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall have occurred and be
continuing, the liability of the Borrower) is equal to or greater than
$150,000,000 and which the Administrative Agent reasonably determines will have
a Material Adverse Effect;

(l) any member of the ERISA Group shall commit a failure described in
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $150,000,000; or

(m) at any time, for any reason the Borrower, any Qualified Borrower, or any
Down REIT seeks to repudiate its obligations under any Loan Document.

Notwithstanding the foregoing provisions of this Section 6.1, if a Default or
Event of Default shall occur solely as a result of a Real Property Asset being
treated as a Qualifying Unencumbered Property that is not in fact a Qualifying
Unencumbered Property, such Default or Event of Default shall be deemed to not
have occurred so long as the Borrower delivers to the Administrative Agent not
later than 15 days from (x) the date on which the Borrower obtains knowledge of
the occurrence of such Default or Event of Default or (y) the date on which the
Borrower has received written notice of such Default or Event of Default from
the Administrative Agent, each of the following: (1) written notice of the cure
of such Default or Event of Default pursuant to this paragraph and (2) a
Compliance Certificate, prepared as of the last day of the most recent fiscal
quarter then ended, evidencing compliance with the covenants set forth in
Section 5.8 excluding such Real Property Asset as a Qualifying Unencumbered
Property, as applicable.

Section 6.2 Rights and Remedies.

(a) Upon the occurrence of any Event of Default described in Sections 6.1(f) or
(g), the Commitments and any obligation of the Fronting Banks to make LC Credit
Extensions, shall immediately terminate and the unpaid principal amount of, and
any and all accrued interest on, the Loans and any and all accrued fees and
other Obligations hereunder shall

 

95



--------------------------------------------------------------------------------

automatically become immediately due and payable, with all additional interest
from time to time accrued thereon during the continuance of such Event of
Default at the Default Rate and without presentation, demand, or protest or
other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower for itself and on behalf of any Qualified Borrower; and upon the
occurrence and during the continuance of any other Event of Default, subject to
the provisions of Section 6.2(b), the Administrative Agent may, with the consent
of the Required Banks, and shall, at the demand or direction of the Required
Banks, by written notice to the Borrower, in addition to the exercise of all of
the rights and remedies permitted the Administrative Agent and the Banks at law
or equity or under any of the other Loan Documents, declare the Commitments and
any obligation of the Fronting Banks to make LC Credit Extensions, terminated
and the unpaid principal amount of and any and all accrued and unpaid interest
on the Loans and any and all accrued fees and other Obligations hereunder to be,
and the same shall thereupon be, immediately due and payable with all additional
interest from time to time accrued thereon and (except as otherwise as provided
in the Loan Documents) without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower for itself and on behalf of any Qualified Borrower.

(b) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent and the Banks each agree that
any exercise or enforcement of the rights and remedies granted to the
Administrative Agent or the Banks under this Agreement or at law or in equity
with respect to this Agreement or any other Loan Documents shall be commenced
and maintained by the Administrative Agent on behalf of the Administrative Agent
and/or the Banks. The Administrative Agent shall act at the direction of the
Required Banks in connection with the exercise of any and all remedies at law,
in equity or under any of the Loan Documents (including, without limitation,
those set forth in Section 6.4) or, if the Required Banks are unable to reach
agreement within thirty (30) days of commencement of discussions, then, from and
after an Event of Default and the end of such thirty (30) day period, the
Administrative Agent may pursue such rights and remedies as it may determine if
it shall reasonably determine that the same shall be in the best interests of
the Banks, taken as a whole.

Section 6.3 Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 6.1(c) promptly upon being requested to do so by the
Required Banks and shall thereupon notify all the Banks thereof. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Bank or the Borrower or any court or governmental
agency referring to this Agreement or the other Loan Documents, describing such
event or condition. Should Administrative Agent receive notice of the occurrence
of a Default or Event of Default expressly stating that such notice is a notice
of a Default or Event of Default, or should Administrative Agent send the
Borrower a notice of Default or Event of Default, Administrative Agent shall
promptly give notice thereof to each Bank.

 

96



--------------------------------------------------------------------------------

Section 6.4 Actions in Respect of Letters of Credit. If, at any time and from
time to time, any Letter of Credit shall have been issued hereunder and an Event
of Default shall have occurred and be continuing, then, upon the occurrence and
during the continuation thereof, the Administrative Agent may, with the consent
of the Required Banks, and shall, at the demand or direction of the Required
Banks, whether in addition to the taking by the Administrative Agent of any of
the actions described in this Article or otherwise, make a demand upon the
Borrower to Cash Collateralize the Letter of Credit Usage under the Letters of
Credit, and forthwith upon such demand (but in any event within ten (10) days
after such demand) the Borrower shall (provided that upon the occurrence of any
Event of Default it described in Section 6.1(f) or 6.1(g) the Borrower shall
automatically be required to) pay to the Administrative Agent, for deposit in
the Letter of Credit Collateral Account, Cash Collateral in an amount equal to
the amount of the Letter of Credit Usage under the Letters of Credit.

Section 6.5 Application of Funds. After the exercise of remedies provided for in
Section 6.2 (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Usage have automatically been required to be
Cash Collateralized as set forth in the proviso in Section 6.4), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.24 and 9.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent payable pursuant
Section 9.3 and amounts payable under Article VIII) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Banks and the Fronting Banks (including fees,
charges and disbursements of counsel to the respective Banks and Fronting Banks
payable pursuant to Section 9.3 and amounts payable under Article VIII), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, LC Borrowings and other
Obligations, ratably among the Banks and the Fronting Banks in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Borrowings, ratably among the Banks and the
Fronting Banks in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the Fronting Banks, to
Cash Collateralize that portion of the Letter of Credit Usage comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.24 and 6.4; and

 

97



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.

Subject to Section 2.24, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE VII

THE AGENTS

Section 7.1 Appointment and Authority. Each of the Banks and the Fronting Banks
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as set forth in Section 7.8 and 7.9, the provisions of this
Article VII are solely for the benefit of the Administrative Agent, the Banks
and the Fronting Banks, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Section 7.2 Rights as a Bank. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent and the term “Bank” or “Banks” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Banks.

Section 7.3 Exculpatory Provisions. The Administrative Agent or the Joint Lead
Arrangers, as applicable, shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent or the Joint Lead Arrangers, as
applicable:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

98



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Banks (or such
other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c) shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Bank or any Fronting Bank, any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Borrower, EQR or
any of their Affiliates, that is communicated to, obtained or in the possession
of, the Administrative Agent, any Joint Lead Arranger or any of their Related
Parties in any capacity, except for notices, reports and other documents
expressly required to be furnished to the Banks by the Administrative Agent
herein;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Banks (or such other number or
percentage of the Banks as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.5 and 6.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given in writing to
the Administrative Agent by the Borrower, a Bank or a Fronting Bank; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 7.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The

 

99



--------------------------------------------------------------------------------

Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Bank or a Fronting Bank, the Administrative Agent may presume
that such condition is satisfactory to such Bank or such Fronting Bank unless
the Administrative Agent shall have received notice to the contrary from such
Bank or such Fronting Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 7.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 7.6 Indemnification. Each Bank shall on a several basis, ratably in
accordance with its Commitment, indemnify the Administrative Agent, each Joint
Lead Arranger and each Co-Syndication Agent, and their respective affiliates and
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower, but without affecting the Borrower’s reimbursement obligations),
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such indemnitee’s
gross negligence or willful misconduct) that such indemnitee may suffer or incur
in connection with its duties as Administrative Agent and/or Joint Lead Arranger
and/or as a Co-Syndication Agent under this Agreement, the other Loan Documents
or any action taken or omitted by such indemnitee hereunder as Administrative
Agent or as Joint Lead Arranger or as Co-Syndication Agent. In the event that
any Co-Syndication Agent, any Joint Lead Arranger or the Administrative Agent
shall, subsequent to its receipt of indemnification payment(s) from Banks in
accordance with this Section, recoup any amount from the Borrower, or any other
party liable therefor in connection with such indemnification, such
Co-Syndication Agent, such Joint Lead Arranger or the Administrative Agent, as
the case may be, shall reimburse the Banks which previously made the payment(s)
pro rata, based upon the actual amounts which were theretofore paid by each
Bank. The applicable Co-Syndication Agent, applicable Joint Lead Arranger or the
Administrative Agent, as the case may be, shall reimburse such Banks so entitled
to reimbursement within two (2) Business Days after its receipt of such funds
from the Borrower or such other party liable therefor.

 

100



--------------------------------------------------------------------------------

Section 7.7 Non-Reliance on the Administrative Agent, the Joint Lead Arrangers,
the Co-Syndication Agents and the Other Banks. Each Bank and each Fronting Bank
expressly acknowledges that none of the Administrative Agent, any Joint Lead
Arranger nor any Co-Syndication Agent has made any representation or warranty to
it, and that no act by the Administrative Agent, any Joint Lead Arranger or any
Co-Syndication Agent hereafter taken, including any consent to, and acceptance
of any assignment or review of the affairs of the Borrower or EQR or any of
their respective Affiliates, shall be deemed to constitute any representation or
warranty by the Administrative Agent, any Joint Lead Arranger or any
Co-Syndication Agent to any Bank or Fronting Bank as to any matter, including
whether the Administrative Agent, any Joint Lead Arranger or any Co-Syndication
Agent have disclosed material information in their (or their Related Parties’)
possession. Each Bank and each Fronting Bank represents to the Administrative
Agent, the Joint Lead Arrangers and the Co-Syndication Agents that it has,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger, any Co-Syndication Agent, any other Bank or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis of, appraisal of, and investigation
into, the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower, EQR and their respective
Subsidiaries, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Bank and each
Fronting Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Joint Lead Arranger, any Co-Syndication
Agent, any other Bank or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, EQR, or any Guarantor. Each Bank and each
Fronting Bank represents and warrants that (i) the Loan Documents set forth the
terms of a commercial lending facility and (ii) it is engaged in making,
acquiring or holding commercial loans in the ordinary course and is entering
into this Agreement as a Bank or Fronting Bank for the purpose of making,
acquiring or holding commercial loans and providing other facilities set forth
herein as may be applicable to such Bank or Fronting Bank, and not for the
purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Bank and each Fronting Bank agrees not to assert a claim in
contravention of the foregoing. Each Bank and each Fronting Bank represents and
warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Bank or such Fronting Bank, and either it, or the
Person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans or to provide such other facilities, is experienced in
making, acquiring or holding such commercial loans or providing such other
facilities.

Section 7.8 Successor Administrative Agent. Each Agent may resign at any time by
giving notice thereof to the Banks, the Borrower, the Fronting Banks and each
other, and the Administrative Agent shall resign in the event the Commitment of
the Bank serving as the Administrative Agent is reduced to less than
$10,000,000. Upon any such resignation, the Required Banks shall have the right
to appoint a successor Administrative Agent which successor Administrative Agent
shall, provided no Event of Default has occurred and is then

 

101



--------------------------------------------------------------------------------

continuing, be subject to the Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that (i) the Borrower shall, in all
events, be deemed to have approved either JPMorgan Chase Bank, N.A. or Wells
Fargo Bank, National Association, as a successor Administrative Agent and
(ii) it shall be deemed “reasonable” for the Borrower to withhold its consent if
the successor Administrative Agent is a Person other than a commercial banking
institution with a credit rating for senior, unsecured, long-term indebtedness
for borrowed money equal to or better than BBB- with S&P and Baa3 with Moody’s).
If no successor Administrative Agent shall have been so appointed by the
Required Banks and (if required) approved by the Borrower, or, if so appointed,
shall not have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of resignation (or such earlier day as shall
be agreed by the Required Banks) (the “Resignation Effective Date”), then the
retiring Administrative Agent may (but shall not be obligated to), on behalf of
the Banks, appoint a successor Administrative Agent, which shall be the
Administrative Agent who shall act until the Required Banks shall appoint a
successor Administrative Agent subject to the Borrower’s approval; provided no
Event of Default has occurred and is then continuing, which approval shall not
be unreasonably withheld or delayed (and it shall be deemed “reasonable” for the
Borrower to withhold its consent if the successor Administrative Agent is a
Person other than a commercial banking institution with a credit rating for
senior, unsecured, long-term indebtedness for borrowed money equal to or better
than BBB- with S&P and Baa3 with Moody’s). Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided below on
the Resignation Effective Date or Removal Effective Date, as applicable). For
gross negligence or willful misconduct or if the Administrative Agent shall
become a Defaulting Lender, as determined by the Required Banks (excluding for
such determination the Bank serving as Administrative Agent in its capacity as a
Bank), the Administrative Agent may be removed at any time by the Required Banks
or, in the case of the Administrative Agent becoming a Defaulting Lender only,
by either the Required Banks or the Borrower, giving at least thirty
(30) Business Days (or such earlier day as shall be agreed by the Required
Banks) (the “Removal Effective Date”) prior written notice to the Administrative
Agent, the Borrower and, in the case of a removal of the Administrative Agent by
the Borrower as a result of it becoming a Defaulting Lender, the Banks. Whether
or not a successor has been appointed, such resignation or removal shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date or the Removal Effective Date, as applicable, and shall be
discharged from its duties and obligations hereunder. After any retiring or
removed Administrative Agent’s resignation or removal hereunder, the provisions
of this Article and Section 9.3 shall inure to its benefit, and to the benefit
of its sub-agents, their respective Affiliates and the respective directors,
officers, agents and employees of such Person and of such Person’s Affiliates,
as to any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was the Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any sub-agent capacity or similar role hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Banks and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

102



--------------------------------------------------------------------------------

Section 7.9 Consents and Approvals. All communications from Administrative Agent
to the Banks requesting the Banks’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Bank,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Bank where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Bank and to the extent not previously provided to such Bank,
written materials and a summary of all oral information provided to
Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof and (v) shall include a statement that if
any Bank does not respond to such request within ten (10) Business Days and
provide a written explanation of the reasons behind any objection, such Bank
shall be deemed to have approved of or consented to, as applicable, the
recommendation or determination of the Administrative Agent described in such
request. Each Bank shall reply promptly, but in any event within ten
(10) Business Days after receipt of the request therefor from Administrative
Agent (the “Bank Reply Period”). Unless a Bank shall give written notice to
Administrative Agent that it objects to the recommendation or determination of
Administrative Agent within the Bank Reply Period, such Bank shall be deemed to
have approved of or consented to such recommendation or determination. With
respect to decisions requiring the approval of the Required Banks or all the
Banks, Administrative Agent shall submit its recommendation or determination for
approval of or consent to such recommendation or determination to all Banks and
upon receiving the required approval or consent shall follow the course of
action or determination of the Required Banks (and each non-responding Bank
shall be deemed to have concurred with such recommended course of action) or all
the Banks, as the case may be.

Section 7.10 No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Co-Syndication Agents,
Co-Documentation Agents, or Senior Managing Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Bank or a Fronting Bank hereunder.

Section 7.11 Certain ERISA Matters.

(a) Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent and not, for the avoidance of doubt, to
or for the benefit of the Borrower, that at least one of the following is and
will be true:

(i) such Bank is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,

 

103



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Bank, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Bank’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank or (2) a Bank has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
the Administrative Agent is not a fiduciary with respect to the assets of such
Bank involved in such Bank’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair.

(a) If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing or Competitive Bid LIBOR Loan or in connection with an existing or
proposed Base Rate Loan or Daily LIBOR Rate Loan:

 

104



--------------------------------------------------------------------------------

(i) the Administrative Agent determines in good faith that (1) deposits (whether
in Dollars or an Alternate Currency) (in the applicable amounts) are not being
offered in the relevant market for such currency for the applicable amount and
such Interest Period or (2) adequate and reasonable means do not exist for
determining the Euro-Dollar Rate for any requested Interest Period with respect
to a proposed Euro-Dollar Loan or in connection with an existing or proposed
Base Rate Loan or for determining LIBOR Daily Floating Rate in connection with
an existing or proposed Daily LIBOR Rate Loan, or

(ii) Banks having 50% or more of the aggregate amount of the applicable
Commitments advise the Administrative Agent that (1) the Euro-Dollar Rate, as
determined by the Administrative Agent, will not adequately and fairly reflect
the cost to each such Bank of funding its Euro-Dollar Loans for such Interest
Period or (2) the LIBOR Daily Floating Rate, as determined by the Administrative
Agent, will not adequately and fairly reflect the cost to each such Bank of
funding or maintaining its Daily LIBOR Rate Loans,

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make or maintain Euro-Dollar Loans in the affected
currency or currencies or for such Interest Period and/or to make or maintain
Daily LIBOR Rate Loans, as the case may be, shall be suspended and, if the
applicable Interest Period is one month, the Euro-Dollar Rate component of the
Base Rate shall also be suspended.

In such event, (a) unless the Borrower notifies the Administrative Agent at
least two Business Days before the date of (i) any Euro-Dollar Borrowing
denominated in Dollars or any Daily LIBOR Rate Loan for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing, or (ii) any
Competitive Bid LIBOR Borrowing for which a Notice of Competitive Bid Borrowing
has previously been given, the Competitive Bid LIBOR Loans comprising such
Borrowing shall bear interest for each day from and including the first day to
but excluding the last day of the Interest Period applicable thereto at the Base
Rate for such day, and (b) any Notice of Borrowing for a Euro-Dollar Borrowing
denominated in an Alternate Currency shall be ineffective. For purposes of
Section 8.1(a)(ii), in determining whether the Euro-Dollar Rate or the LIBOR
Daily Floating Rate, as determined by Administrative Agent, will not adequately
and fairly reflect the cost to any Bank of funding its Euro-Dollar Loans for
such Interest Period or its Daily LIBOR Rate Loans, as applicable, such
determination will be based solely on the ability of such Bank to obtain
matching funds in the London interbank market at a reasonably equivalent rate.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or Borrower or Required Banks notify the
Administrative Agent (with, in the case of the Required Banks, a copy to the
Borrower) that the Borrower or Required Banks (as applicable) have determined,
that:

 

105



--------------------------------------------------------------------------------

(i) adequate and reasonable means do not exist for ascertaining LIBOR in Dollars
or an Alternate Currency for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or,

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available with respect to Dollars or an Alternate Currency, or
used for determining the interest rate of loans denominated in Dollars or an
Alternate Currency, provided that, at the time of such statement, there is no
successor administrator that is satisfactory to the Administrative Agent, that
will continue to provide LIBOR for the applicable currency(ies) after such
specific date (such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans denominated in Dollars or an Alternate Currency that are
currently being executed, or that include language similar to that contained in
this Section 8.1, are being executed or amended (as applicable) to incorporate
or adopt a new benchmark interest rate to replace LIBOR for the applicable
currency(ies),

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR (a “LIBOR Amendment”) in accordance with (1) in the
case of Dollar denominated Loans (x) one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar Dollar denominated syndicated credit facilities
for such alternative benchmarks and, (2) in the case of Loans denominated in an
Alternate Currency, another alternate benchmark rate giving due consideration to
any evolving or then existing convention for syndicated credit facilities
denominated in such currency for such alternative benchmarks; and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similarly
denominated syndicated credit facilities for such benchmarks, which adjustment
or method for calculating such adjustment shall be published on an information
service as selected by the Administrative Agent from time to time in its
reasonable discretion and may be periodically updated (the “Adjustment;” and any
such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Banks and the Borrower
unless, prior to such time, Banks comprising the Required Banks have delivered
to the Administrative Agent written notice that such Required Banks (A) in the
case of an amendment to replace LIBOR with a rate described in clause (1)(x)
above, object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (1)(y) or (2) above, object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Banks shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

106



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Bank. Thereafter, (x) the obligation of the Banks to make or maintain
Euro-Dollar Rate Loans and/or Daily LIBOR Rate Loans shall be suspended, (to the
extent of the affected Euro-Dollar Rate Loans or Interest Periods), and (y) the
Euro-Dollar Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Euro-Dollar Rate Loans (to
the extent of the affected Euro-Dollar Rate Loans or Interest Periods) or a
Borrowing of or conversion to Daily LIBOR Rate Loans or, failing that, in the
case of Loans denominated in Dollars or Canadian Dollars, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement (other than the consent of the
Borrower); provided that, with respect to any such amendment effected, the
Administrative Agent shall post each such amendment implementing such LIBOR
Successor Conforming Changes to the Banks reasonably promptly after such
amendment becomes effective.

Any Adjustment and LIBOR Successor Rate agreed and proposed to the Banks in the
context of a LIBOR Amendment shall be in form and substance acceptable to each
of the Administrative Agent and the Borrower; provided, however, that the
Administrative Agent shall in any event approve such terms as are generally no
less favorable to Borrower than corresponding terms included in similar
facilities for similarly situated borrowers in general, but not necessarily all
such borrowers in transactions in which Bank of America serves as administrative
agent; provided, further, that nothing herein shall obligate the Administrative
Agent to disclose any information regarding other borrowers or facilities.

Section 8.2 Illegality. If, on or after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Dollar Lending Office) with any request or directive (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency shall make it unlawful for any Bank (or its
Euro-Dollar Lending Office) (x) to (i) make, maintain or fund any identified
Euro-Dollar Loans, (ii) charge interest based on the Euro-Dollar Rate,
(iii) make, maintain or fund any Daily LIBOR Rate

 

107



--------------------------------------------------------------------------------

Loans, (iv) make or continue Euro-Dollar Loans in any Alternate Currency or
Currencies, (v) in the case of Euro-Dollar Loans in Dollars, convert Base Rate
Loans to Euro-Dollar Loans, or (vi) make or maintain Base Rate Loans the
interest rate on which is determined by reference to the Euro-Dollar Rate
component of the Base Rate, or (y) to participate in any Letter of Credit issued
by a Fronting Bank, or, with respect to a Fronting Bank, to issue any Letter of
Credit, then such Bank shall promptly notify the Administrative Agent, the
Borrower and the other Banks and the Borrower, whereupon until such Bank
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, (a) the obligation of such Bank (I) in
case of the event described in clause (x)(i) and (ii) above, to make the
affected Euro-Dollar Loans, (II) in case of the event described in clause
(x)(iv) above, to make Euro-Dollar Loans in such currency or currencies,
(III) in case of the event described in clause (x)(v) above, to convert Base
Rate Loans to such affected Euro-Dollar Loans, shall be suspended, (b) in case
of the event described in clause (x)(iii) above, the obligation of such Bank to
make Daily LIBOR Rate Loans shall be suspended and any Daily LIBOR Rate Loans of
such Bank shall be converted as of the date of such notice to Base Rate Loans,
(c) in case of the event described in clause (x)(vi) above, the utilization of
the Euro-Dollar Rate component in determining the Base Rate shall be suspended,
and (d) in the case of the event described in clause (y) above, (I) the
obligation of such Bank to participate in any Letter of Credit issued by a
Fronting Bank, or (II) with respect to such Fronting Bank, the obligation of the
Fronting Bank to issue any Letter of Credit, shall be suspended. With respect to
Euro-Dollar Loans and/or Daily LIBOR Rate Loans, before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Applicable Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. In addition, if such Bank shall assert that it may
not lawfully continue to maintain any of its outstanding Euro-Dollar Loans
and/or any of its Daily LIBOR Rate Loans to maturity, the Borrower or the
applicable Qualified Borrower, as the case may be, shall, upon written demand
from such Bank (with a copy to the Administrative Agent), (a) convert all Daily
LIBOR Rate Loans to Base Rate Loans immediately, and (b) with respect to any
Euro-Dollar Loan, prepay or convert all affected Euro-Dollar Loans of such Bank
to Base Rate Loans (without payment of any amounts that the Borrower or the
applicable Qualified Borrower, as the case may be, would otherwise be obligated
to pay pursuant to Section 2.13 with respect to Euro-Dollar Loans converted
pursuant to this Section 8.2) in an equal principal amount from such Bank (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and such Bank shall make such a Base Rate
Loan (the interest rate on which Base Rate Loans of such Bank shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Euro-Dollar Rate component of the Base Rate) on the
last day of the Interest Period therefor, if such Bank may lawfully continue to
maintain such Euro-Dollar Loans to such day, or immediately, if such Bank may
not lawfully continue to maintain such Euro-Dollar Loans.

If, at any time, any Bank exercises its rights under the preceding paragraph in
case of one or more of the events described in clauses (x)(i) – (v) of the
preceding paragraph, the Borrower shall have the right, upon five (5) Business
Days’ notice to the Administrative Agent, to either (x) cause a bank reasonably
acceptable to the Administrative Agent to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest, Facility Fees,
Letter of

 

108



--------------------------------------------------------------------------------

Credit Fees and all amounts payable pursuant to Section 2.13), and to become a
Bank hereunder, or obtain the agreement of one or more existing Banks to offer
to purchase the Commitments of such Bank for such amount, which offer such Bank
is hereby required to accept, or (y) repay in full all Loans then outstanding of
such Bank, together with interest thereon, Facility Fees, Letter of Credit Fees
and all other amounts due such Bank hereunder (including, without limitation,
amounts payable pursuant to Section 2.13), upon which event, such Bank’s
Commitment shall be deemed to be cancelled and may not be reinstated. Any Bank
subject to this paragraph shall retain the benefits of Sections 2.16(h), 8.3,
8.4 and 9.3 for the period prior to such purchase or cancellation.

Section 8.3 Increased Cost and Reduced Return; Reserves on Euro-Dollar Loans.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Federal Reserve Board, any such
requirement with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”)
and any such requirement consisting of a reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority), special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Bank (or its Applicable Lending Office) or any Fronting Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Bank (or its Applicable Lending Office) or on any Fronting
Bank or on the London interbank market any other condition, cost or expense
(other than Taxes) materially more burdensome in nature, extent or consequence
than those in existence as of the Closing Date, affecting this Agreement or
Loans made by such Bank or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Bank or such Fronting Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Bank (or its Applicable Lending Office) or
such Fronting Bank under this Agreement or under its Note with respect to such
Loans, by an amount deemed by such Bank to be material, then, within 15 days
after demand by such Bank or Fronting Bank (in each case, with a copy to the
Administrative Agent), the Borrower shall pay to such Bank or Fronting Bank, as
the case may be, such additional amount or amounts (based upon a reasonable
allocation

 

109



--------------------------------------------------------------------------------

thereof by such Bank to the Loans made by such Bank hereunder and the Letters of
Credit issued by such Fronting Bank) as will compensate such Bank or Fronting
Bank for such increased cost or reduction to the extent such Bank or Fronting
Bank, as applicable, generally imposes such additional amounts on other
borrowers of such Bank or Fronting Bank, as the case may be, in similar
circumstances.

(b) If any Bank or Fronting Bank shall have reasonably determined that any
Change in Law regarding capital adequacy or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on capital of such
Bank or such Fronting Bank (or such Bank’s or such Fronting Bank’s Parent) as a
consequence of such Bank’s or such Fronting Bank’s obligations hereunder to a
level below that which such Bank or such Fronting Bank (or such Bank’s or such
Fronting Bank’s Parent) could have achieved but for such Change in Law (taking
into consideration its policies with respect to capital adequacy or liquidity)
by an amount reasonably deemed by such Bank or such Fronting Bank to be
material, then from time to time, within 15 days after demand by such Bank or
such Fronting Bank (in each case, with a copy to the Administrative Agent), the
Borrower shall pay to such Bank or such Fronting Bank, as the case may be, such
additional amount or amounts as will compensate such Bank or such Fronting Bank
(or such Bank’s or such Fronting Bank’s Parent) for such reduction suffered to
the extent such Bank or such Fronting Bank (or such Bank’s or such Fronting
Bank’s Parent), as applicable, generally imposes such additional amounts on
other borrowers of such Bank or such Fronting Bank in similar circumstances.

(c) Each Bank and Fronting Bank will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Bank or Fronting Bank to compensation
pursuant to this Section 8.3 and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the reasonable judgment of such Bank or
Fronting Bank, be otherwise disadvantageous to such Bank or Fronting Bank. If
such Bank or Fronting Bank shall fail to notify the Borrower of any such event
within 90 days following the end of the month during which such event occurred,
then Borrower’s liability for any amounts described in this Section incurred by
such Bank or Fronting Bank, as the case may be, as a result of such event shall
be limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to the date upon which such Bank or Fronting Bank
actually notified the Borrower of the occurrence of such event. A certificate of
any Bank or Fronting Bank claiming compensation under this Section 8.3 and
setting forth a reasonably detailed calculation of the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, such Bank or Fronting Bank may
use any reasonable averaging and attribution methods.

(d) If at any time, any Bank shall be owed amounts pursuant to this Section 8.3,
the Borrower shall have the right, upon five (5) Business Days’ notice to the
Administrative Agent to either (x) cause a bank reasonably acceptable to the
Administrative Agent to offer to purchase the Commitments of such Bank for an
amount equal to such Bank’s outstanding Loans and all amounts due such Bank
hereunder (including, without limitation, interest, Facility Fees, Letter of
Credit Fees and all amounts payable pursuant to Section 2.13 and this
Section 8.3), and to become a Bank hereunder, or to obtain the agreement of one
or more

 

110



--------------------------------------------------------------------------------

existing Banks to offer to purchase the Commitments of such Bank for such
amount, which offer such Bank is hereby required to accept, or (y) repay in full
all Loans then outstanding of such Bank, together with interest thereon,
Facility Fees, Letter of Credit Fees and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to
Section 2.13 and this Section 8.3), upon which event, such Bank’s Commitment
shall be deemed to be cancelled and may not be reinstated. Any Bank subject to
this Section 8.3(d) shall retain the benefits of Sections 2.16(h), 8.3, 8.4 and
9.3 for the period prior to such purchase or cancellation.

Section 8.4 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of the Borrower,
any Qualified Borrower, EQR or any Down REIT under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower, any Qualified
Borrower, EQR or any Down REIT shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes. The Borrower, each Qualified Borrower, EQR and each
Down REIT shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Indemnifications by the Borrower et al. The Borrower, each Qualified
Borrower and each Guarantor shall, and hereby does, indemnify each Recipient,
and shall make payment in respect thereof within 15 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall,
and does hereby, indemnify Administrative Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, for any amount which
a Bank for any reason fails to pay to Administrative Agent as required pursuant
to paragraph (d) of this Section. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Bank, shall be conclusive absent manifest error.

 

111



--------------------------------------------------------------------------------

(d) Indemnification by the Banks. Each Bank shall, and hereby does, severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 15 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Bank (but only to the extent that the Borrower or any Qualified Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower or any Qualified Borrower to
do so), (ii) any Taxes attributable to such Bank’s failure to comply with the
provisions of Section 9.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Loan Document or otherwise payable by the Administrative Agent to the
Bank from any other source against any amount due to the Administrative Agent
under this paragraph (d). In addition, each Bank shall, and hereby does,
severally indemnify the Borrower for any payment made by the Borrower to the
Administrative Agent pursuant to the last sentence of Section 8.4(c) with
respect to amounts payable by such Bank under either clause (ii) or (iii) above,
and, notwithstanding anything herein to the contrary, each Bank hereby
authorizes the Borrower to set off and apply any and all amounts at any time
owing to such Bank under any Loan Document or otherwise payable by the Borrower
to the Bank from any other source against any amount due to the Borrower under
this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower, any Qualified Borrower or any Guarantor or by the Administrative
Agent to a Governmental Authority pursuant to this Section 8.4, the Borrower or
any Qualified Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.

(f) Status of Banks; Tax Documentation. (i) Any Bank that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 8.4(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Bank’s reasonable
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.

 

112



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Bank that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(4) to the extent a Foreign Bank is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Bank is
a partnership and one or more direct or indirect partners of such Foreign Bank
are claiming the portfolio interest exemption, such Foreign Bank may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

113



--------------------------------------------------------------------------------

(C) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 8.4 (including by
the payment of additional amounts pursuant to this Section 8.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been

 

114



--------------------------------------------------------------------------------

deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Designation of a Different Applicable Lending Office. If the Borrower or any
Qualified Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.4, then such Bank will (at the request of
the Borrower) use reasonable efforts to change the jurisdiction of its
Applicable Lending Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the judgment of such
Bank, (i) would eliminate or reduce amounts payable pursuant to this Section 8.4
in the future, and (ii) would not subject such Bank to any unreimbursed cost or
expense and is not otherwise disadvantageous to such Bank. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.

(i) Replacement of Banks. If, at any time, any Bank shall be owed amounts
pursuant to this Section 8.4 and such Bank has declined or is unable to change
the jurisdiction of its Applicable Lending Office in accordance with paragraph
(h) of this Section 8.4, the Borrower shall, at its sole expense and effort,
have the right, upon five (5) Business Days’ notice to the Administrative Agent
to either (x) cause a bank reasonably acceptable to the Administrative Agent to
offer to purchase the Commitments of such Bank for an amount equal to such
Bank’s outstanding Loans and all amounts due such Bank hereunder (including,
without limitation, interest, Facility Fees, Letter of Credit Fees and all
amounts payable pursuant to Section 2.13 and this Section 8.4), and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) repay in full all Loans then
outstanding of such Bank, together with interest thereon, Facility Fees, Letter
of Credit Fees and all other amounts due such Bank hereunder (including, without
limitation, amounts payable pursuant to Section 2.13 and this Section 8.4), upon
which event, such Bank’s Commitment shall be deemed to be cancelled. Any Bank
subject to this Section 8.4(i) shall retain the benefits of Sections 2.16(h),
8.3, 8.4 and 9.3 for the period prior to such purchase or cancellation.

(j) Survival. Each party’s obligations under this Section 8.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 8.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans and Daily
LIBOR Rate Loans. If (i) the obligation of any Bank to make Euro-Dollar Loans or
Daily LIBOR Rate Loans has been suspended pursuant to Section 8.2 or (ii) any
Bank has demanded compensation under Section 8.3 or 8.4 with respect to its
Euro-Dollar Loans or Daily LIBOR Rate Loans, and the Borrower shall, by at least
five (5) Business Days’ prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist:

 

115



--------------------------------------------------------------------------------

(a) the Borrower shall be deemed to have delivered a Notice of Interest Rate
Election with respect to such affected Euro-Dollar Loans and/or Daily LIBOR Rate
Loans, as the case may be, and thereafter all Loans which would otherwise be
made by such Bank as Euro-Dollar Loans and/or Daily LIBOR Rate Loans, as
applicable, shall be made instead as Base Rate Loans (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar Loans
and/or Daily LIBOR Rate Loans of the other Banks), and no Borrowing from such
Bank shall take effect with respect to Loans denominated in an Alternate
Currency, and

(b) after each of its Euro-Dollar Loans and Daily LIBOR Rate Loans has been
repaid, all payments of principal which would otherwise be applied to repay such
Euro-Dollar Loans or Daily LIBOR Rate Loans shall be applied to repay its Base
Rate Loans instead, and

(c) the Borrower will not be required to make any payment which would otherwise
be required by Section 2.13 with respect to such Euro-Dollar Loans converted to
Base Rate Loans pursuant to clause (a) above.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices.

(a) Notices Generally. Except as provided in subsection (b) below, all notices,
requests and other communications to any party hereunder shall be in writing
(including bank wire, facsimile transmission followed by telephonic confirmation
or similar writing) and shall be given to such party: (w) in the case of the
Borrower, any Qualified Borrower or the Administrative Agent, at its address, or
facsimile number set forth on the signature pages hereof with a duplicate copy
thereof, in the case of the Borrower, to the Borrower, at Equity Residential,
Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606, Attn: General
Counsel, and to Hogan Lovells US LLP, 555 13th St. NW, Washington, DC 20004,
Attn: Gordon C. Wilson, Esq., (x) in the case of any Person that becomes a
Qualified Borrower after the date hereof, at its address set forth in the notice
delivered by the Borrower to Administrative Agent pursuant to Section 2.21(a),
(y) in the case of any Bank, at its address, or facsimile number set forth in
its Administrative Questionnaire or (z) in the case of any party, such other
address, or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Borrower and, if such party is the
Borrower or the Administrative Agent, the Banks. Each such notice, request or
other communication shall be effective (i) if given by facsimile transmission,
when such facsimile is transmitted to the facsimile number specified in this
Section and the appropriate answerback or facsimile confirmation is received,
(ii) if given by certified registered mail, return receipt requested, with first
class postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 24 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II or Article VIII shall not be effective until received;
provided further that notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b). The Administrative Agent shall
promptly notify the Banks of any change in the address of the Borrower or the
Administrative Agent.

 

116



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Banks and
the Fronting Banks hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Bank or any Fronting Bank
pursuant to Article II if such Bank or Fronting Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, any
Fronting Bank or the Borrower may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website or an electronic platform or transmitted by
electronic transmission system shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address or platform therefor; provided that, for both
clauses (i) and (ii), if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice, e-mail or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

Section 9.2 No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.3 Expenses; Indemnification.

(a) Expenses. The Borrower shall pay within thirty (30) days after receipt of a
reasonably detailed invoice from the Administrative Agent, (i) all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent and
the Co-Syndication Agents (including reasonable fees and disbursements of
special counsel Arnold & Porter Kaye Scholer LLP), in connection with the
preparation of this Agreement, the Loan Documents and the documents and
instruments referred to therein, and any waiver or consent hereunder or any
amendment hereof or any Default or Event of Default or alleged Default or Event
of Default (and in the case of attorneys’ fees for the Administrative Agent and
the Co-Syndication Agents, shall be limited to a single outside law firm
representing Administrative Agent), (ii) all reasonable and documented fees and
disbursements of special counsel Arnold & Porter Kaye Scholer LLP in connection
with the syndication of the Loans and (iii) if an Event of Default occurs, all

 

117



--------------------------------------------------------------------------------

reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, each Fronting Bank and each Bank (the Administrative Agent shall promptly
submit any expenses of any of the Fronting Banks and Banks to the Borrower for
reimbursement), including fees and disbursements of counsel for the
Administrative Agent, each Fronting Bank and each of the Banks, in connection
with the enforcement of the Loan Documents and the instruments referred to
therein and such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom; provided, however, that the
attorneys’ fees and disbursements for which the Borrower is obligated under this
subsection (a)(iii) shall be limited to the reasonable non-duplicative fees and
disbursements of (A) counsel for Administrative Agent, and (B) counsel for all
of the Banks as a group; and provided, further, that all other costs and
expenses for which the Borrower is obligated under this subsection (a)(iii)
shall be limited to the reasonable non-duplicative costs and expenses of
Administrative Agent. For purposes of this Section 9.3(a)(iii), (1) counsel for
Administrative Agent shall mean a single outside law firm representing
Administrative Agent, and (2) counsel for all of the Banks as a group shall mean
a single outside law firm representing such Banks as a group (which law firm may
or may not be the same law firm representing any or all of the Administrative
Agent and/or a Co-Syndication Agent).

(b) Indemnity. The Borrower agrees to indemnify each Co-Syndication Agent, the
Administrative Agent (and any sub-agent thereof), each Joint Lead Arranger, each
Fronting Bank and each Bank, their respective Affiliates and the respective
directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding that may at any time (including, without limitation, at
any time following the payment of the Obligations) be asserted against any
Indemnitee, as a result of, or arising out of, or in any way related to or by
reason of, (i) any of the transactions contemplated by the Loan Documents or the
execution, delivery or performance of any Loan Document, (ii) any violation by
the Borrower, EQR or the Environmental Affiliates of any applicable
Environmental Law, (iii) any Environmental Claim arising out of the management,
use, control, ownership or operation of Property by the Borrower, EQR or any of
the Environmental Affiliates, including, without limitation, all on-site and
off-site activities of the Borrower or any Environmental Affiliate involving
Materials of Environmental Concern, (iv) the breach of any environmental
representation or warranty set forth herein, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF SUCH INDEMNITEE, but excluding those liabilities, losses, damages,
costs and expenses (a) for which such Indemnitee has been compensated pursuant
to the terms of this Agreement or any other Loan Document, (b) incurred solely
by reason of the gross negligence, willful misconduct, bad faith or fraud of any
Indemnitee as finally determined by a court of competent jurisdiction,
(c) violations of Environmental Laws relating to a Property which are caused by
the act or omission of such Indemnitee after such Indemnitee takes possession of
such Property, (d) any liability of such Indemnitee to any third party based
upon contractual obligations of such Indemnitee owing to such third party which
are not expressly set forth in the Loan Documents, (e) resulting from a claim by
the Borrower, EQR, a Down REIT or a Qualified Borrower against an Indemnitee for
a

 

118



--------------------------------------------------------------------------------

material breach by such Indemnitee of its obligations under any Loan Document if
the Borrower, EQR or such Down REIT or Qualified Borrower, as applicable, has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction and (f) resulting from a claim
not involving an act or omission of the Borrower, EQR, any Down REIT or any of
their Subsidiaries and that is brought by an Indemnitee against another
Indemnitee (other than an Indemnitee acting in its role as the Administrative
Agent or a Joint Lead Arranger). In addition, the indemnification set forth in
this Section 9.3(b) in favor of any director, officer, agent or employee of the
Administrative Agent, any Joint Lead Arranger, any Fronting Bank, any
Co-Syndication Agent or any Bank shall be solely in his or her respective
capacity as such director, officer, agent or employee. The Borrower’s
obligations under this Section shall survive the termination of this Agreement
and the payment of the Obligations.

Section 9.4 Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or any Qualified Borrower or to any other Person, any such notice being hereby
expressly waived, but subject to the prior consent of the Administrative Agent,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by such Bank (including, without limitation, by branches and
agencies of such Bank wherever located) to or for the credit or the account of
the Borrower or any Qualified Borrower against and on account of the Obligations
of the Borrower or such Qualified Borrower then due and payable to such Bank
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank. Each
Bank agrees that if it shall by exercising any right of set-off or counterclaim
or otherwise (except pursuant to Sections 8.2, 8.3, 8.4 or 9.6), receive payment
of a proportion of the aggregate amount of principal and interest due with
respect to any Loan held by it or Letter of Credit participated in by it, or, in
the case of a Fronting Bank, Letter of Credit issued by it, which is greater
than the proportion received by any other Bank or Letter of Credit issued or
participated in by such other Bank, the Bank receiving such proportionately
greater payment shall purchase such participations in the Loans held by the
other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Loans held
by the Banks or Letter of Credit issued or participated in by such other Banks
shall be shared by the Banks pro rata; provided, that in the event that any
Defaulting Lender shall exercise any such right of set-off, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 9.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Fronting
Banks and the Banks, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff;
provided further that nothing in this Section shall impair the right of any Bank
to exercise any right of set-off or counterclaim it may have to any deposits not
received in connection with the Loans and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness in respect of the Loans or Letters of Credit. The Borrower,

 

119



--------------------------------------------------------------------------------

for itself and on behalf of any Qualified Borrower, agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Loan or a Letter of Credit, whether or not acquired pursuant
to the foregoing arrangements, may exercise rights of set-off or counterclaim
and other rights with respect to such participation as fully as if such holder
of a participation were a direct creditor of the Borrower or such Qualified
Borrower in the amount of such participation. Notwithstanding anything to the
contrary contained herein, any Bank may, by separate agreement with the Borrower
or any Qualified Borrower, waive its right to set off contained herein or
granted by law and any such written waiver shall be effective against such Bank
under this Section 9.4.

Section 9.5 Amendments and Waivers. Any provision of this Agreement or the
Notes, the Letter of Credit Documents or other Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrower and the Required Banks (and, if the rights or duties of the
Administrative Agent or any Fronting Bank in its capacity as Administrative
Agent or Fronting Bank, as applicable, are affected thereby, by the
Administrative Agent or Fronting Banks, as applicable); provided that no such
amendment or waiver with respect to this Agreement, the Notes, the Letter of
Credit Documents or any other Loan Documents shall, unless signed or consented
to by (A) each Bank directly affected thereby, (i) increase or decrease the
Commitment of any Bank (except for a ratable decrease in the Commitments of all
Banks or any termination of any Commitments pursuant to Sections 8.3, 8.4, 8.5
or 9.16) or subject any Bank to any additional obligation (it being understood
and agreed that a waiver of any condition precedent set forth in Section 3.1 or
3.2, or any Default or Event of Default is not considered an increase in the
Commitments or an additional obligation of any Bank), (ii) reduce the principal
of or rate of interest on any Loan or any fees hereunder (provided that only the
consent of the Required Banks shall be required for the waiver of interest
payable at the Default Rate, retraction of imposition of interest at the Default
Rate and amendment of the definition of “Default Rate”) or (iii) postpone the
date fixed for any payment of principal of or interest on any Loan or any fees
hereunder or for any reduction or termination of any Commitment or extend the
term of any Letter of Credit beyond twelve (12) months after the Maturity Date
(except as any Consenting Bank may expressly agree in accordance with
Section 2.9(b) or otherwise), and (B) each Bank, (i) change (x) the percentage
of the Commitments (except pursuant to Sections 2.1(b), 2.9(d), 2.9(f), 8.3,
8.4, 8.5 or 9.16) or of the aggregate unpaid principal amount of the Loans, or
the number of Banks, which shall be required for the Banks or any of them to
take any action under this Section or any other provision of this Agreement) or
(y) any other provision hereof specifying the number or percentage of Banks
which are required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, (ii) after the Parent provides the
Parent Guaranty, release the Parent Guaranty (provided that it be understood and
agreed that only the Consent of the Required Banks shall be required to amend,
modify or waive the provisions of Sections 5.14 or 5.15 or otherwise waive any
requirement to provide the Parent Guaranty), (iii) modify the definition of
“Required Banks” or (iv) modify the provisions of this Section 9.5.

 

120



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein:

(a) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Banks or each affected Bank may
be effected with the consent of the applicable Banks other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Bank and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Banks shall require the consent of such
Defaulting Lender;

(b) the Administrative Agent and the Borrower may, with the consent of the other
(but without the consent of any Bank or other Person), amend, modify or
supplement this Agreement and any other Loan Document to cure any ambiguity,
omission, typographical error, mistake, defect or inconsistency if such
amendment, modification or supplement does not adversely affect the rights of
the Administrative Agent or any Bank; and

(c) this Agreement may be amended (or amended and restated) with only the
written consent of Administrative Agent and the Borrower (i) to provide for an
increase in Commitments and the making of term loans as contemplated by, and
subject to the limitations in, Section 2.1(b) and to permit the extensions of
credit and all related obligations and liabilities arising in connection
therewith from time to time outstanding, including all accrued interest and fees
in respect thereof, to share ratably (or on a basis subordinated to the existing
Loans and Commitments hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing Loans and Commitments hereunder and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and the Banks providing such Commitments or term loans to
participate in any required vote or action required to be approved by the
Required Banks or by any other number, percentage or class of Banks hereunder.

At such time as the Borrower shall sell its interest in any Down REIT to an
unaffiliated third party in an arms-length transaction, the Down REIT Guaranty
of such Down REIT shall be deemed to have terminated and be released, and the
Banks hereby authorize the Administrative Agent to enter into an agreement,
confirming the termination and release of such Down REIT Guaranty, at the
Borrower’s sole cost and expense to the extent required by Section 9.3(a).

If any Bank is a Non-Consenting Bank, then the Borrower shall have the right, at
its sole expense and effort, upon five (5) Business Days’ notice to such
Non-Consenting Bank and the Administrative Agent, to either (x) cause a bank,
reasonably acceptable to the Administrative Agent, to offer to purchase at par
the Commitments of such Bank for an amount equal to such Non-Consenting Bank’s
outstanding Loans and all amounts due such Bank hereunder (including, without
limitation, interest, Facility Fees, Letter of Credit Fees and all amounts
payable pursuant to Section 2.13), and to become a Bank hereunder, or obtain the
agreement of one or more existing Banks to offer to purchase at par the
Commitments of such Bank for such amount, which offer such Bank is hereby
required to accept, or (y) repay in full all Loans then outstanding of such
Bank, together with interest thereon, Facility Fees, Letter of Credit Fees and
all other amounts due such Bank hereunder (including, without limitation,
amounts payable pursuant to Section 2.13), upon which event, such Bank’s
Commitment shall be deemed to be cancelled and may not be reinstated; provided
that, in the case of an assignment pursuant to clause (x) above,:

 

121



--------------------------------------------------------------------------------

(a) unless otherwise waived by the Administrative Agent, the Borrower shall have
paid to the Administrative Agent the assignment fee (if any) specified in
Section 9.6(c);

(b) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans and LC Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower or
applicable Qualified Borrower (in the case of all other amounts);

(c) such assignment does not conflict with applicable laws; and

(d) the applicable assignee shall have consented to the applicable amendment,
waiver or consent.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Any Bank subject to this paragraph shall retain the benefits of Sections
2.16(h), 8.3, 8.4 and 9.3 for the period prior to such purchase or cancellation.

Section 9.6 Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and any Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.

(b) Lender Participations. Any Bank may at any time grant participating
interests in its Commitment or any or all of its Loans (i) to an existing Bank
or one or more banks, finance companies, insurance companies or other financial
institutions in minimum amounts of not less than $5,000,000 (or any lesser
amount in the case of participations to an existing Bank or in the case of
participations with respect to Competitive Bid Loans only) (it being understood
that no Bank may hold Commitments of which less than $10,000,000 in the
aggregate is for its own account, unless its Commitments shall have been reduced
to zero), provided that, except in the case of a participation to an existing
Bank or an Affiliate of an existing Bank, the Borrower shall have consented to
such participation, which consent shall not be unreasonably withheld or delayed
(provided that, it shall in all cases be deemed “reasonable” for the Borrower to
withhold its consent if the participation is to any Person other than a
commercial banking institution with a credit rating for senior, unsecured,
long-term indebtedness for borrowed money equal to or better than BBB- with S&P
and Baa3 with Moody’s) and (ii) after the occurrence and during the continuance
of an Event of Default, to any Person in any amount (in each case, a
“Participant”). In the event of any voting participation, the Administrative
Agent shall be notified by any such Bank of any such voting participation prior
to the same becoming effective. Any participation made during the continuation
of an Event of

 

122



--------------------------------------------------------------------------------

Default shall not be affected by the subsequent cure of such Event of Default.
In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that such Bank will not, without the consent
of the Participant, agree to any modification, amendment or waiver of this
Agreement described in clause (i), (ii), (iii), (iv) or (v) of Section 9.5 that
affects such Participant. The Borrower agrees that each Participant shall, to
the extent provided in its participation agreement, be entitled to the benefits
of Article VIII with respect to its participating interest to the same extent as
if it were a Bank and had acquired its interest by assignment pursuant to clause
(c) of this Section 9.6 (it being understood that the documentation required
under Section 8.4(f) shall be delivered to the Bank who sells the
participation); provided that such Participant (A) agrees to be subject to the
provisions of Section 8.4(i) and the provisions of Section 9.5 applicable to a
Non-Consenting Bank as if it were an assignee under clause (c) of this
Section 9.6 and (B) shall not be entitled to receive any greater payment under
Sections 8.3 or 8.4, with respect to any participation, than the Bank from whom
it acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Bank that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 8.4(i) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of, and subject to, Section 9.4 as though it were a Bank. An assignment
or other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of, and subject
to the restrictions with respect to, a participating interest granted in
accordance with this subsection (b). Each Bank that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

123



--------------------------------------------------------------------------------

(c) Lender Assignments. Any Bank may at any time assign to (i) so long as no
Event of Default shall have occurred and be continuing, (A) an existing Bank,
(B) one or more banks, finance companies, insurance or other financial
institutions which (1) has (or, in the case of a bank which is a subsidiary,
such bank’s parent has) a rating of its senior debt obligations of not less than
Baa-1 by Moody’s or a comparable rating by a rating agency acceptable to
Administrative Agent and (2) has total assets in excess of Ten Billion Dollars
($10,000,000,000) (a “Qualified Institution”), or (C) with the prior consent and
approval of the Administrative Agent and each Lead Fronting Bank, a wholly-owned
affiliate of such transferor Bank if such transferor Bank then meets the
requirements of clause (i)(B) or, if such transferor Bank’s parent then meets
the requirements of clause (i)(B), a wholly-owned affiliate of such parent, in
each case in minimum amounts of not less than Ten Million Dollars ($10,000,000)
and integral multiples of One Million Dollars ($1,000,000) thereafter (or any
lesser amount in the case of assignments to an existing Bank) (it being
understood that no Bank may hold Commitments of less than $10,000,000 in the
aggregate, unless its Commitments shall have been reduced to zero) and
(ii) after the occurrence and during the continuance of an Event of Default, to
any Person in any amount (in each case, an “Assignee”), all or a proportionate
part of all, of its rights and obligations under this Agreement, the Notes and
the other Loan Documents, and, in either case, such Assignee shall assume such
rights and obligations, pursuant to a Transfer Supplement in substantially the
form of Exhibit E hereto (a “Transfer Supplement”) executed by such Assignee and
such transferor Bank, in each case of clauses (i) and (ii), with (and subject
to) the consent of the Administrative Agent and each Lead Fronting Bank and, so
long as no Event of Default shall have occurred and be continuing, the Borrower,
which consent shall not be unreasonably withheld or delayed (provided that, it
shall in all cases be deemed “reasonable” for the Borrower to withhold its
consent if the assignment is to any assignee other than a commercial banking
institution with a credit rating for senior, unsecured, long-term indebtedness
for borrowed money equal to or better than BBB- with S&P and Baa3 with Moody’s);
provided that if an Assignee is an affiliate of such transferor Bank which meets
the requirements of clause (i)(B) above or was a Bank immediately prior to such
assignment, no such consent shall be required; and provided further that such
assignment may, but need not, include rights of the transferor Bank in respect
of outstanding Competitive Bid Loans. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and no further consent or action by any party shall be
required and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if required, a new
Note is issued to the Assignee. In connection with any such assignment, the
transferor Bank shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500 provided that such fee shall
be paid by the Assignee if such assignment is required by Section 8.2, 8.3, 8.4
or 9.16. If the Assignee is not incorporated under the laws of the United States
of America or a state thereof, it shall deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any U.S. federal income taxes in accordance with Section 8.4. Any assignment
made during the continuation of an Event of Default shall not be affected by any
subsequent cure of such Event of Default.

 

124



--------------------------------------------------------------------------------

(d) Designated Lenders for Competitive Bid Loans. Any Bank (each, a “Designating
Lender”) may at any time designate one Designated Lender to fund Competitive Bid
Loans on behalf of such Designating Lender subject to the terms of this
Section 9.6(d) and the provisions in Sections 9.6(b) and (c) shall not apply to
such designation. No Bank may designate more than one (1) Designated Lender at
any one time. The parties to each such designation shall execute and deliver to
the Administrative Agent for its acceptance a Designation Agreement. Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation Agreement and will give
prompt notice thereof to the Borrower, whereupon, (i) the Borrower shall execute
and deliver to the Designating Lender a Designated Lender Note payable to the
order of the Designated Lender, (ii) from and after the effective date specified
in the Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right (subject to the provisions of Section 2.3(b)) to make
Competitive Bid Loans on behalf of its Designating Lender pursuant to
Section 2.3 after the Borrower has accepted a Competitive Bid Loan (or portion
thereof) of the Designating Lender, and (iii) the Designated Lender shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Lender which is not
otherwise required to repay obligations of such Designated Lender which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Lender, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Banks for each and
every obligation of the Designating Lender and its related Designated Lender
with respect to this Agreement, including, without limitation, any
indemnification obligations under Section 7.6 and any sums otherwise payable to
the Borrower by the Designated Lender. Each Designating Lender shall serve as
the administrative agent of the Designated Lender and shall on behalf of, and to
the exclusion of, the Designated Lender: (i) receive any and all payments made
for the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents. Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as administrative agent for the Designated Lender and shall not be signed
by the Designated Lender on its own behalf and shall be binding upon the
Designated Lender to the same extent as if signed by the Designated Lender on
its own behalf. The Borrower, the Administrative Agent and the Banks may rely
thereon without any requirement that the Designated Lender sign or acknowledge
the same. No Designated Lender may assign or transfer all or any portion of its
interest hereunder or under any other Loan Document, other than assignments to
the Designating Lender which originally designated such Designated Lender or
otherwise in accordance with the provisions of Sections 9.6 (b) and (c).

(e) Pledge of Bank Rights. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Bank, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or any other
central bank; provided that no such pledge or assignment shall release such Bank
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Bank as a party hereto.

 

125



--------------------------------------------------------------------------------

(f) Yield Maintenance Provisions. No Assignee, Participant or other transferee
of any Bank’s rights shall be entitled to receive any greater payment under
Section 8.3 or 8.4 than such Bank would have been entitled to receive with
respect to the rights transferred, unless such transfer is made with the
Borrower’s prior written consent or by reason of the provisions of Section 8.2,
8.3 or 8.4 requiring such Bank to designate a different Applicable Lending
Office under certain circumstances or at a time when the circumstances giving
rise to such greater payment did not exist.

(g) Prohibited Assignments. Notwithstanding anything contained herein to the
contrary, no Bank may grant participations, or assign interests, in the Loans or
Letters of Credit to (i) the Borrower, EQR or any of their Subsidiaries or
affiliates, (ii) any Defaulting Lender or any of its subsidiaries, or any Person
who, upon becoming a Bank hereunder, would constitute any of the foregoing
Persons described in this clause (ii), or (iii) a natural Person (or to a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person).

(h) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s office a copy of each
Transfer Supplement delivered to it (or the equivalent thereof in electronic
form) and a register for the recordation of the names and addresses of the
Banks, and the Commitments of, and principal amounts (and stated interest) of
the Loans and Letter of Credit Usage owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Bank, at any reasonable time and from time to time upon reasonable prior
notice.

Section 9.7 Collateral. Each of the Banks represents to the Administrative Agent
and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

Section 9.8 Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING EFFECT TO
THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

(b) Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of Illinois or of the United States of
America for the Northern District of Illinois, and, by execution and delivery of
this Agreement, the Borrower hereby accepts for itself and in respect of its
Property and each Qualified Borrower, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts from

 

126



--------------------------------------------------------------------------------

any thereof. The Borrower irrevocably consents, for itself and each Qualified
Borrower, to the service of process out of any of the aforementioned courts in
any such action or proceeding by the hand delivery, or mailing of copies thereof
by registered or certified mail, postage prepaid, to the Borrower or Qualified
Borrower at its address set forth below. The Borrower, for itself and each
Qualified Borrower, hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of the Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower or any Qualified Borrower
in any other jurisdiction.

(c) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable law, that the rate of exchange used shall be the spot rate at which
in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

(d) The parties agree, to the fullest extent that they may effectively do so
under applicable law, that the obligations of the Borrower or any Qualified
Borrower to make payments in any currency of the principal of and interest on
the Loans of the Borrower and any Qualified Borrower and any other amounts due
from the Borrower or any Qualified Borrower hereunder to the Administrative
Agent as provided herein (i) shall not be discharged or satisfied by any tender,
or any recovery pursuant to any judgment (whether or not entered in accordance
with Section 9.8(c)), in any currency other than the relevant currency, except
to the extent that such tender or recovery shall result in the actual receipt by
the Administrative Agent at its relevant office on behalf of the Banks of the
full amount of the relevant currency expressed to be payable in respect of the
principal of and interest on the Loans and all other amounts due hereunder (it
being assumed for purposes of this clause (i) that the Administrative Agent will
convert any amount tendered or recovered into the relevant currency on the date
of such tender or recovery), (ii) shall be enforceable as an alternative or
additional cause of action for the purpose of recovering in the relevant
currency the amount, if any, by which such actual receipt shall fall short of
the full amount of the relevant currency so expressed to be payable and
(iii) shall not be affected by an unrelated judgment being obtained for any
other sum due under this Agreement.

Section 9.9 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic or other written confirmation from such party of execution of a
counterpart hereof by such party).

 

127



--------------------------------------------------------------------------------

Section 9.10 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, EACH QUALIFIED
BORROWER, THE ADMINISTRATIVE AGENT, THE CO-SYNDICATION AGENTS AND THE BANKS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 9.11 Survival. All indemnities set forth herein (including, without
limitation, Sections 2.16(h), 8.3, 8.4 and 9.3) shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making and
repayment of the Obligations.

Section 9.12 Domicile of Loans. Each Bank may transfer and carry its Loans at,
to or for the account of any domestic or foreign branch office, subsidiary or
affiliate of such Bank.

Section 9.13 Limitation of Liability. No claim may be made by any party hereto
or any other Person acting by or through any party hereto against any other
party hereto or the affiliates, directors, officers, employees, attorneys or
agent of any of them for any special, consequential, indirect or punitive
damages (as opposed to direct or actual damages) in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or by the other Loan Documents,
or any act, omission or event occurring in connection therewith; and the
Borrower, for itself and each Qualified Borrower, and each other party hereto
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. For the avoidance of doubt, the indemnification obligations of the
Borrower under Section 9.3 shall be deemed to be direct and actual damages.

Section 9.14 Recourse Obligation. This Agreement and the Obligations hereunder
are fully recourse to the Borrower, to each Qualified Borrower, to any Down REIT
pursuant to any Down REIT Guaranty and, if the Parent Guaranty is in effect, to
EQR pursuant to the Parent Guaranty. Notwithstanding anything to the contrary
contained in this Agreement, in any of the other Loan Documents, or in any other
instruments, certificates, documents or agreements executed in connection with
this Agreement (all of the foregoing, for purposes of this Section, hereinafter
referred to, individually and collectively, as the “Relevant Documents”), no
recourse under or upon any Obligation, representation, warranty, promise or
other matter whatsoever shall be had against any of the constituent partners of
the Borrower or their successors and assigns (said constituent partners and
their successors and assigns, for purposes of this Section, hereinafter referred
to, individually and collectively, as the “OP Partners”; provided, for purposes
of this Section, OP Partners shall exclude EQR if the Parent Guaranty is in
effect).

Section 9.15 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Banks and the Fronting Banks agrees to maintain the
confidentiality of the Information (as defined below) and to use such
Information solely for the purposes of this Agreement and the transactions
contemplated hereby, except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors, auditors and representatives
who are actively and directly participating in the evaluation, administration or
enforcement of the Loan, this Agreement and the transactions contemplated by
this Agreement (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such

 

128



--------------------------------------------------------------------------------

Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (in which case (other than in the case of
requests from regulatory authorities), such Person shall, to the extent
permitted by law, inform the Borrower thereof), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.15, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 9.15 or (y) becomes available to the Administrative
Agent, any Bank, any Fronting Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower that is not to the
knowledge of such Credit Party subject to confidentiality obligations to the
Borrower or any of its Affiliates.

In addition, the Administrative Agent and the Banks may disclose the existence
of this Agreement and information about this Agreement to market data collectors
and similar service providers to the lending industry.

For purposes of this Section 9.15, “Information” means all information received
from or on behalf of the Borrower, EQR, any Subsidiary relating to the Borrower,
EQR, any Subsidiary or any Investment Affiliate, or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Bank or any Fronting Bank on a nonconfidential basis
prior to disclosure by or on behalf of the Borrower, EQR or any Subsidiary;
provided that with respect to any Investment Affiliate or any of their
respective businesses, “Information” shall include only such information as is
received solely for purposes of this Agreement and the transactions contemplated
by this Agreement. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.15 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Banks and the Fronting Banks acknowledges
that (a) the Information may include material non-public information concerning
the Borrower, EQR or its Subsidiaries or Investment Affiliates and the
Properties thereof and their operations, affairs and financial condition, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including U.S. Federal and state securities
Laws.

 

129



--------------------------------------------------------------------------------

Section 9.16 Defaulting Lenders.

 

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Lender, then, until such time as
that Bank is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Banks” and
Section 9.5.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Fronting Banks hereunder; third, to Cash
Collateralize the Fronting Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.24; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Fronting
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.24; sixth, to the payment of any amounts owing to the Banks or
the Fronting Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Bank or Fronting Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Usage owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Usage owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in Letter of Credit Usage are held by the Banks pro
rata in accordance with the Commitments hereunder without giving effect to
Section 9.16(a)(iv). Any payments,

 

130



--------------------------------------------------------------------------------

prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 9.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Bank irrevocably consents hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive fees payable under
Sections 2.8(a) for any period during which that Bank is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Committed Loans funded by it, and (2) its Pro Rata Share of the stated
amount of Letters of Credit for which it has provided Cash Collateral.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Bank is a Defaulting Lender only to the extent
allocable to its Pro Rata Share of the stated amount of Letters of Credit for
which it has provided Cash Collateral.

(C) With respect to any Facility Fee or Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each non-Defaulting Lender that portion of any such Letter of
Credit Fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Usage that has been
reallocated to such non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the applicable Fronting Banks the amount of any such Facility Fee or Letter
of Credit Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Fronting Bank’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit Usage
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the sum of the aggregate outstanding principal amount of Loans made by
such non-Defaulting Lender plus such non-Defaulting Lender’s obligations under
all Letters of Credit to exceed such non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Bank having become
a Defaulting Lender, including any claim of a non-Defaulting Lender as a result
of such non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall within fifteen
(15) Business Days following notice by the Administrative Agent, without
prejudice to any right or remedy available to it hereunder or under applicable
law, pay to the Administrative Agent, for deposit in the Letter of Credit
Collateral Account, Cash Collateral in the amount of the Fronting Banks’
Fronting Exposure.

 

131



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and Lead
Fronting Banks agree in writing that a Bank is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Bank will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Banks or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit to be held on a pro
rata basis by the Banks in accordance with their Pro Rata Shares (without giving
effect to Section 9.16(a)(iv)), whereupon such Bank will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Bank was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Bank will constitute a waiver or release of any claim
of any party hereunder arising from that Bank’s having been a Defaulting Lender.

(c) Replacement or Termination of Defaulting Lender. If at any time any Bank
becomes a Defaulting Lender, then until such time as such Defaulting Lender has
adequately remedied all matters required under and in accordance with
Section 9.16(b), the Borrower shall have the right, upon five (5) Business Days’
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent and the Lead Fronting Banks, to offer to
purchase the Commitments of such Defaulting Lender for an amount equal to such
Defaulting Lender’s outstanding Loans (other than any Competitive Bid Loans held
by it), and to become a Bank hereunder, or to obtain the agreement of one or
more existing Banks to offer to purchase the Commitments of such Defaulting
Lender for such amount, which offer such Defaulting Lender is hereby required to
accept, or (y) repay in full all Loans then outstanding of such Defaulting
Lender (excluding, at the option of the Borrower, any Competitive Bid Loans held
by it), together with interest and all other amounts due thereon, upon which
event, such Defaulting Lender’s Commitment shall be deemed to be cancelled and
may not be reinstated.

(d) No Exculpation. Nothing contained in this Section or elsewhere in this
Agreement shall be deemed to reduce the Commitment of any Bank or in any way
affect the rights of the Borrower with respect to any Defaulting Lender or, if
the Administrative Agent is a Defaulting Lender, the Administrative Agent. The
status of any Bank as a Defaulting Lender shall not relieve any other Bank of
its obligations to fund its Commitment or otherwise perform its obligations in
accordance with the provisions of this Agreement.

Section 9.17 No Bankruptcy Proceedings. Each of the Borrower, the Banks and the
Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any Debtor Relief Laws, until the later to occur of (i) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (ii) the Maturity Date.

 

132



--------------------------------------------------------------------------------

Section 9.18 Down REIT Guaranties.

(a) Notwithstanding any other provision hereof or of any other Loan Document to
the contrary, the Administrative Agent, the Banks and Designated Lenders agree
with the Borrower that any funds, claims, or distributions actually received by
the Administrative Agent for the account of any Bank or Designated Lender as a
result of the enforcement of, or pursuant to, any Down REIT Guaranty, net of the
Administrative Agent’s and the Banks’ expenses of collection thereof (such net
amount, “Down REIT Guaranty Proceeds”), shall be made available for distribution
equally and ratably (in proportion to the aggregate amount of principal,
interest and other amounts then owed in respect of the Obligations or of an
issuance of Public Debt, as the case may be) among the Administrative Agent, the
Banks and the Designated Lenders and the trustee or trustees of any Unsecured
Debt, not subordinated to the Obligations (or to the holders thereof), issued by
the Borrower, before or after the Closing Date, in offerings registered under
the Securities Act of 1933, as amended, or in transactions exempt from
registration pursuant to rule 144A or Regulation S thereunder or listed on
non-U.S. securities exchanges (“Public Debt”), and the Administrative Agent is
hereby authorized by the Borrower, by each Bank (on its own behalf and on behalf
of its Designated Lender, if any) and by each Down REIT by its execution and
delivery of a Down REIT Guaranty, to make such Down REIT Guaranty Proceeds so
available. No Bank or Designated Lender shall have any interest in any amount
paid over by the Administrative Agent to the trustee or trustees in respect of
any Public Debt (or to the holders thereof) pursuant to the foregoing
authorization. This Section 9.18 shall apply solely to Down REIT Guaranty
Proceeds, and not to any payments, funds, claims or distributions received by
the Administrative Agent, any Bank or Designated Lender directly or indirectly
from the Borrower or any other Person other than from a Down REIT pursuant to a
Down REIT Guaranty. The Borrower is aware of the terms of the Down REIT
Guaranties, and specifically understands and agrees with the Administrative
Agent, the Banks and the Designated Lenders that, to the extent Down REIT
Guaranty Proceeds are distributed to holders of Public Debt or their respective
trustees, such Down REIT has agreed that the Obligations will not be deemed
reduced by any such distributions and such Down REIT shall continue to make
payments pursuant to its Down REIT Guaranty until such time as the Obligations
have been paid in full (and the Commitments have been terminated and any Letter
of Credit returned), after taking into account any such distributions of Down
REIT Guaranty Proceeds in respect of Indebtedness other than the Obligations.

(b) Nothing contained herein shall be deemed (1) to limit, modify, or alter the
rights of the Administrative Agent, the Banks and the Designated Lenders under
any Down REIT Guaranty, (2) to subordinate the Obligations to any Public Debt,
or (3) to give any holder of Public Debt (or any trustee for such holder) any
rights of subrogation.

(c) This Section 9.18 and all Down REIT Guaranties, are for the sole benefit of
the Administrative Agent, the Banks and the Designated Lenders and their
respective successors and assigns. Nothing contained herein or in any Down REIT
Guaranty shall be deemed for the benefit of any holder of Public Debt, or any
trustee for such holder; nor shall anything contained herein or therein be
construed to impose on the Administrative Agent, any Bank or any Designated
Lender any fiduciary duties, obligations or responsibilities to the holders of
any Public Debt or their trustees (including, but not limited to, any duty to
pursue any Down REIT for payment under its Down REIT Guaranty).

 

133



--------------------------------------------------------------------------------

Section 9.19 USA PATRIOT Act Notice. Each Bank that is subject to the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower and each Qualified Borrower that
pursuant to the requirements of the Patriot Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies the Borrower and each Qualified Borrower, which information includes
the name and address of the Borrower and each Qualified Borrower and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Borrower and each Qualified Borrower in accordance
with the Patriot Act and the Beneficial Ownership Regulation.

Section 9.20 Public/Private Information. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Co-Syndication Agents will make
available to the Banks and the Fronting Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” lenders (i.e., Banks that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). Notwithstanding the foregoing, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including U.S. Federal and state securities laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of U.S. Federal or state securities laws. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Co-Syndication Agents, the Fronting
Banks and the Banks to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of U.S. Federal and state securities laws (provided, however, that
to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
marked “PUBLIC” or through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Co-Syndication Agents shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

Section 9.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

134



--------------------------------------------------------------------------------

Section 9.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents, (ii) (A) the Administrative Agent and each Joint Lead
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for the Borrower or any of
its Affiliates, and (B) neither the Administrative Agent nor any Joint Lead
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and the commitment
letter; and (iii) the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor either Joint Lead Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty arising on or before the date of this Agreement in connection with any
aspect of any transaction contemplated hereby.

Section 9.23 Determinations of Pro Rata Share, etc. The Administrative Agent
shall have the right, in the exercise of its reasonable, good faith discretion,
to determine how appropriately to calculate the Pro Rata Shares of the Banks,
and interpret the meaning of “ratable,” “ratably” and similar references in this
Agreement and the other Loan Documents, with respect to any credit extension
made (or to be made), or payment received (or to be received), or reallocations
made (or to be made) under any Loan Document, or otherwise in connection with
any determination of Pro Rata Shares, or the interpretation of “ratable,”
“ratably” or similar references, as the context may require, under any Loan
Document, including, without limitation, any adjustments deemed necessary by the
Administrative Agent, in the exercise of its reasonable, good faith discretion,
to take into account any reallocation pursuant to Section 2.21(c) of Loans or
participations of Letters of Credit.

Section 9.24 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Transfer Supplements, amendments or other modifications, Notices of Borrowing,
Notices of Interest Rate Election, waivers and consents) shall be deemed

 

135



--------------------------------------------------------------------------------

to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any similar state
laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

Section 9.25 Release of Guarantees.

(a) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall promptly
release, a Down REIT from its Down REIT Guaranty, so long as: (i) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including, without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 5.8 on a pro forma
basis; and (ii) the Administrative Agent shall have received such written
request at least ten (10) Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release.
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.

(b) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall promptly
release, a Qualified Borrower from this Agreement and its Qualified Borrower
Guaranty, so long as: (i) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 5.8 on a pro forma basis; (ii) no Loans made
to such Qualified Borrower are then outstanding; and (iii) the Administrative
Agent shall have received such written request at least ten (10) Business Days
(or such shorter period as may be acceptable to the Administrative Agent) prior
to the requested date of release. Delivery by the Borrower to the Administrative
Agent of any such request shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.

(c) The Administrative Agent agrees to furnish to the Borrower, promptly after
the Borrower’s request and at the Borrower’s sole cost and expense, any release,
termination, or other agreement or document evidencing the foregoing releases in
this Section 9.25 as may be reasonably requested by the Borrower.

 

136



--------------------------------------------------------------------------------

Section 9.26 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Bank or Designated
Lender that is an EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Bank or Designated Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.27 Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Interest
Rate Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a

 

137



--------------------------------------------------------------------------------

Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

 

ERP OPERATING LIMITED PARTNERSHIP By:   Equity Residential, its general partner
By:   /s/ Claudio Moreno   Name: Claudio Moreno   Title:   First Vice President
and Treasurer

 

Facsimile number: (312) 526-9258

E-mail address: cmoreno1@eqr.com                           mgast@eqr.com

                           debtcomplinace@eqr.com

Address: Two North Riverside Plaza                 Suite 400
                Chicago, Illinois 60606                 Attn: Claudio Moreno
                          Michael Gast

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Ronaldo Naval   Name:
Ronaldo Naval   Title:   Vice President

 

Address:   Bank of America, N.A.   135 S. LaSalle Street   Mail Code:
IL4-135-06-11   Chicago, Illinois 60603 Attention:   Michael J. Kauffman Phone:
  (312) 828-6723 Facsimile:   (312) 992-0767 Email:  
michael.j.kauffman@bofa.com Address:   Bank of America, N.A.   2380 Performance
Drive   Mail Code: TX2-984-03-26   Richardson, Texas 75082 Attention:   Ronaldo
Naval Phone:   (214) 209-1162 Facsimile:   (877) 511-6124 Email:  
ronaldo.naval@bofa.com

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Bank and a Fronting Bank By:   /s/ Michael J.
Kauffman   Name: Michael J. Kauffman   Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Bank and a Fronting Bank By:   /s/ Nadeige Dang
  Name: Nadeige Dang   Title:   Executive Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank and a Fronting Bank By:   /s/
Scott Solis   Name: Scott Solis   Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Bank By:   /s/ Craig Malloy   Name: Craig Malloy  
Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Bank By:   /s/ Christopher J. Albano   Name: Christopher J.
Albano   Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank By:   /s/ Ming K Chu   Name: Ming K
Chu   Title:   Director By:   /s/ Virginia Cosenza   Name: Virginia Cosenza  
Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Bank By:   /s/ Michael King   Name: Michael King
  Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Bank By:   /s/ William Behuniak   Name: William
Behuniak   Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Bank and as Fronting Bank with respect to
Existing Letters of Credit issued by it By:   /s/ Curt M. Steiner   Name: Curt
M. Steiner   Title:   Senior Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Bank By:   /s/ Winston Lua   Name: Winston Lua  
Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Bank By:   /s/ Doris DeMagistris   Name: Doris
DeMagistris   Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Bank By:   /s/ Margaret Kilner Grady  
Name: Margaret Kilner Grady   Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Bank By:   /s/ Nicholas R. Frerman   Name: Nicholas R.
Frerman   Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Bank By:   /s/ Ryan Almond   Name: Ryan Almond   Title:
  Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF CHINA, as a Bank By:   /s/ Kai Wu   Name: Kai Wu   Title:   Senior Vice
President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Bank By:   /s/ Abdullah Dahman   Name:
Abdullah Dahman   Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Bank By:   /s/ Michael Kauffman   Name: Michael Kauffman
 

Title:   Managing Director,

            Chicago Branch

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Bank By:   /s/ James Goodall   Name: James Goodall   Title:
  Managing Director By:   /s/ Kyle Fitzpatrick   Name: Kyle Fitzpatrick   Title:
  Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Bank By:  

/s/ Hideo Notsu

  Name: Hideo Notsu   Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Bank By:  

/s/ Rory Desmond

  Name: Rory Desmond   Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio Banking Corporation, as a Bank By:  

/s/ Michael Glandt

  Name: Michael Glandt   Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Bank By:  

/s/ Michael J. Sedivy

  Name: Michael J. Sedivy   Title:   Senior Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.1

Alternate Currency Commitments

 

Bank

   Alternate Currency Commitment  

Bank of America, N.A.

   $ 33,536,585.35  

JPMorgan Chase Bank, N.A.

   $ 33,536,585.34  

Wells Fargo Bank, National Association

   $ 33,536,585.34  

Barclays Bank PLC

   $ 29,471,544.72  

Citibank, N.A.

   $ 29,471,544.72  

Deutsche Bank AG New York Branch

   $ 29,471,544.72  

Morgan Stanley Bank, N.A.

   $ 29,471,544.72  

Royal Bank of Canada

   $ 29,471,544.72  

U.S. Bank National Association

   $ 29,471,544.72  

The Bank of Nova Scotia

   $ 25,406,504.07  

Mizuho Bank, Ltd.

   $ 25,406,504.07  

PNC Bank, National Association

   $ 25,406,504.07  

Regions Bank

   $ 25,406,504.07  

SunTrust Bank

   $ 25,406,504.07  

Bank of China

   $ 14,735,772.36  

The Bank of New York Mellon

   $ 14,735,772.36  

Bank of Montreal

   $ 14,735,772.36  

BNP Paribas

   $ 14,735,772.36  

Sumitomo Mitsui Banking Corporation

   $ 14,735,772.36  

TD Bank, N.A.

   $ 14,735,772.36  

Fifth Third Bank

   $ 0.00  

Associated Bank, National Association

   $ 7,113,821.14     

 

 

 

TOTAL

   $ 500,000,000     

 

 

 

 

Schedule 1.1



--------------------------------------------------------------------------------

Schedule 1.2

Dollar Commitments

 

Bank

   Dollar Commitment  

Bank of America, N.A.

   $ 131,463,414.65  

JPMorgan Chase Bank, N.A.

   $ 131,463,414.66  

Wells Fargo Bank, National Association

   $ 131,463,414.66  

Barclays Bank PLC

   $ 115,528,455.28  

Citibank, N.A.

   $ 115,528,455.28  

Deutsche Bank AG New York Branch

   $ 115,528,455.28  

Morgan Stanley Bank, N.A.

   $ 115,528,455.28  

Royal Bank of Canada

   $ 115,528,455.28  

U.S. Bank National Association

   $ 115,528,455.28  

The Bank of Nova Scotia

   $ 99,593,495.93  

Mizuho Bank, Ltd.

   $ 99,593,495.93  

PNC Bank, National Association

   $ 99,593,495.93  

Regions Bank

   $ 99,593,495.93  

SunTrust Bank

   $ 99,593,495.93  

Bank of China

   $ 57,764,227.64  

The Bank of New York Mellon

   $ 57,764,227.64  

Bank of Montreal

   $ 57,764,227.64  

BNP Paribas

   $ 57,764,227.64  

Sumitomo Mitsui Banking Corporation

   $ 57,764,227.64  

TD Bank, N.A.

   $ 57,764,227.64  

Fifth Third Bank

   $ 40,000,000.00  

Associated Bank, National Association

   $ 27,886,178.86     

 

 

 

TOTAL

   $ 2,000,000,000     

 

 

 

 

Schedule 1.2



--------------------------------------------------------------------------------

Schedule 2.16

Existing Letters of Credit

 

Fronting Bank

  

Beneficiary

  

LC #

   Amount  

Bank of America, N.A.

   Los Angeles County Metropolitan Transportation Authority    68125246    $
2,000,000.00  

Bank of America, N.A.

   New Jersey Department of Environmental Protection    68128821    $ 30,000.00
 

Bank of America, N.A.

   County of Los Angeles Department of Beaches and Harbors    68131408    $
367,850.00  

Bank of America, N.A.

   New Jersey Department of Environmental Protection Site Remediation Program
Bureau of Remedial Action Permitting    68131582    $ 30,000.00  

Bank of America, N.A.

   County of Los Angeles Department of Beaches and Harbors    68132181    $
485,688.00  

Bank of America, N.A.

   County of Los Angeles Department of Beaches and Harbors    68136920    $
383,121.00  

Bank of America, N.A.

   New Jersey Department of Environmental Protection, Site Remediation and Waste
Management Program, Remediation Funding Source    68138939    $ 45,075.00  

Bank of America, N.A.

   New Jersey Department of Environmental Protection, Site Remediation and Waste
Management Program, Remediation Funding Source    68144669    $ 30,000.00  

U.S. Bank National Association

   Vermont Department of Banking, Securities and Health Care    SLCWMIL02517   
$ 250,000.00  

U.S. Bank National Association

   First American Title Company New Homebuilder Services    SLCWMIL02620    $
192,500.00  

U.S. Bank National Association

   First American Title Company New Homebuilder Services    SLCWMIL02621    $
64,196.00  

U.S. Bank National Association

   Canal Center, L.P. c/o Tishman Speyer Properties LP    SLCWMIL04083    $
115,700.60  

TOTAL:

         $ 3,994,130.60  

 

Schedule 2.16



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF DESIGNATED LENDER NOTE

Chicago, Illinois

                             , 20        

For value received, ERP Operating Limited Partnership, an Illinois limited
partnership (the “Borrower”), promises to pay to the order of
                         (the “Payee”), for the account of its Applicable
Lending Office, the unpaid principal amount of each Competitive Bid Loan made by
the Payee to the Borrower pursuant to the Agreement referred to below on the
last day of the applicable Interest Period and on the Maturity Date. The
Borrower promises to pay interest on the unpaid principal amount of each such
Competitive Bid Loan on the dates and at the rate or rates provided for in the
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other immediately available funds to
the Administrative Agent at its address referred to in Section 9.1 of the
Agreement.

All Competitive Bid Loans made by the Payee, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Payee and, if the Payee so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Competitive Bid Loan then outstanding may be endorsed by the Payee
on the schedule attached hereto, or on a continuation of such schedule attached
to and made a part hereof; provided that the failure of the Payee to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Agreement.

This note is one of the Designated Lender Notes referred to in, and is delivered
pursuant to and subject to all of the terms of, the Revolving Credit Agreement,
dated as of November 1, 2019, among the Borrower, the banks party thereto, and
Bank of America, N.A., as Administrative Agent (as the same may be amended from
time to time, the “Agreement”). Terms defined in the Agreement are used herein
with the same meanings. Reference is made to the Agreement for provisions for
the prepayment hereof and the acceleration of the maturity hereof.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

ERP OPERATING LIMITED PARTNERSHIP By: Equity Residential, its general partner
By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

Exhibit A-1-2



--------------------------------------------------------------------------------

Designated Lender Note (cont’d)

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

Date

  

Amount of

Loan

  

Type of

Loan

  

Amount of

Principal or

Interest Paid

This Date

 

End of
Interest
Period

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

  

 

  

 

  

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

 

 

 

 

 

 

Exhibit A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTE

Chicago, Illinois

                             , 20        

For value received, ERP Operating Limited Partnership, an Illinois limited
partnership (the “Borrower”), promises to pay to the order of                 
(the “Bank”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Loan made by the Bank to the Borrower pursuant to the
Agreement referred to below on the Maturity Date (as such term is defined in the
Agreement). The Borrower promises to pay interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Agreement. All such payments of principal and interest shall be made in lawful
money of, as required by the Agreement, the United States, the United Kingdom,
the European Economic Union, Japan, Canada or any other country with respect to
which the lawful currency thereof is approved as an Alternate Currency (as
defined in the Agreement) in accordance with the terms of the Agreement, as the
case may be, in Federal or other immediately available funds to the
Administrative Agent at its address referred to in Section 9.1 of the Agreement.

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Agreement.

This note is one of the Notes referred to in, and is delivered pursuant to and
subject to all of the terms of, the Revolving Credit Agreement, dated as of
November 1, 2019, among the Borrower, the banks party thereto, and Bank of
America, N.A., as Administrative Agent (as the same may be amended from time to
time, the “Agreement”). Terms defined in the Agreement are used herein with the
same meanings. Reference is made to the Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.

 

Exhibit A-2-1



--------------------------------------------------------------------------------

ERP OPERATING LIMITED PARTNERSHIP By: Equity Residential, its general partner
By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

Exhibit A-2-2



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

Date

  

Currency

and Amount of

Loan

 

Type of

Loan

 

Amount of

Principal or

Interest Paid

This Date

 

End of
Interest
Period

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-2-3



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF QUALIFIED BORROWER NOTE

Chicago, Illinois

                             , 20        

For value received,                      (the “Qualified Borrower”), promises to
pay to the order of                  (the “Bank”) the unpaid principal amount of
each Loan made by the Bank to the Qualified Borrower pursuant to the Agreement
referred to below on the maturity date provided for in the Agreement. The
Qualified Borrower promises to pay interest on the unpaid principal amount of
each such Loan on the dates and at the rate or rates provided for in the
Agreement. All such payments of principal and interest shall be made in lawful
money of, as required by the Agreement, the United States, the United Kingdom,
the European Economic Union, Japan, Canada or any other country with respect to
which the lawful currency thereof is approved as an Alternate Currency (as
defined in the Agreement) in accordance with the terms of the Agreement, as the
case may be, in Federal or other immediately available funds to the
Administrative Agent at its address referred to in Section 9.1 of the Agreement.

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Qualified Borrower hereunder
or under the Agreement.

This note is one of the Notes by a Qualified Borrower referred to in, and is
delivered pursuant to and subject to all of the terms of, the Revolving Credit
Agreement, dated as of November 1, 2019, among ERP Operating Limited
Partnership, the banks party thereto, and Bank of America, N.A., as
Administrative Agent (as the same may be amended from time to time, the
“Agreement”). Terms defined in the Agreement are used herein with the same
meanings. Reference is made to the Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

Exhibit A-3-1



--------------------------------------------------------------------------------

                                                 

 

By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

Exhibit A-3-2



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

Date

  

Currency and

Amount of

Loan

 

Type of

Loan

 

Amount of

Principal or

Interest Paid

This Date

 

End of Interest Period

 

Outstanding Principal Balance This Date

 

Notation Made By

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-3-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPETITIVE BID QUOTE REQUEST

[Date]

 

To:    Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”) From:          ERP Operating Limited Partnership Re:    Revolving Credit
Agreement (as the same may be amended from time to time, the “Agreement”), dated
as of November 1, 2019, among ERP Operating Limited Partnership, the banks party
thereto, and the Administrative Agent

We hereby give notice pursuant to Section 2.3 of the Agreement that we request
Competitive Bid Quotes for the following proposed Competitive Bid Borrowing(s):

 

  1.

Date of Borrowing:                             1

 

  2.

Principal Amount: $                            2

 

  3.

Interest Period:          days3

 

  4.

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the Euro-Dollar Rate.]

Terms used herein have the meanings assigned to them in the Agreement.

 

 

1 

Must be a Business Day.

2 

Amount must be $3,000,000 or a larger multiple of $100,000.

3 

Not less than 7 days or not more than 180 days, subject to the provisions of the
definition of Interest Period.

 

Exhibit B-1



--------------------------------------------------------------------------------

The Borrower authorizes the Administrative Agent to deliver this Competitive Bid
Quote Request to the Banks. Responses by the Banks must be in substantially the
form of Exhibit D to the Agreement and must be received by the Administrative
Agent no later than [2:00 P.M.] [9:30 A.M.] (Chicago, Illinois time) on [date]4.

 

ERP OPERATING LIMITED PARTNERSHIP By:   Equity Residential, its general partner
  By:  

 

    Name: [Type Signatory Name]     Title:   [Type Signatory Title]

 

4 

2:00 p.m. (Chicago, Illinois time) on the fourth Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or 9:30 a.m.
(Chicago, Illinois time) on the proposed date of Borrowing, in the case of an
Absolute Rate Auction

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF NOTICE OF BORROWING

[Date]

Bank of America, N.A., as Administrative Agent for the Banks party to the Credit
Agreement referred to below

Ladies and Gentlemen:

Reference is hereby made to that certain Revolving Credit Agreement dated as of
November 1, 2019 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among ERP Operating Limited
Partnership (the “Borrower”), the banks party thereto, and Bank of America,
N.A., as Administrative Agent.

The Borrower[, on behalf of [__], as a Qualified Borrower,] hereby gives you
notice, irrevocably, pursuant to Section 2.2 of the Credit Agreement that the
[Qualified] Borrower hereby requests a Borrowing under the Credit Agreement and,
in that connection, sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required pursuant to the terms of the Credit
Agreement:

 

  1.

Amount of Loans: _____________

 

  2.

In the following currency: _________

 

  3.

Date of Proposed Borrowing: ___________

 

  4.

Type of Loan (check one only):

 

  ____

Base Rate Loan

 

  ____

Daily LIBOR Rate Loan

 

  ____

Euro-Dollar Loan with Euro-Dollar Interest Period of:

 

  _______ 

[days][months]1 ending __________________

 

  5.

Proceeds of such Loans are to be distributed as follows: _________________.

 

 

1 

1, 2, 3 or 6 months (or, subject to the approval of the Administrative Agent and
the Banks, a shorter period), subject to availability.

 

Exhibit C-1-1



--------------------------------------------------------------------------------

The Borrower hereby certifies that the conditions precedent contained in
Section 3.2 of the Credit Agreement are satisfied on the date hereof and will be
satisfied on the date of the Proposed Borrowing.

 

ERP OPERATING LIMITED PARTNERSHIP By:   Equity Residential, its general partner
By:  

                                      

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

Exhibit C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF NOTICE OF INTEREST RATE ELECTION

[Date]

Bank of America, N.A., as Administrative Agent for the Banks party to the Credit
Agreement referred to below

Ladies and Gentlemen:

Reference is hereby made to that certain Revolving Credit Agreement dated as of
November 1, 2019 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among ERP Operating Limited
Partnership (the “Borrower”), the banks party thereto, and Bank of America,
N.A., as Administrative Agent.

[The Borrower] [[__], a Responsible Officer of the Borrower, on behalf of [__],
as a Qualified Borrower,] [[__], as a Qualified Borrower] hereby gives you
notice pursuant to Section 2.6 of the Credit Agreement that the [Qualified]
Borrower hereby elects to change or continue the type of interest rate borne by
the Group of Loans identified below and, in that connection, sets forth below
the information relating to such interest rate election as required pursuant to
the terms of the Credit Agreement:

 

  1.

Applicable Group of Loans: _____________

 

  2.

Continuation or conversion: _________

 

  3.

Date of continuation or conversion: ___________

 

  4.

In the amount of: ____________

 

  5.

If conversion, type of Loan (check one only):

 

  ___

Base Rate Loan

 

  ___

Daily LIBOR Rate Loan

 

  ___

Euro-Dollar Loan with Euro-Dollar Interest Period of:

 

  _______

[days][months]1 ending __________________

 

 

1 

1, 2, 3 or 6 months (or, subject to the approval of the Administrative Agent and
the Banks, a shorter period), subject to availability

 

Exhibit C-2-1



--------------------------------------------------------------------------------

[ERP OPERATING LIMITED PARTNERSHIP By: Equity Residential, its general partner]
By:  

                                              

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

Exhibit C-2-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPETITIVE BID QUOTE

 

To:

Bank of America, N.A., as Administrative Agent

 

Re:

Competitive Bid Quote to ERP Operating Limited Partnership (the “Borrower”)

In response to your invitation on behalf of the Borrower dated [________
        , 20__], we hereby make the following Competitive Bid Quote on the
following terms:

 

  1.

Quoting Bank: ________________________________

 

  2.

Person to contact at Quoting Bank: _____________________________

 

  3.

Date of Borrowing: *

 

  4.

We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal

Amount**

   Interest
Period***      Competitive Bid [Margin****]      [Absolute Rate*****]  

$

        

$

        

[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $                .]**

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Revolving Credit
Agreement dated as of November 1, 2019, among ERP Operating Limited Partnership,
the banks party thereto, and yourselves, as Administrative Agent, as the same
may be amended from time to time (the “Agreement”), irrevocably obligates us to
make the Competitive Bid Loan(s) for which any offer(s) are accepted, in whole
or in part.

Terms used herein have the meanings assigned to them in the Agreement.

 

Exhibit D-1



--------------------------------------------------------------------------------

Very truly yours,

[NAME OF BANK]

 

Dated:                                      By:  

                          

                  Authorized Officer

 

 

*

As specified in the related Invitation.

**

Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Bids must be made for $3,000,000
or a larger multiple of $100,000.

***

Not less than 7 days, as specified in the related Invitation. No more than five
bids are permitted for each Interest Period.

****

Margin over or under the Euro-Dollar Rate determined for the applicable Interest
Period. Specify percentage (to the nearest 1/10,000 of 1%) and specify whether
“PLUS” or “MINUS”.

*****

Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT (this “Transfer Supplement”), dated as of [________
        , 20__], between                 (the “Assignor”) and                 
having an address at ____________ (the “Purchasing Bank”).

W I T N E S S E T H:

WHEREAS, the Assignor has made loans to ERP Operating Limited Partnership, an
Illinois limited partnership (the “Borrower”), pursuant to the Revolving Credit
Agreement, dated as of November 1, 2019 (as the same may have been amended,
supplemented or otherwise modified through the date hereof, the “Agreement”),
among the Borrower, the banks party thereto, and Bank of America, N.A., as
Administrative Agent. All capitalized terms used and not otherwise defined
herein shall have the respective meanings set forth in the Agreement; and

WHEREAS, the Purchasing Bank desires to purchase and assume from the Assignor,
and the Assignor desires to sell and assign to the Purchasing Bank, certain
rights, title, interest and obligations under the Agreement.

NOW, THEREFORE, IT IS AGREED:

1. In consideration of the amount set forth in the receipt (the “Receipt”) given
by Assignor to Purchasing Bank of even date herewith, and transferred by wire to
Assignor, the Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from the
Assignor, a [___]% interest (the “Purchased Interest”) of the Assignor’s rights
and obligations under the Agreement as of the Effective Date (as defined below)
including, without limitation, such percentage interest of the Assignor in any
[Dollar][Alternate Currency] Loans owing to the Assignor, any Loan held by the
Assignor, the [Dollar][Alternate Currency] Commitment of the Assignor and any
other interest of the Assignor under any of the Loan Documents, including any
participation in any [Dollar][Alternate Currency] Letter of Credit1.

2. The Assignor (i) represents and warrants that as of the date hereof the
Dollar Equivalent Amount of the aggregate outstanding principal amount of its
share of the Loans owing to it (without giving effect to assignments thereof
which have not yet become effective) is $[__]; (ii) represents and warrants that
it is the legal and beneficial owner of the interests being assigned by it
hereunder and that such interests are free and clear of any adverse claim;
(iii) represents and warrants that it has full power and authority to execute
and deliver, and perform under, this Transfer Supplement, and all necessary
corporate and/or partnership action has been taken to authorize, and all
approvals and consents have been obtained for, the execution, delivery and
performance thereof; (iv) represents and warrants that this Transfer

 

1 

To be conformed for purchase of Dollar Commitment or Alternate Currency
Commitment

 

Exhibit E-1



--------------------------------------------------------------------------------

Supplement constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (v) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
(or the truthfulness or accuracy thereof) made in or in connection with the
Agreement or the other Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement, or the other
Loan Documents or any other instrument or document furnished pursuant thereto;
(vi) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, EQR, any Down REIT or any
Qualified Borrower or the performance or observance by the Borrower, EQR, any
Down REIT or any Qualified Borrower of any of its obligations under the
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant thereto; and (vii) represents and warrants that it is [not] a
Defaulting Lender. Except as a result of a material misrepresentation of those
representations specifically set forth in this Paragraph 2, this assignment
shall be without recourse to Assignor.

3. The Purchasing Bank (i) confirms that it has received a copy of the
Agreement, and the other Loan Documents, together with such financial statements
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Transfer Supplement and
to become a party to the Agreement, and has not relied on any statements made by
Assignor or Arnold & Porter Kaye Scholer LLP; (ii) agrees that it will,
independently and without reliance upon any of the Administrative Agent, the
Assignor or any other Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower, EQR, each Down REIT and
each Qualified Borrower and will make its own credit analysis, appraisals and
decisions in taking or not taking action under the Agreement, and the other Loan
Documents; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Agreement,
and the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; (iv) agrees
that it will be bound by and perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Bank; (v) specifies as its address for notices and lending office, the
office set forth beneath its name on the signature page hereof; (vi) confirms
that it has full power and authority to execute and deliver, and perform under,
this Transfer Supplement, and that all necessary corporate and/or partnership
action has been taken to authorize, and all approvals and consents have been
obtained for, the execution, delivery and performance thereof; (vii) certifies
that this Transfer Supplement constitutes its legal, valid and binding
obligation enforceable in accordance with its terms; and (viii) confirms that
the interest being assigned hereunder is being acquired by it for its own
account, for investment purposes only and not with a view to the public
distribution thereof and without any present intention of its resale in either
case that would be in violation of applicable securities laws.

4. This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred: (i) it shall have been
executed and delivered by the parties hereto, and to the extent required by the
Agreement, consented to by the Administrative Agent and the Borrower,
(ii) copies hereof shall have been delivered to the Administrative Agent and the
Borrower, (iii) to the extent requested in a timely manner, Purchasing Bank
shall have received an original Note and (iv) the Purchasing Bank shall have
paid to the Assignor the agreed purchase price as set forth in the Receipt.

 

Exhibit E-2



--------------------------------------------------------------------------------

5. On and after the Effective Date, (i) the Purchasing Bank shall be a party to
the Agreement and, to the extent provided in this Transfer Supplement, have the
rights and obligations of a Bank thereunder and be entitled to the benefits and
rights of the Banks thereunder and (ii) the Assignor shall, to the extent
provided in this Transfer Supplement as to the Purchased Interest, relinquish
its rights (except any rights of the Assignor under Sections 2.16(h), 8.3, 8.4
and 9.3 for the period prior to the Effective Date) and be released from its
obligations under the Agreement.

6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Agreement, and the Notes in
respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.

7. This Transfer Supplement may be executed in any number of counterparts which,
when taken together, shall be deemed to constitute one and the same instrument.

8. Assignor hereby represents and warrants to Purchasing Bank that it has made
all payments demanded to date by Bank of America, N.A. (“BofA”), as
Administrative Agent, in connection with the Assignor’s Pro Rata Share of the
obligation to reimburse the Agent for its expenses and made all Loans required.
In the event BofA, as Administrative Agent, shall demand reimbursement for fees
and expenses from Purchasing Bank for any period prior to the Effective Date,
Assignor hereby agrees to promptly pay BofA, as Administrative Agent, such sums
directly, subject, however, to Paragraph 12 hereof.

9. Assignor will, at the cost of Assignor, and without expense to Purchasing
Bank, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, assignments, notices of assignments, transfers and
assurances as Purchasing Bank shall, from time to time, reasonably require, for
the better assuring, conveying, assigning, transferring and confirming unto
Purchasing Bank the property and rights hereby given, granted, bargained, sold,
aliened, enfeoffed, conveyed, confirmed, assigned and/or intended now or
hereafter so to be, on which Assignor may be or may hereafter become bound to
convey or assign to Purchasing Bank, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement.

10. The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify and defend the other and hold
the other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any broker or finder that such
broker or finder has dealt with said party in connection with this transaction.

11. Subject to the provisions of Paragraph 12 hereof, if, with respect to the
Purchased Interest only, Assignor shall on or after the Effective Date receive
(a) any cash, note, securities, property, obligations or other consideration in
respect of or relating to the Loans or the Loan

 

Exhibit E-3



--------------------------------------------------------------------------------

Documents or issued in substitution or replacement of the Loans or the Loan
Documents, (b) any cash or non-cash consideration in any form whatsoever
distributed, paid or issued in any bankruptcy proceeding in connection with the
Loans or the Loan Documents or (c) any other distribution (whether by means of
repayment, redemption, realization of security or otherwise), Assignor shall
accept the same as Purchasing Bank’s agent and hold the same on behalf of and
for the benefit of Purchasing Bank, and shall deliver the same forthwith to
Purchasing Bank in the same form received, with the endorsement (without
recourse) of Assignor when necessary or appropriate. If the Assignor shall fail
to deliver any funds received by it on the same Business Day of receipt, or such
funds are received by Assignor after 4:00 p.m., [Eastern Standard Time], then
the following Business Day after receipt, said funds shall accrue interest at
the federal funds interest rate and in addition to promptly remitting said
amount, Assignor shall remit such interest from the date received to the date
such amount is remitted to the Purchasing Bank.

12. Assignor and Purchasing Bank each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a Bank under the Agreement. Promptly after receipt by
the indemnified party under this Paragraph of notice of the commencement of any
action, such indemnified party shall notify the indemnifying party in writing of
the commencement thereof. If any such action is brought against any indemnified
party and that party notifies the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof, with counsel satisfactory to such indemnified
party, and after receipt of notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Paragraph for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof. In no event shall the
indemnified party settle or consent to a settlement of such cause of action or
claim without the consent of the indemnifying party.

 

Exhibit E-4



--------------------------------------------------------------------------------

13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF ILLINOIS.

Wire Transfer Instructions:                 

 

By:  

                                      

  Name: [Type Signatory Name]   Title:   [Type Signatory Title] By:  

                                  

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

Receipt and Consent acknowledged this ___ day of ___________ , 20__ :

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

                          

  Name: [Type Signatory Name]   Title:   [Type Signatory Title] [IF BORROWER
CONSENT REQUIRED, ADD THE FOLLOWING:] ERP OPERATING LIMITED PARTNERSHIP By:
Equity Residential, its general partner By:  

                          

  Name: [Type Signatory Name]   Title:   [Type Signatory Title] [IF CONSENT OF
LEAD FRONTING BANKS REQUIRED, ADD THE FOLLOWING:]

BANK OF AMERICA, N.A.,

as a Fronting Bank

By:  

                                  

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

Exhibit E-5



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as a Fronting Bank

By:  

                          

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as a Fronting Bank

By:  

                              

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

Exhibit E-6



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

(see attached.)

 

Exhibit F-1



--------------------------------------------------------------------------------

Compliance Certificate

$2.5 Billion Revolving Credit Agreement

 

☐ Check for distribution to PUBLIC and Private side Lenders1

Financial Statement Date:                 __, 20__

This Compliance Certificate is delivered pursuant to [Section 5.1(c) of] the
REVOLVING CREDIT AGREEMENT dated November 1, 2019 among ERP OPERATING LIMITED
PARTNERSHIP, the Banks party thereto, and BANK OF AMERICA, N.A., as
Administrative Agent (the “Credit Agreement”). All capitalized terms used herein
shall have the meanings as ascribed to such terms in the Credit Agreement.

Set forth on Attachment 1 hereto are calculations required to establish that the
Borrower was in compliance with the requirements of Section 5.8 of the Credit
Agreement as of the last day of the period described below.

The undersigned also hereby certifies that the financial statements of the
Borrower and EQR, as filed on Form [10-Q]/[10-K] for the [quarter]/[year] ended
as of the above date, fairly present in all material respects the financial
condition and the results of operations of the Borrower on the dates and for the
periods indicated, on the basis of GAAP, with respect to the Borrower, [subject
to normal recurring year-end adjustments and the absence of footnotes,]2 and
that the undersigned has reviewed the terms of the Loan Documents and has made a
review of the business and condition of the Borrower during the period beginning
on [_______ ___, 20__], through [_______ ___, 20__]3, and based on such review,

 

(1)

no Event of Default existed under Section 6.1(b) of the Credit Agreement, with
respect to Sections 5.8 and 5.9 of the Credit Agreement, at or as of the date of
such financial statements, and

 

(2)

to the best knowledge of the undersigned, as of the date of such financial
statements, no Default or Event of Default under any other provision of
Section 6.1 of the Credit Agreement has occurred and is continuing [except as
set forth on Attachment 2 hereto, which accurately describes the nature of the
conditions(s) or event(s) that constitute (a) Default(s) or (an) Event(s) of
Default and the actions which the Borrower (is taking)(is planning to take) with
respect to such condition(s) or event(s)].

 

1 

If this is not checked, this certificate will only be posted to Private side
Lenders.

2 

Include bracketed language if delivered in connection with quarterly financial
statements.

3 

Insert start and end dates for the fiscal quarter or fiscal year, as applicable,
covered by the applicable financial statements.

 

Exhibit F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of ___________, 20__.

 

BY:   ERP OPERATING LIMITED PARTNERSHIP,   an Illinois limited partnership BY:  
EQUITY RESIDENTIAL,   a Maryland real estate investment trust,   its general
partner   By:  

                                  

    Name: [Type Signatory Name]     Title:   [Type Signatory Title]

 

Exhibit F-3



--------------------------------------------------------------------------------

Attachment 1

Financial Covenant Calculations

[attached]

 

Exhibit F-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DESIGNATION AGREEMENT

[Date]

Reference is made to that certain Revolving Credit Agreement, dated as of
November 1, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among ERP Operating Limited Partnership, the banks party
thereto, and Bank of America, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”). Terms defined in the Agreement are used herein with
the same meaning.

[NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”), and
the Administrative Agent agree as follows:

1. The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Competitive Bid Loans pursuant to
Section 2.3 of the Agreement. Any assignment by Designor to Designee of its
rights to make a Competitive Bid Loan pursuant to such Section 2.3 shall be
effective at the time of the funding of such Competitive Bid Loan and not before
such time.

2. Except as set forth in Section 7 below, the Designor makes no representation
or warranty and assumes no responsibility pursuant to this Designation Agreement
with respect to (a) any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument and document furnished pursuant thereto and (b) the financial
condition of the Borrower, EQR, any Down REIT or any Qualified Borrower or the
performance or observance by the Borrower, EQR, any Down REIT or any Qualified
Borrower of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto.

3. The Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of the financial statements referred to in Articles IV and
V of the Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Designation Agreement; (b) agrees that it will independently and without
reliance upon the Administrative Agent, the Designor or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
any Loan Document; (c) confirms that it is a Designated Lender; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under any Loan Document as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (e) agrees to be
bound by each and every provision of each Loan Document and further agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of any Loan Document are required to be performed by it as a
Designated Lender.

 

Exhibit G-1



--------------------------------------------------------------------------------

4. The Designee hereby appoints Designor as Designee’s agent and attorney in
fact, and grants to Designor an irrevocable power of attorney, to receive
payments made for the benefit of Designee under the Agreement, to deliver and
receive all communications and notices under the Agreement and other Loan
Documents and to exercise on Designee’s behalf all rights to vote and to grant
and make approvals, waivers, consents or amendments to or under the Agreement or
other Loan Documents. Any document executed by the Designor on the Designee’s
behalf in connection with the Agreement or other Loan Documents shall be binding
on the Designee. The Borrower, the Administrative Agent and each of the Banks
may rely on and are beneficiaries of the preceding provisions.

5. Following the execution of this Designation Agreement by the Designor and its
Designee, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent. The effective date for this Designation
Agreement (the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, unless otherwise specified on the signature page thereto.

6. The Administrative Agent hereby agrees that it will not institute against the
Designee or join any other Person in instituting against the Designee any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any federal or state bankruptcy or similar law, until the later to occur
of (i) one year and one day after the payment in full of the latest maturing
commercial paper note issued by the Designee and (ii) the Maturity Date.

7. The Designor unconditionally agrees to pay or reimburse the Designee and save
the Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against the Designee, in its capacity as such, in any way
relating to or arising out of this Designation Agreement or any other Loan
Documents or any action taken or omitted by the Designee hereunder or
thereunder, provided that the Designor shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements if the same results from the Designee’s
gross negligence or willful misconduct.

8. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, the Designee shall be a party to the Agreement with a right
(subject to the provisions of Section 2.3(b)) to make Competitive Bid Loans as a
Bank pursuant to Section 2.3 of the Agreement and the rights and obligations of
a Bank related thereto; provided, however, that the Designee shall not be
required to make payments with respect to such obligations except to the extent
of excess cash flow of such Designee which is not otherwise required to repay
obligations of the Designee which are then due and payable. Notwithstanding the
foregoing, the Designor, as administrative agent for the Designee, shall be and
remain obligated to the Borrower, the Administrative Agent and the Banks for
each and every of the obligations of the Designee and its Designor with respect
to the Agreement, including, without limitation, any indemnification obligations
under Section 7.6 of the Agreement and any sums otherwise payable to the
Borrower by the Designee.

9. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of Illinois.

 

Exhibit G-2



--------------------------------------------------------------------------------

10. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Designation
Agreement.

 

Exhibit G-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

 

Effective Date:    [                                             , 20      ]

 

[NAME OF DESIGNOR], as Designor By:  

                 

Name: [Type Signatory Name] Title:   [Type Signatory Title] [NAME OF DESIGNEE]
as Designee By:  

                     

Name: [Type Signatory Name] Title:   [Type Signatory Title] Applicable Lending
Office (and address for notices): [ADDRESS]

 

Accepted this _____ day of ___, 20__

BANK OF AMERICA, N.A.,

 

as Administrative Agent

By:  

             

Name: [Type Signatory Name] Title:   [Type Signatory Title]

 

Exhibit G-4



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF DOWN REIT GUARANTY

(see attached)

 

Exhibit H-1



--------------------------------------------------------------------------------

GUARANTY OF PAYMENT

(FORM OF DOWN REIT GUARANTY)

GUARANTY OF PAYMENT (this “Guaranty”), made as of ______ __, 20___, between
______________, a _________, having an address at Two North Riverside Plaza,
Suite 400, Chicago, Illinois 60606 (“Guarantor”), and BANK OF AMERICA, N.A.,
having an office at 135 S. LaSalle Street, Chicago, Illinois 60603, as
administrative agent (“Administrative Agent”) for the banks (the “Banks”) party
to the Revolving Credit Agreement (as the same may be amended, modified,
supplemented or restated, the “Agreement”), dated as of November 1, 2019, among
ERP Operating Limited Partnership (“Borrower”), the Banks, and the
Administrative Agent.

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions of the Agreement, each of the Banks
has agreed to make loans (hereinafter collectively referred to as the “Loans”)
and otherwise extend credit to Borrower and/or Qualified Borrowers in an
aggregate principal amount the Dollar Equivalent Amount of which is not to
exceed $2,500,000,000 (which amount may be increased, subject to the terms and
conditions of the Agreement);

WHEREAS, this Guaranty is a “Down REIT Guaranty” as referred to in the
Agreement;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement; and

WHEREAS, in order further to induce the Administrative Agent and the Banks to
make or maintain Loans or otherwise extend credit to Borrower and/or Qualified
Borrowers under, or to satisfy one or more conditions contained in, the
Agreement, Guarantor has agreed to enter into this Guaranty;

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans and other extensions of credit under the Agreement
by the Banks to Borrower and/or any Qualified Borrower, and in order to induce
the Administrative Agent and the Banks to make or maintain Loans or otherwise
extend credit to Borrower and/or any Qualified Borrower under, or to satisfy one
or more conditions contained in, the Agreement, Guarantor hereby agrees as
follows:

1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Agreement and the other Loan
Documents for principal and/or interest as well as any and all other amounts due
thereunder, including, without limitation, all indemnity obligations of Borrower
thereunder, and any and all reasonable and documented out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Administrative Agent or the Banks in enforcing
its or their rights under this Guaranty (all of the foregoing obligations being
the “Guaranteed Obligations”).

 

Exhibit H-2



--------------------------------------------------------------------------------

2. It is agreed that the Guaranteed Obligations are primary and this Guaranty
shall be enforceable against Guarantor and its successors and assigns without
the necessity for any suit or proceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against Borrower or its
respective successors or assigns or any other Person or against any security for
the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of the incurrence of any Guaranteed Obligations, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in Borrower’s or any guarantor’s financial condition and any
other fact which might materially increase the risk to Guarantor), all of which
Guarantor hereby expressly waives; and Guarantor hereby expressly agrees that
the validity of this Guaranty and the obligations of Guarantor hereunder shall
in no way be terminated, affected, diminished, modified or impaired by reason of
the assertion of or the failure to assert by the Administrative Agent or any
Bank against Borrower or its respective successors or assigns, any of the rights
or remedies reserved to the Administrative Agent and the Banks pursuant to the
provisions of the Loan Documents. Guarantor agrees that any notice or directive
given at any time to the Administrative Agent which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would decline to execute the
Loan Documents.

3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding at law,
in equity or otherwise, or to any demand or claim that may be instituted or made
by the Administrative Agent other than the defense of the actual timely payment
and performance by Borrower of the Guaranteed Obligations; provided, however,
that the foregoing shall not be deemed a waiver of Guarantor’s right to assert
any compulsory counterclaim, if such counterclaim is compelled under local law
or rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

 

Exhibit H-3



--------------------------------------------------------------------------------

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their respective successors and permitted assigns, and
nothing herein contained shall impair as between Borrower or Guarantor and the
Administrative Agent and the Banks the obligations of Borrower and Guarantor
under the Loan Documents.

5. This Guaranty shall be a continuing, irrevocable, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, none of which shall require notice or the
further consent of Guarantor:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

(b) any extension of time that may be granted by the Administrative Agent or any
Bank to Borrower, any guarantor, or their respective successors or assigns,
heirs, executors, administrators or personal representatives; or

(c) any action which the Administrative Agent or any Bank may take or fail to
take under or in respect of any of the Loan Documents or by reason of any waiver
of, or failure to enforce, any of the rights, remedies, powers or privileges
available to the Administrative Agent and the Banks under this Guaranty or
available to the Administrative Agent and the Banks at law, in equity or
otherwise, or any action on the part of the Administrative Agent or any Bank
granting indulgence or extension in any form whatsoever; or

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interest therein; or

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by Borrower to the Administrative Agent and/or the Banks under the
Loan Documents in such manner as the Administrative Agent shall determine in its
sole discretion; or

 

Exhibit H-4



--------------------------------------------------------------------------------

(g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or

(h) any improper disposition by Borrower of the proceeds of the Loans or use of
any Letter of Credit, it being acknowledged by Guarantor that the Administrative
Agent or any Bank shall be entitled to honor any request made by Borrower for a
disbursement of such proceeds and that neither the Administrative Agent nor any
Bank shall have any obligation to see to the proper disposition by Borrower of
such proceeds.

6. Guarantor agrees that if at any time all or any part of any payment in
respect of the Guaranteed Obligations at any time received by the Administrative
Agent or any Bank by or on behalf of Borrower or Guarantor or any other Person
is or must be rescinded or returned by the Administrative Agent or any Bank for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of Borrower or Guarantor or such other Person), then
Guarantor’s obligations hereunder shall, to the extent of the payment rescinded
or returned, be deemed to have continued in existence notwithstanding such
previous receipt by such party, and Guarantor’s obligations hereunder shall
continue to be effective or be reinstated, as the case may be, as to such
payment, as though such previous payment had never been made.

7. Until this Guaranty is terminated pursuant to the terms hereof, Guarantor
(i) shall have no right of subrogation against Borrower, any entity comprising
same or any other guarantor by reason of any payments or acts of performance by
Guarantor in compliance with the obligations of Guarantor hereunder, (ii) waives
any right to enforce any remedy which Guarantor now or hereafter shall have
against Borrower, any entity comprising same by reason of any one or more
payments or acts of performance in compliance with the obligations of Guarantor
hereunder and (iii) from and after an Event of Default, subordinates any
liability or indebtedness of Borrower, any entity comprising same or any other
guarantor now or hereafter held by Guarantor or any affiliate of Guarantor to
the obligations of Borrower, such other entity comprising same or such other
guarantor under the Loan Documents.

8. Guarantor represents and warrants to the Administrative Agent and the Banks
with the knowledge that the Administrative Agent and the Banks are relying upon
the same, as follows:

(a) as of the date hereof, Guarantor is a [limited liability
company][corporation][limited partnership] in which Borrower holds a direct or
indirect interest;

 

Exhibit H-5



--------------------------------------------------------------------------------

(b) based upon such relationship, Guarantor has determined that it is in its
best interests to enter into this Guaranty;

(c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

(d) the benefits to be derived by Guarantor from Borrower’s access to the
proceeds of the Loans and other credit made possible by the Loan Documents are
at least equal to the obligations undertaken pursuant to this Guaranty;

(e) Guarantor is solvent and has full power and legal right to enter into this
Guaranty and to perform its obligations under the terms hereof and (i) Guarantor
is organized and validly existing under the laws of the State of [______], (ii)
Guarantor has complied with all provisions of applicable law in connection with
all aspects of this Guaranty, and (iii) the person executing this Guaranty has
all the requisite power and authority to execute and deliver this Guaranty;

(f) to the best of Guarantor’s knowledge, there is no action, suit, proceeding,
or investigation pending or threatened against or affecting Guarantor at law, in
equity, in admiralty or before any arbitrator or any governmental department,
commission, board, bureau, agency or instrumentality (domestic or foreign) which
is likely to materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;

(g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

(h) this Guaranty has been duly executed by Guarantor and constitutes the legal,
valid and binding obligation of Guarantor, enforceable against it in accordance
with its terms except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors’ rights generally or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law;

 

Exhibit H-6



--------------------------------------------------------------------------------

(i) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained;

(j) Guarantor is not an “investment company” as that term is defined in, nor is
it otherwise subject to regulation under, the Investment Company Act of 1940, as
amended; and

(k) Guarantor is not engaged principally, or as one of its important activities,
in the business of purchasing, carrying, or extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Federal Reserve Board of the United States).

9. Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from Borrower under the provisions of any Loan Document.

10. Subject to the terms and conditions of the Agreement, and in conjunction
therewith, the Administrative Agent may assign any or all of its rights under
this Guaranty. In the event of any such assignment by the Administrative Agent,
the Administrative Agent shall give Guarantor (or Borrower on its behalf) prompt
notice of same. If the Administrative Agent or any Bank elects to sell all of
its portion of the Loans or participations in the Loans and the Loan Documents,
including this Guaranty, the Administrative Agent or any Bank may forward to
each purchaser and prospective purchaser all documents and information relating
to this Guaranty or to Guarantor, whether furnished by Borrower or Guarantor or
otherwise, subject to the terms and conditions of the Agreement.

11. Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

12. The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

 

Exhibit H-7



--------------------------------------------------------------------------------

13. This Guaranty may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent
(acting with the requisite consent of the Banks as provided in the Agreement).

14. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

 

If to Guarantor:   

c/o Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: Claudio Moreno and Michael Gast

With Copies of

Notices to Guarantor to:

  

 

Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: General Counsel

 

and

 

Hogan Lovells US LLP

555 13th St. NW,

Washington, DC 20004,

Attn: Gordon C. Wilson, Esq.

 

Exhibit H-8



--------------------------------------------------------------------------------

If to the

Administrative Agent:

  

Bank of America, N.A.

135 S. LaSalle Street

Mail Code: IL4-135-06-11

Chicago, Illinois 60603

Attn: Michael J. Kauffman

With Copies of

Notices to the

Administrative Agent to:

 

 

  

Bank of America, N.A.

2380 Performance Drive

Mail Code: TX2-984-03-26

Richardson, Texas 75082

Attention: Ronaldo Naval

 

and

 

Arnold & Porter Kaye Scholer LLP

250 West 55th Street

New York, New York 10019

Attn: Edmond Gabbay, Esq.

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
the Administrative Agent and the Banks shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

18. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Administrative Agent and the Banks and
their respective successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative Agent
or any Bank, nor excuse Guarantor from its obligations hereunder. Any waiver of
any such right or remedy to be enforceable against the Administrative Agent and
the Banks must be expressly set forth in a writing signed by the Administrative
Agent (acting with the requisite consent of the Banks as provided in the
Agreement).

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW).

 

Exhibit H-9



--------------------------------------------------------------------------------

(b) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of Illinois or of the United States of America for the Northern
District of Illinois, and, by execution and delivery of this Guaranty, Guarantor
hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Guarantor irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Guarantor at its address for notices set forth herein.
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.

(c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY
ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH
WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

(d) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connection with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent and the Banks first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against Borrower or its
successors or assigns, as if Guarantor were a party to such action, even though
Guarantor was not joined as a party in such action.

(e) Guarantor agrees to pay all reasonable and documented out-of-pocket expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
which may be incurred by the Administrative Agent or the Banks in connection
with the enforcement of their rights under this Guaranty, whether or not suit is
initiated.

 

Exhibit H-10



--------------------------------------------------------------------------------

21. Notwithstanding anything to the contrary contained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect upon the earlier to occur of (x) the later to occur of (i) the date of
the full performance and payment of the Guaranteed Obligations hereunder (other
than contingent indemnification obligations that have not been asserted and
Letters of Credit the expiration dates of which extend beyond the Maturity Date
as permitted under Section 2.16(f) of the Agreement and in respect of which the
Borrower has satisfied the requirements of Sections 2.16(f) and 2.19 of the
Agreement) and (ii) the termination of the Commitments under the Agreement, and
(y) the release or termination of the obligations of such Guarantor hereunder in
accordance with the terms of the Agreement. Upon termination of this Guaranty in
accordance with the terms of this Guaranty, the Administrative Agent promptly
shall deliver to Guarantor such documents as Guarantor or Guarantor’s counsel
reasonably may request in order to evidence such termination.

22. All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

23. Notwithstanding anything contained herein to the contrary, in no event shall
the Guaranteed Obligations equal or exceed such an amount that, as of the date
hereof, would render, or would be deemed to render, Guarantor insolvent.

24. No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

25. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[signature pages immediately follow]

 

Exhibit H-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR: [INSERT SIGNATURE BLOCK] By:  

             

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

ACCEPTED: BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

Exhibit H-12



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF QUALIFIED BORROWER GUARANTY

(see attached)

 

Exhibit I-1



--------------------------------------------------------------------------------

GUARANTY OF PAYMENT

(FORM OF QUALIFIED BORROWER GUARANTY)

GUARANTY OF PAYMENT (this “Guaranty”), made as of ______ __, 20___, between ERP
OPERATING LIMITED PARTNERSHIP, an Illinois limited partnership, having an
address at Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606
(“Guarantor”), and BANK OF AMERICA, N.A., having an office at 135 S. LaSalle
Street, Chicago, Illinois 60603, as administrative agent (“Administrative
Agent”) for the banks (the “Banks”) party to the Revolving Credit Agreement (as
the same may be amended, modified, supplemented or restated, the “Agreement”),
dated as of November 1, 2019, among the Guarantor, as the “Borrower”, the Banks,
and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions of the Agreement, a Qualified
Borrower may request loans (hereinafter collectively referred to as the “Loans”)
and other extensions of credit from the Banks, in each case, to be guaranteed by
Guarantor pursuant to this Guaranty;

WHEREAS, this Guaranty is the “Qualified Borrower Guaranty” referred to in the
Agreement;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement; and

WHEREAS, in order further to induce the Administrative Agent and the Banks to
make or maintain Loans or otherwise extend credit to the Qualified Borrowers
under, or to satisfy one or more conditions contained in, the Agreement,
Guarantor has agreed to enter into this Guaranty;

NOW, THEREFORE, in consideration of the premises and the direct and indirect
benefits to be derived from the making of the Loans and other extensions of
credit under the Agreement by the Banks to the Qualified Borrowers, and in order
to induce the Administrative Agent and the Banks to make or maintain Loans or
otherwise extend credit to the Qualified Borrowers under, or to satisfy one or
more conditions contained in, the Agreement, Guarantor hereby agrees as follows:

1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all obligations of
each and every Qualified Borrower now or hereafter existing under the Agreement
and the other Loan Documents for principal and/or interest as well as any and
all other amounts due thereunder, including, without limitation, all indemnity
obligations of all Qualified Borrowers thereunder, and any and all reasonable
and documented out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by the Administrative
Agent or the Banks in enforcing its or their rights under this Guaranty (all of
the foregoing obligations being the “Guaranteed Obligations”).

 

Exhibit I-2



--------------------------------------------------------------------------------

2. It is agreed that the Guaranteed Obligations are primary and this Guaranty
shall be enforceable against Guarantor and its successors and assigns without
the necessity for any suit or proceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against any Qualified Borrower
or its respective successors or assigns or any other Person or against any
security for the payment and performance of the Guaranteed Obligations and
without the necessity of any notice of non-payment or non-observance or of any
notice of acceptance of this Guaranty or of any notice or demand to which
Guarantor might otherwise be entitled (including, without limitation, diligence,
presentment, notice of the incurrence of any Guaranteed Obligations, maturity,
extension of time, change in nature or form of the Guaranteed Obligations,
acceptance of further security, release of further security, imposition or
agreement arrived at as to the amount of or the terms of the Guaranteed
Obligations, notice of adverse change in such Qualified Borrower’s or any
guarantor’s financial condition and any other fact which might materially
increase the risk to Guarantor), all of which Guarantor hereby expressly waives;
and Guarantor hereby expressly agrees that the validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected,
diminished, modified or impaired by reason of the assertion of or the failure to
assert by the Administrative Agent or any Bank against such Qualified Borrower
or its respective successors or assigns, any of the rights or remedies reserved
to the Administrative Agent and the Banks pursuant to the provisions of the Loan
Documents. Guarantor agrees that any notice or directive given at any time to
the Administrative Agent which is inconsistent with the waiver in the
immediately preceding sentence shall be void and may be ignored by the
Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would not make requested Loans
or otherwise extend credit to a Qualified Borrower.

3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding at law,
in equity or otherwise, or to any demand or claim that may be instituted or made
by the Administrative Agent other than the defense of the actual timely payment
and performance by the relevant Qualified Borrower of the Guaranteed
Obligations; provided, however, that the foregoing shall not be deemed a waiver
of Guarantor’s right to assert any compulsory counterclaim, if such counterclaim
is compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of Guarantor’s right to assert any claim which would constitute
a defense, setoff, counterclaim or crossclaim of any nature

 

Exhibit I-3



--------------------------------------------------------------------------------

whatsoever against Administrative Agent or any Bank in any separate action or
proceeding. Guarantor represents, warrants and agrees that, as of the date
hereof, its obligations under this Guaranty are not subject to any
counterclaims, offsets or defenses against the Administrative Agent or any Bank
of any kind.

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their respective successors and permitted assigns, and
nothing herein contained shall impair as between any Qualified Borrower or
Guarantor and the Administrative Agent and the Banks the obligations of such
Qualified Borrower and Guarantor under the Loan Documents.

5. This Guaranty shall be a continuing, irrevocable, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, none of which shall require notice or the
further consent of Guarantor:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

(b) any extension of time that may be granted by the Administrative Agent or any
Bank to any Qualified Borrower, any guarantor, or their respective successors or
assigns, heirs, executors, administrators or personal representatives; or

(c) any action which the Administrative Agent or any Bank may take or fail to
take under or in respect of any of the Loan Documents or by reason of any waiver
of, or failure to enforce, any of the rights, remedies, powers or privileges
available to the Administrative Agent and the Banks under this Guaranty or
available to the Administrative Agent and the Banks at law, in equity or
otherwise, or any action on the part of the Administrative Agent or any Bank
granting indulgence or extension in any form whatsoever; or

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of any Qualified Borrower to the Administrative Agent and/or the
Banks or any impairment of or failure to perfect any security interest therein;
or

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by any Qualified Borrower to the
Administrative Agent and/or the Banks; or

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by any Qualified Borrower to the Administrative Agent and/or the
Banks under the Loan Documents in such manner as the Administrative Agent shall
determine in its sole discretion; or

 

Exhibit I-4



--------------------------------------------------------------------------------

(g) any Qualified Borrower’s or any guarantor’s voluntary or involuntary
liquidation, dissolution, sale of all or substantially all of their respective
assets and liabilities, appointment of a trustee, receiver, liquidator,
sequestrator or conservator for all or any part of any Qualified Borrower’s or
any guarantor’s assets, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment, or the
commencement of other similar proceedings affecting any Qualified Borrower or
any guarantor or any of the assets of any of them, including, without
limitation, (i) the release or discharge of any Qualified Borrower or any
guarantor from the payment and performance of their respective obligations under
any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of any Qualified Borrower or any
guarantor in bankruptcy, or of any remedy for the enforcement of the Guaranteed
Obligations under any of the Loan Documents, or Guarantor’s liability under this
Guaranty, resulting from the operation of any present or future provisions of
the Bankruptcy Code or other present or future federal, state or applicable
statute or law or from the decision in any court; or

(h) any improper disposition by any Qualified Borrower of the proceeds of the
Loans or use of any Letter of Credit, it being acknowledged by Guarantor that
the Administrative Agent or any Bank shall be entitled to honor any request made
by any Qualified Borrower for a disbursement of such proceeds and that neither
the Administrative Agent nor any Bank shall have any obligation to see to the
proper disposition by such Qualified Borrower of such proceeds.

6. Guarantor agrees that if at any time all or any part of any payment in
respect of the Guaranteed Obligations at any time received by the Administrative
Agent or any Bank by or on behalf of any Qualified Borrower or Guarantor or any
other Person is or must be rescinded or returned by the Administrative Agent or
any Bank for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of such Qualified Borrower or Guarantor
or such other Person), then Guarantor’s obligations hereunder shall, to the
extent of the payment rescinded or returned, be deemed to have continued in
existence notwithstanding such previous receipt by such party, and Guarantor’s
obligations hereunder shall continue to be effective or be reinstated, as the
case may be, as to such payment, as though such previous payment had never been
made.

7. Until this Guaranty is terminated pursuant to the terms hereof, Guarantor
(i) shall have no right of subrogation against any Qualified Borrower, any
entity comprising same or any other guarantor by reason of any payments or acts
of performance by Guarantor in compliance with the obligations of Guarantor
hereunder, (ii) waives any right to enforce any remedy which Guarantor now or
hereafter shall have against any Qualified Borrower, any entity comprising same
by reason of any one or more payments or acts of performance in compliance with
the obligations of Guarantor hereunder and (iii) from and after an Event of
Default, subordinates any liability or indebtedness of any Qualified Borrower,
any entity comprising same or any other guarantor now or hereafter held by
Guarantor or any affiliate of Guarantor to the obligations of such Qualified
Borrower, such other entity comprising same or such other guarantor under the
Loan Documents.    The foregoing, however, shall not be deemed in any way to
limit any rights that Guarantor may have pursuant to the organizational
documents of any Qualified Borrower or which it may have at law or in equity
with respect to any other partners of such Qualified Borrower.

 

Exhibit I-5



--------------------------------------------------------------------------------

8. Guarantor represents and warrants to the Administrative Agent and the Banks
with the knowledge that the Administrative Agent and the Banks are relying upon
the same, as follows:

(a) Guarantor will be familiar with the financial condition of each Qualified
Borrower;

(b) Guarantor has determined that it is in its best interests to enter into this
Guaranty;

(c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

(d) the benefits to be derived by Guarantor from each Qualified Borrower’s
access to the proceeds of the Loans and other credit made possible by the Loan
Documents are at least equal to the obligations undertaken pursuant to this
Guaranty;

(e) Guarantor is solvent and has full power and legal right to enter into this
Guaranty and to perform its obligations under the terms hereof and (i) Guarantor
is organized and validly existing under the laws of the State of Illinois,
(ii) Guarantor has complied with all provisions of applicable law in connection
with all aspects of this Guaranty, and (iii) the person executing this Guaranty
has all the requisite power and authority to execute and deliver this Guaranty;

(f) to the best of Guarantor’s knowledge, there is no action, suit, proceeding,
or investigation pending or threatened against or affecting Guarantor at law, in
equity, in admiralty or before any arbitrator or any governmental department,
commission, board, bureau, agency or instrumentality (domestic or foreign) which
is likely to materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;

(g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other

 

Exhibit I-6



--------------------------------------------------------------------------------

instrument to which Guarantor is a party, or by which Guarantor or any of its
property is bound, the consequences of which violation, conflict, breach or
default would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;

(h) this Guaranty has been duly executed by Guarantor and constitutes the legal,
valid and binding obligation of Guarantor, enforceable against it in accordance
with its terms except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors’ rights generally or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law;

(i) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained;

(j) Guarantor is not an “investment company” as that term is defined in, nor is
it otherwise subject to regulation under, the Investment Company Act of 1940, as
amended; and

(k) Guarantor is not engaged principally, or as one of its important activities,
in the business of purchasing, carrying, or extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Federal Reserve Board of the United States).

9. Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from any Qualified Borrower under the provisions of any
Loan Document.

10. Subject to the terms and conditions of the Agreement, and in conjunction
therewith, the Administrative Agent may assign any or all of its rights under
this Guaranty. In the event of any such assignment by the Administrative Agent,
the Administrative Agent shall give Guarantor prompt notice of same. If the
Administrative Agent or any Bank elects to sell all of its portion of the Loans
or participations in the Loans and the Loan Documents, including this Guaranty,
the Administrative Agent or any Bank may forward to each purchaser and
prospective purchaser all documents and information relating to this Guaranty or
to Guarantor, whether furnished by any Qualified Borrower or Guarantor or
otherwise, subject to the terms and conditions of the Agreement.

11. Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

 

Exhibit I-7



--------------------------------------------------------------------------------

12. The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

13. This Guaranty may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent
(acting with the requisite consent of the Banks as provided in the Agreement).

14. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

 

If to Guarantor:   

c/o Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: Claudio Moreno and Michael Gast

With Copies of

Notices to Guarantor to:

  

Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: General Counsel

 

and

 

Hogan Lovells US LLP

555 13th St. NW,

Washington, DC 20004,

Attn: Gordon C. Wilson, Esq.

 

Exhibit I-8



--------------------------------------------------------------------------------

If to the

Administrative Agent:

  

Bank of America, N.A.

135 S. LaSalle Street

Mail Code: IL4-135-06-11

Chicago, Illinois 60603

Attn: Michael J. Kauffman

With Copies of

Notices to the

Administrative Agent to:

  

Bank of America, N.A.

2380 Performance Drive

Mail Code: TX2-984-03-26

Richardson, Texas 75082

Attention: Ronaldo Naval

 

and

 

Arnold & Porter Kaye Scholer LLP

250 West 55th Street

New York, New York 10019

Attn: Edmond Gabbay, Esq.

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by any Qualified Borrower or Guarantor, with respect to
the Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against the Administrative Agent and the Banks shall have commenced to
run, toll the running of such statute of limitations, and if the period of such
statute of limitations shall have expired, prevent the operation of such statute
of limitations.

18. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Administrative Agent and the Banks and
their respective successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative Agent
or any Bank, nor excuse Guarantor from its obligations hereunder. Any waiver of
any such right or remedy to be enforceable against the Administrative Agent and
the Banks must be expressly set forth in a writing signed by the Administrative
Agent (acting with the requisite consent of the Banks as provided in the
Agreement).

 

Exhibit I-9



--------------------------------------------------------------------------------

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW).

(b) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of Illinois or of the United States of America for the Northern
District of Illinois, and, by execution and delivery of this Guaranty, Guarantor
hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Guarantor irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Guarantor at its address for notices set forth herein.
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.

(c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY
ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH
WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

(d) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against any Qualified Borrower in connection with the Loan Documents and that
recovery may be had against Guarantor in such action or in any independent
action against Guarantor (with respect to the Guaranteed Obligations), without
the Administrative Agent and the Banks first pursuing or exhausting any remedy
or claim against such Qualified Borrower or its successors or assigns. Guarantor
also agrees that, in an action brought with respect to the Guaranteed
Obligations in any jurisdiction, it shall be conclusively bound by the judgment
in any such action by the Administrative Agent (wherever brought) against the
applicable Qualified Borrower or its successors or assigns, as if Guarantor were
a party to such action, even though Guarantor was not joined as a party in such
action.

 

Exhibit I-10



--------------------------------------------------------------------------------

(e) Guarantor agrees to pay all reasonable and documented out-of-pocket expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
which may be incurred by the Administrative Agent or the Banks in connection
with the enforcement of their rights under this Guaranty, whether or not suit is
initiated.

21. Notwithstanding anything to the contrary contained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect upon the earlier to occur of (x) the later to occur of (i) the date of
the full performance and payment of the Guaranteed Obligations hereunder (other
than contingent indemnification obligations that have not been asserted and
Letters of Credit the expiration dates of which extend beyond the Maturity Date
as permitted under Section 2.16(f) of the Agreement and in respect of which the
Borrower has satisfied the requirements of Sections 2.16(f) and 2.19 of the
Agreement) and (ii) the termination of the Commitments under the Agreement, and
(y) the release or termination of the obligations of each Qualified Borrower in
accordance with the terms of the Agreement. Upon termination of this Guaranty in
accordance with the terms of this Guaranty, the Administrative Agent promptly
shall deliver to Guarantor such documents as Guarantor or Guarantor’s counsel
reasonably may request in order to evidence such termination.

22. All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

23. No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

24. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[signature pages immediately follow]

 

Exhibit I-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR: ERP OPERATING LIMITED PARTNERSHIP By:   Equity Residential, its
general partner By:  

 

  Name:   [Type Signatory Name]   Title:   [Type Signatory Title]

 

ACCEPTED: BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT By:  

 

  Name:   [Type Signatory Name]   Title:   [Type Signatory Title]

 

Exhibit I-12



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 1, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ERP Operating Limited Partnership, the banks party thereto,
and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 8.4(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:  

 

  Name:  

 

  Title:  

 

Date: ________ __, 20[    ]

 

 

Exhibit J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 1, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ERP Operating Limited Partnership, the banks party thereto,
and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 8.4(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing, and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date: ________ __, 20[    ]

 

Exhibit J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 1, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ERP Operating Limited Partnership, the banks party thereto,
and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 8.4(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date: ________ __, 20[    ]

 

Exhibit J-3



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of November 1, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ERP Operating Limited Partnership, the banks party thereto,
and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 8.4(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:  

 

  Name:  

 

  Title:  

 

Date: ________ __, 20[    ]

 

Exhibit J-4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF PARENT GUARANTY

(see attached)

 

Exhibit K-1



--------------------------------------------------------------------------------

GUARANTY OF PAYMENT

(FORM OF PARENT GUARANTY)

GUARANTY OF PAYMENT (this “Guaranty”), made as of ______ __, 20___, between
Equity Residential, a Maryland real estate investment trust, having an address
at Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”),
and BANK OF AMERICA, N.A., having an office at 135 S. LaSalle Street, Chicago,
Illinois 60603, as administrative agent (“Administrative Agent”) for the banks
(the “Banks”) party to the Revolving Credit Agreement (as the same may be
amended, modified, supplemented or restated, the “Agreement”), dated as of
November 1, 2019, among ERP Operating Limited Partnership (“Borrower”), the
Banks, and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions of the Agreement, each of the Banks
has agreed to make loans (hereinafter collectively referred to as the “Loans”)
and otherwise extend credit to Borrower and/or Qualified Borrowers in an
aggregate principal amount the Dollar Equivalent Amount of which is not to
exceed $2,500,000,000 (which amount may be increased, subject to the terms and
conditions of the Agreement);

WHEREAS, this Guaranty is a “Parent Guaranty” as referred to in the Agreement;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement; and

WHEREAS, in order further to induce the Administrative Agent and the Banks to
make or maintain Loans or otherwise extend credit to Borrower and/or Qualified
Borrowers under, or to satisfy one or more conditions contained in, the
Agreement, Guarantor has agreed to enter into this Guaranty;

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans and other extensions of credit under the Agreement
by the Banks to Borrower and/or any Qualified Borrower, and in order to induce
the Administrative Agent and the Banks to make or maintain Loans or otherwise
extend credit to Borrower and/or any Qualified Borrower under, or to satisfy one
or more conditions contained in, the Agreement, Guarantor hereby agrees as
follows:

1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Agreement and the other Loan
Documents for principal and/or interest as well as any and all other amounts due
thereunder, including, without limitation, all indemnity obligations of Borrower
thereunder, and any and all reasonable and documented out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Administrative Agent or the Banks in enforcing
its or their rights under this Guaranty (all of the foregoing obligations being
the “Guaranteed Obligations”).

 

Exhibit K-2



--------------------------------------------------------------------------------

2. It is agreed that the Guaranteed Obligations are primary and this Guaranty
shall be enforceable against Guarantor and its successors and assigns without
the necessity for any suit or proceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against Borrower or its
respective successors or assigns or any other Person or against any security for
the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of the incurrence of any Guaranteed Obligations, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in Borrower’s or any guarantor’s financial condition and any
other fact which might materially increase the risk to Guarantor), all of which
Guarantor hereby expressly waives; and Guarantor hereby expressly agrees that
the validity of this Guaranty and the obligations of Guarantor hereunder shall
in no way be terminated, affected, diminished, modified or impaired by reason of
the assertion of or the failure to assert by the Administrative Agent or any
Bank against Borrower or its respective successors or assigns, any of the rights
or remedies reserved to the Administrative Agent and the Banks pursuant to the
provisions of the Loan Documents. Guarantor agrees that any notice or directive
given at any time to the Administrative Agent which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.

3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding at law,
in equity or otherwise, or to any demand or claim that may be instituted or made
by the Administrative Agent other than the defense of the actual timely payment
and performance by Borrower of the Guaranteed Obligations; provided, however,
that the foregoing shall not be deemed a waiver of Guarantor’s right to assert
any compulsory counterclaim, if such counterclaim is compelled under local law
or rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

 

Exhibit K-3



--------------------------------------------------------------------------------

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their respective successors and permitted assigns, and
nothing herein contained shall impair as between Borrower or Guarantor and the
Administrative Agent and the Banks the obligations of Borrower and Guarantor
under the Loan Documents.

5. This Guaranty shall be a continuing, irrevocable, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, none of which shall require notice or the
further consent of Guarantor:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

(b) any extension of time that may be granted by the Administrative Agent or any
Bank to Borrower, any guarantor, or their respective successors or assigns,
heirs, executors, administrators or personal representatives; or

(c) any action which the Administrative Agent or any Bank may take or fail to
take under or in respect of any of the Loan Documents or by reason of any waiver
of, or failure to enforce, any of the rights, remedies, powers or privileges
available to the Administrative Agent and the Banks under this Guaranty or
available to the Administrative Agent and the Banks at law, in equity or
otherwise, or any action on the part of the Administrative Agent or any Bank
granting indulgence or extension in any form whatsoever; or

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interest therein; or

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by Borrower to the Administrative Agent and/or the Banks under the
Loan Documents in such manner as the Administrative Agent shall determine in its
sole discretion; or

(g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any

 

Exhibit K-4



--------------------------------------------------------------------------------

part of Borrower’s or any guarantor’s assets, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, arrangement, composition or
readjustment, or the commencement of other similar proceedings affecting
Borrower or any guarantor or any of the assets of any of them, including,
without limitation, (i) the release or discharge of Borrower or any guarantor
from the payment and performance of their respective obligations under any of
the Loan Documents by operation of law, or (ii) the impairment, limitation or
modification of the liability of Borrower or any guarantor in bankruptcy, or of
any remedy for the enforcement of the Guaranteed Obligations under any of the
Loan Documents, or Guarantor’s liability under this Guaranty, resulting from the
operation of any present or future provisions of the Bankruptcy Code or other
present or future federal, state or applicable statute or law or from the
decision in any court; or

(h) any improper disposition by Borrower of the proceeds of the Loans or use of
any Letter of Credit, it being acknowledged by Guarantor that the Administrative
Agent or any Bank shall be entitled to honor any request made by Borrower for a
disbursement of such proceeds and that neither the Administrative Agent nor any
Bank shall have any obligation to see to the proper disposition by Borrower of
such proceeds.

6. Guarantor agrees that if at any time all or any part of any payment in
respect of the Guaranteed Obligations at any time received by the Administrative
Agent or any Bank by or on behalf of Borrower or Guarantor or any other Person
is or must be rescinded or returned by the Administrative Agent or any Bank for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of Borrower or Guarantor or such other Person), then
Guarantor’s obligations hereunder shall, to the extent of the payment rescinded
or returned, be deemed to have continued in existence notwithstanding such
previous receipt by such party, and Guarantor’s obligations hereunder shall
continue to be effective or be reinstated, as the case may be, as to such
payment, as though such previous payment had never been made.

7. Until this Guaranty is terminated pursuant to the terms hereof, Guarantor
(i) shall have no right of subrogation against Borrower, any entity comprising
same or any other guarantor by reason of any payments or acts of performance by
Guarantor in compliance with the obligations of Guarantor hereunder, (ii) waives
any right to enforce any remedy which Guarantor now or hereafter shall have
against Borrower, any entity comprising same by reason of any one or more
payments or acts of performance in compliance with the obligations of Guarantor
hereunder and (iii) from and after an Event of Default, subordinates any
liability or indebtedness of Borrower, any entity comprising same or any other
guarantor now or hereafter held by Guarantor or any affiliate of Guarantor to
the obligations of Borrower, such other entity comprising same or such other
guarantor under the Loan Documents. The foregoing, however, shall not be deemed
in any way to limit any rights that Guarantor may have pursuant to the
organizational documents of the Borrower or which it may have at law or in
equity with respect to any other partners of the Borrower.

8. Guarantor represents and warrants to the Administrative Agent and the Banks
with the knowledge that the Administrative Agent and the Banks are relying upon
the same, as follows:

 

Exhibit K-5



--------------------------------------------------------------------------------

(a) as of the date hereof, Guarantor is a real estate investment trust and the
sole general partner of the Borrower;

(b) based upon such relationship, Guarantor has determined that it is in its
best interests to enter into this Guaranty;

(c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

(d) the benefits to be derived by Guarantor from Borrower’s access to the
proceeds of the Loans and other credit made possible by the Loan Documents are
at least equal to the obligations undertaken pursuant to this Guaranty;

(e) Guarantor is solvent and has full power and legal right to enter into this
Guaranty and to perform its obligations under the terms hereof and (i) Guarantor
is organized and validly existing under the laws of the State of Maryland,
(ii) Guarantor has complied with all provisions of applicable law in connection
with all aspects of this Guaranty, and (iii) the person executing this Guaranty
has all the requisite power and authority to execute and deliver this Guaranty;

(f) to the best of Guarantor’s knowledge, there is no action, suit, proceeding,
or investigation pending or threatened against or affecting Guarantor at law, in
equity, in admiralty or before any arbitrator or any governmental department,
commission, board, bureau, agency or instrumentality (domestic or foreign) which
is likely to materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;

(g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

 

Exhibit K-6



--------------------------------------------------------------------------------

(h) this Guaranty has been duly executed by Guarantor and constitutes the legal,
valid and binding obligation of Guarantor, enforceable against it in accordance
with its terms except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors’ rights generally or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law;

(i) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained;

(j) Guarantor is not an “investment company” as that term is defined in, nor is
it otherwise subject to regulation under, the Investment Company Act of 1940, as
amended; and

(k) Guarantor is not engaged principally, or as one of its important activities,
in the business of purchasing, carrying, or extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Federal Reserve Board of the United States).

9. Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from Borrower under the provisions of any Loan Document.

10. Subject to the terms and conditions of the Agreement, and in conjunction
therewith, the Administrative Agent may assign any or all of its rights under
this Guaranty. In the event of any such assignment by the Administrative Agent,
the Administrative Agent shall give Guarantor (or Borrower on its behalf) prompt
notice of same. If the Administrative Agent or any Bank elects to sell all of
its portion of the Loans or participations in the Loans and the Loan Documents,
including this Guaranty, the Administrative Agent or any Bank may forward to
each purchaser and prospective purchaser all documents and information relating
to this Guaranty or to Guarantor, whether furnished by Borrower or Guarantor or
otherwise, subject to the terms and conditions of the Agreement.

11. Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

12. The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

 

Exhibit K-7



--------------------------------------------------------------------------------

13. This Guaranty may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent
(acting with the requisite consent of the Banks as provided in the Agreement).

14. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

 

If to Guarantor:   

Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: Claudio Moreno and Michael Gast

With Copies of

Notices to Guarantor to:

  

Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: General Counsel

 

and

 

Hogan Lovells US LLP

555 13th St. NW,

Washington, DC 20004,

Attn: Gordon C. Wilson, Esq.

If to the

Administrative Agent:

  

Bank of America, N.A.

135 S. LaSalle Street

Mail Code: IL4-135-06-11

Chicago, Illinois 60603

Attn: Michael J. Kauffman

 

Exhibit K-8



--------------------------------------------------------------------------------

With Copies of

Notices to the

Administrative Agent to:

  

Bank of America, N.A.

Bank of America, N.A.

2380 Performance Drive

Mail Code: TX2-984-03-26

Richardson, Texas 75082

Attention: Ronaldo Naval

 

and

 

Arnold & Porter Kaye Scholer LLP

250 West 55th Street

New York, New York 10019

Attn: Edmond Gabbay, Esq.

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
the Administrative Agent and the Banks shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

18. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Administrative Agent and the Banks and
their respective successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative Agent
or any Bank, nor excuse Guarantor from its obligations hereunder. Any waiver of
any such right or remedy to be enforceable against the Administrative Agent and
the Banks must be expressly set forth in a writing signed by the Administrative
Agent (acting with the requisite consent of the Banks as provided in the
Agreement).

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW).

 

Exhibit K-9



--------------------------------------------------------------------------------

(b) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of Illinois or of the United States of America for the Northern
District of Illinois, and, by execution and delivery of this Guaranty, Guarantor
hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Guarantor irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Guarantor at its address for notices set forth herein.
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.

(c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY
ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH
WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

(d) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connection with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent and the Banks first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against Borrower or its
successors or assigns, as if Guarantor were a party to such action, even though
Guarantor was not joined as a party in such action.

(e) Guarantor agrees to pay all reasonable and documented out-of-pocket expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
which may be incurred by the Administrative Agent or the Banks in connection
with the enforcement of their rights under this Guaranty, whether or not suit is
initiated.

 

Exhibit K-10



--------------------------------------------------------------------------------

21. Notwithstanding anything to the contrary contained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect upon the earlier to occur of (x) the later to occur of (i) the date of
the full performance and payment of the Guaranteed Obligations hereunder (other
than contingent indemnification obligations that have not been asserted and
Letters of Credit the expiration dates of which extend beyond the Maturity Date
as permitted under Section 2.16(f) of the Agreement and in respect of which the
Borrower has satisfied the requirements of Sections 2.16(f) and 2.19 of the
Agreement) and (ii) the termination of the Commitments under the Agreement, and
(y) the release or termination of the obligations of such Guarantor hereunder in
accordance with the terms of the Agreement. Upon termination of this Guaranty in
accordance with the terms of this Guaranty, the Administrative Agent promptly
shall deliver to Guarantor such documents as Guarantor or Guarantor’s counsel
reasonably may request in order to evidence such termination.

22. All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

23. Notwithstanding anything contained herein to the contrary, in no event shall
the Guaranteed Obligations equal or exceed such an amount that, as of the date
hereof, would render, or would be deemed to render, Guarantor insolvent.

24. No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

25. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[signature pages immediately follow]

 

Exhibit K-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR: EQUITY RESIDENTIAL By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

ACCEPTED: BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

Exhibit K-12